UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERD MANAGEMENT INVESTMENT COMPANY 811-8255 (Investment Company Act file number) The World Funds, Inc. (Exact name of registrant a specified in charter) 8730 Stony Point Parkway, Suite 205, Richmond, VA 23235 (Address of principal executive offices)(Zip code) Jones & Keller, P.C. 1999 Broadway, Suite 3150 Denver, CO 80202 (Name and address of agent for service) (800) 527-9525 (Registrant’s telephone number, including area code) August 31st (Date of fiscal year end) July 1, 2011to June 30, 2012 (Date of reporting period) Item 1.Proxy Voting Record. Third Millennium Russia Fund BASHNEFT OJSC, UFA Agenda Number: 703366876 Security: X0710V106 Meeting Type: EGM Ticker: Meeting Date: 21-Nov-2011 ISIN: RU0007976957 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 Approval of a new edition of the Company's Charter Mgmt For For BASHNEFT OJSC, UFA Agenda Number: 703650071 Security: X0710V106 Meeting Type: EGM Ticker: Meeting Date: 27-Apr-2012 ISIN: RU0007976957 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 On approval of an order of conducting EGM JSC Bashneft Mgmt For For 2 On reorganization of the Company in the form of Mgmt For For joining of JSC Bashkirnefteproduct, JSC UfaNeftehim, JSC Orenburgnefteproduct, JSC Ufa Oil Refinery, JSC Novo-Ufimsky Refinery to JSC Bashneft and approval of the contract on joining 3 On increase of Company's charter capital by placing of Mgmt For For additional ordinary shares by means of converting in them of ordinary shares of joining Companies 4 On increase of Company's charter capital by placing of Mgmt For For additional pref shares by means of converting in them of pref shares of joining Companies PLEASE NOTE THAT THE SHAREHOLDERS WHO VOTE AGAINST THE Non-Voting REORGANIZATION OF THE COMPANY OR DO NOT PARTICIPATE IN VOTING WILL BE GRANTED WITH THE RIGHT TO SELL THE SHARES OWNED BY THEM BACK TO THE COMPANY. THE REPURCHASE PRICE IS FIXED AT RUB 1784.00 PER ORDINARY SHARE AND RUB 1397.00 PER PREFERRED SHARE. IF THE FUNDS NEEDED FOR THE REPURCHASE OF THE TOTAL AMOUNT OF SHARES REPRESENTED BY SHAREHOLDERS REPURCHASE DEMANDS EXCEED 10 PER CENT OF THE COMPANY'S NET ASSETS, THE DEMANDS WILL BE EXECUTED ON PRO RATA BASIS. 20 PERCENT TAX CAN BE WITHHELD FROM TENDER PROCEED OF NON RESIDENT SHAREHOLDER IN CASE THE IMMOVABLE PROPERTY VALUE OF THE ISSUER COMPANY IS MORE THEN 50 PERCENT OF COMPANY'S ASSETS VALUE. THANK YOU. PLEASE NOTE THAT THIS IS A REVISION DUE TO RECEIPT OF Non-Voting ADDITIONAL COMMENT. IF YOU HAVE ALREADY SENT IN YOUR VOTES, PLEASE DO NOT RETURN THIS PROXY FORM UNLESS YOU DECIDE TO AMEND YOUR ORIGINAL INSTRUCTIONS. THANK YOU. PLEASE NOTE THAT IF THE SHAREHOLDER HOLDS BOTH Non-Voting ORDINARY SHARES (ISIN RU0007976965) AND PREFERRED SHARES (ISIN RU0007976957) OF BASHNEFT AND THE SHAREHOLDER WISHES TO VOTE ON THE RESOLUTION 2 OF THE EGM AGENDA, THE SHAREHOLDER SHOULD VOTE WITH BOTH ORDINARY AND PREFERRED SHARES ON THIS RESOLUTION AS THE ORDINARY AND PREFERRED SHARES ARE SUMMED UP IN THE VOTING BALLOTS. THANK YOU. BASHNEFT OJSC, UFA Agenda Number: 703759211 Security: X0710V106 Meeting Type: AGM Ticker: Meeting Date: 29-Jun-2012 ISIN: RU0007976957 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 About definition of an order of conducting Annual Mgmt For For general meeting of shareholders of JSC ANK "Bashneft" following the results of 2011 2 About the approval of the annual report, the annual Mgmt For For accounting reporting, including the profit and loss report (profit and loss accounts) of JSC ANK "Bashneft" for 2011 3 About profit distribution (including payment Mgmt For For (announcement) of dividends) and JSC ANK losses "Bashneft" by results of 2011 fiscal years 4 About definition of quantitative structure of Board of Mgmt For For directors of JSC ANK "Bashneft" 5 About election of board members of JSC ANK "Bashneft" Mgmt For For 6 About election of members of Audit commission of JSC Mgmt For For ANK "Bashneft" 7 About the approval of the auditor of JSC ANK Mgmt For For "Bashneft" for carrying out audit on the Russian standards of accounting for 2012 8 About the approval of the auditor of JSC ANK Mgmt For For "Bashneft" for carrying out audit under the International Financial Reporting Standard for 2012 9 About the approval of the Statement About JSC ANK Mgmt For For Board of directors "Bashneft" in the new edition 10 About approval of transactions with interest Mgmt For For DIXY GROUP OJSC, MOSCOW Agenda Number: 703324727 Security: X1887L111 Meeting Type: EGM Ticker: Meeting Date: 30-Sep-2011 ISIN: RU000A0JRGU4 Prop.# Proposal Proposal Proposal Vote For/Against Type Management CMMT PLEASE NOTE THAT THIS IS AN AMENDMENT TO MEETING ID Non-Voting 870 RECEIVED ON THE PREVIOUS MEETING WILL BE DISREGARDED AND YOU WILL NEED TO REINSTRUCT ON THIS MEETING NOTICE. THANK YOU. CMMT PLEASE NOTE THAT THE SHAREHOLDERS WHO JOINTLY POSSESS Non-Voting MORE THAN 2% OF VOTING SHARES HAVE THE RIGHTS TO PROPOSE CANDIDATES TO THE BOARD OF DIRECTORS. THANK YOU 1 On early termination of the power of Company's BoD Mgmt For For 2 On the number of BoD members Mgmt For For CMMT PLEASE NOTE THAT CUMULATIVE VOTING APPLIES TO THIS Non-Voting RESOLUTION REGARDING THE ELECTION OF DIRECTORS. STANDING INSTRUCTIONS HAVE BEEN REMOVED FOR THIS MEETING. PLEASE NOTE THAT ONLY A VOTE "FOR" THE DIRECTOR WILL BE CUMULATED. PLEASE CONTACT YOUR CLIENT SERVICE REPRESENTATIVE IF YOU HAVE ANY QUESTIONS. 3.1 Election of Kesaev Igor Albertovich as a member to the Mgmt For For Company's Board of Directors 3.2 Election of Katsiev Sergey Soltanovich as a member to Mgmt For For the Company's Board of Directors 3.3 Election of Rishchenko Dmitry Viktorovich as a member Mgmt For For to the Company's Board of Directors 3.4 Election of Yakubson Ilya Adolfovich as a member to Mgmt For For the Company's Board of Directors 3.5 Election of Berzin Toms Uldisovich as a member to the Mgmt For For Company's Board of Directors 3.6 Election of Bubnov Valery Sergeevich as a member to Mgmt For For the Company's Board of Directors 3.7 Election of Havier Fernandes Rozado as a member to the Mgmt For For Company's Board of Directors 3.8 Election of Prisyazhnyuk Alexandr Mikhailovich as a Mgmt For For member to the Company's Board of Directors 3.9 Election of Krivoshapko Alexey Vladimirovich as a Mgmt For For member to the Company's Board of Directors 3.10 Election of Spirin Denis Alexandrovich as a member to Mgmt For For the Company's Board of Directors 3.11 Election of Kulikov Denis Viktorovich as a member to Mgmt For For the Company's Board of Directors 3.12 Election of Repin Igor Nikolaevich as a member to the Mgmt For For Company's Board of Directors 3.13 Election of Vlakhovich Stephano as a member to the Mgmt For For Company's Board of Directors 3.14 Election of Katsman Vladimir Leonidovich as a member Mgmt For For to the Company's Board of Directors DIXY GROUP OJSC, MOSCOW Agenda Number: 703324739 Security: X1887L103 Meeting Type: EGM Ticker: Meeting Date: 30-Sep-2011 ISIN: RU000A0JP7H1 Prop.# Proposal Proposal Proposal Vote For/Against Type Management CMMT PLEASE NOTE THAT THIS IS AN AMENDMENT TO MEETING ID Non-Voting 870 RECEIVED ON THE PREVIOUS MEETING WILL BE DISREGARDED AND YOU WILL NEED TO REINSTRUCT ON THIS MEETING NOTICE. THANK YOU. CMMT PLEASE NOTE THAT THE SHAREHOLDERS WHO JOINTLY POSSESS Non-Voting MORE THAN 2% OF VOTING SHARES HAVE THE RIGHTS TO PROPOSE CANDIDATES TO THE BOARD OF DIRECTORS. THANK YOU 1 On early termination of powers of the Board of Mgmt For For Directors of the Company 2 Approval of quantitative structure of the Board of Mgmt For For Directors of the Company CMMT PLEASE NOTE THAT CUMULATIVE VOTING APPLIES TO THIS Non-Voting RESOLUTION REGARDING THE ELECTION OF DIRECTORS. STANDING INSTRUCTIONS HAVE BEEN REMOVED FOR THIS MEETING. PLEASE NOTE THAT ONLY A VOTE "FOR" THE DIRECTOR WILL BE CUMULATED. PLEASE CONTACT YOUR CLIENT SERVICE REPRESENTATIVE IF YOU HAVE ANY QUESTIONS. 3.1 Election of member to the Company's Board of Mgmt For For Directors: Kesaev Igor Albertovich 3.2 Election of member to the Company's Board of Mgmt For For Directors: Katsiev Sergey Soltanovich 3.3 Election of member to the Company's Board of Mgmt For For Directors: Rishchenko Dmitry Viktorovich 3.4 Election of member to the Company's Board of Mgmt For For Directors: Yakubson Ilya Adolfovich 3.5 Election of member to the Company's Board of Mgmt For For Directors: Berzin Toms Uldisovich 3.6 Election of member to the Company's Board of Mgmt For For Directors: Bubnov Valery Sergeevich 3.7 Election of member to the Company's Board of Mgmt For For Directors: Havier Fernandes Rozado 3.8 Election of member to the Company's Board of Mgmt For For Directors: Prisyazhnyuk Alexandr Mikhailovich 3.9 Election of member to the Company's Board of Mgmt For For Directors: Krivoshapko Alexey Vladimirovich 3.10 Election of member to the Company's Board of Mgmt For For Directors: Spirin Denis Alexandrovich 3.11 Election of member to the Company's Board of Mgmt For For Directors: Kulikov Denis Viktorovich 3.12 Election of member to the Company's Board of Mgmt For For Directors: Repin Igor Nikolaevich 3.13 Election of member to the Company's Board of Mgmt For For Directors: Vlakhovich Stephano 3.14 Election of member to the Company's Board of Mgmt For For Directors: Katsman Vladimir Leonidovich DIXY GROUP OJSC, MOSCOW Agenda Number: 703886878 Security: X1887L103 Meeting Type: AGM Ticker: Meeting Date: 28-Jun-2012 ISIN: RU000A0JP7H1 Prop.# Proposal Proposal Proposal Vote For/Against Type Management CMMT PLEASE NOTE THAT THIS IS AN AMENDMENT TO MEETING ID Non-Voting 989 RECEIVED ON THE PREVIOUS MEETING WILL BE DISREGARDED AND YOU WILL NEED TO REINSTRUCT ON THIS MEETING NOTICE. THANK YOU. 1 The approval of the annual report, the annual Mgmt For For accounting reporting, including the profit and loss report (profit and loss accounts) of the Company for 2011, and also profit distribution (including payment (announcement) of dividends) and losses of the Company by results of 2011 fiscal years 2 The statement of the auditor of the Company for 2012 Mgmt For For 3 About compensation payment to board members of the Mgmt For For Company CMMT PLEASE NOTE THAT CUMULATIVE VOTING APPLIES TO THIS Non-Voting RESOLUTION REGARDING THE EL ECTION OF DIRECTORS. STANDING INSTRUCTIONS HAVE BEEN REMOVED FOR THIS MEETING. PLEASE NOTE THAT ONLY A VOTE "FOR" THE DIRECTOR WILL BE CUMULATED. PLEASE CON TACT YOUR CLIENT SERVICE REPRESENTATIVE IF YOU HAVE ANY QUESTIONS. 4.1 Definition of quantitative structure of Board of Mgmt For For directors and election of boa rd member of the Company: Kesaev IA 4.2 Definition of quantitative structure of Board of Mgmt For For directors and election of boa rd member of the Company: Katsiev SS 4.3 Definition of quantitative structure of Board of Mgmt For For directors and election of boa rd member of the Company: Rishenko DV 4.4 Definition of quantitative structure of Board of Mgmt For For directors and election of boa rd member of the Company: Yakubson IA 4.5 Definition of quantitative structure of Board of Mgmt For For directors and election of boa rd member of the Company: Berzin TW 4.6 Definition of quantitative structure of Board of Mgmt For For directors and election of boa rd member of the Company: Bubnov VS 4.7 Definition of quantitative structure of Board of Mgmt For For directors and election of boa rd member of the Company: Havier FR 4.8 Definition of quantitative structure of Board of Mgmt For For directors and election of boa rd member of the Company: Prisyazhnyuk AM 4.9 Definition of quantitative structure of Board of Mgmt For For directors and election of boa rd member of the Company: Krivoshapko AV 4.10 Definition of quantitative structure of Board of Mgmt For For directors and election of boa rd member of the Company: Spirin DA 4.11 Definition of quantitative structure of Board of Mgmt For For directors and election of boa rd member of the Company: Kulikov DV 4.12 Definition of quantitative structure of Board of Mgmt For For directors and election of boa rd member of the Company: Gushina EV 4.13 Definition of quantitative structure of Board of Mgmt For For directors and election of boa rd member of the Company: Katsman VL 5 Election of members of Audit commission of the Company Mgmt For For 6 About approval of a large deal (transactions) with Mgmt For For interest 7 About approval of new edition of the Charter of the Mgmt For For Company 8 About approval of a large deal Mgmt For For DRAGON OIL PLC, DUBLIN Agenda Number: 703668751 Security: G2828W132 Meeting Type: AGM Ticker: Meeting Date: 18-Apr-2012 ISIN: IE0000590798 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 To receive the financial statements for the year ended Mgmt For For 31 December 2011 2 To declare a dividend Mgmt For For 3.a To re-elect Mr. Mohammed Al Ghurair as a Director Mgmt For For 3.b To re-elect Dr. Abdul Jaleel Al Khalifa as a Director Mgmt For For 3.c To re-elect Mr Nigel McCue as a Director Mgmt For For 3.d To re-elect Ahmad Sharaf as a Director Mgmt For For 3.e To re-elect Ahmad Al Muhairbi as a Director Mgmt For For 3.f To re-elect Saeed Al Mazrooei as a Director Mgmt For For 3.g To re-elect Thor Haugnaess as a Director Mgmt For For 4 To receive the Directors' Remuneration report for the Mgmt For For year ended 31 December 2011 5 To authorise the Directors to fix the Auditors' Mgmt For For remuneration 6 To authorise general meetings outside the Republic of Mgmt For For Ireland 7 To authorise the calling of general meetings on not Mgmt For For less than 14 days' notice 8 To authorise the Directors to allot equity securities Mgmt For For 9 To authorise the repurchase of the Company's shares Mgmt For For PLEASE NOTE THAT THIS IS A REVISION DUE TO Non-Voting MODIFICATION IN THE TEXT OF THE RESOLUTION 3C.IF YOU HAVE ALREADY SENT IN YOUR VOTES, PLEASE DO NOT RETURN THIS PROXY FORM UNLESS YOU DECIDE TO AMEND YOUR ORIGINAL INSTRUCTIONS. THANK YOU. FEDERAL HYDROGENERATING COMPANY - RUSHYDRO OJSC, M Agenda Number: 703912926 Security: X2393H107 Meeting Type: AGM Ticker: Meeting Date: 29-Jun-2012 ISIN: RU000A0JPKH7 Prop.# Proposal Proposal Proposal Vote For/Against Type Management CMMT PLEASE NOTE THAT THIS IS AN AMENDMENT TO MEETING ID Non-Voting 992' NAMES. ALL VOTES RECEIVED ON THE PREVIOUS MEETING WILL BE DISREGARDED AND YOU WILL NEED TO REINSTRUCT ON THIS MEETING NOTICE. THANK YOU. 1 Approve the annual report of JSC RusHydro for 2011, Mgmt For For annual financial statement s including profit and loss statement for 2011 2 Approve the specified profit (loss) distribution for Mgmt For For the results of 2011; Pay dividends on ordinary shares of the company on the basis of results for 2011 t o the amount of 0.00789317 rubles per share CMMT PLEASE NOTE THAT CUMULATIVE VOTING APPLIES TO THIS Non-Voting RESOLUTION REGARDING THE EL ECTION OF DIRECTORS. STANDING INSTRUCTIONS HAVE BEEN REMOVED FOR THIS MEETING. PLEASE NOTE THAT ONLY A VOTE "FOR" THE DIRECTOR WILL BE CUMULATED. PLEASE CON TACT YOUR CLIENT SERVICE REPRESENTATIVE IF YOU HAVE ANY QUESTIONS. 3.1 Election of member of the Board of Directors of the Mgmt For For Company: Boris Ilyich Ayue v 3.2 Election of member of the Board of Directors of the Mgmt For For Company: Eduard Petrovich Volkov 3.3 Election of member of the Board of Directors of the Mgmt For For Company: Viktor Ivanovich Danilov-Danilyan 3.4 Election of member of the Board of Directors of the Mgmt For For Company: Evgeny Vyacheslav ovich Dod 3.5 Election of member of the Board of Directors of the Mgmt For For Company: Victor Mikhailovi ch Zimin 3.6 Election of member of the Board of Directors of the Mgmt For For Company: Boris Yuryevich K ovalchuk 3.7 Election of member of the Board of Directors of the Mgmt For For Company: Grigory Markovich Kurtser 3.8 Election of member of the Board of Directors of the Mgmt For For Company: Andrey Borisovich Malyshev 3.9 Election of member of the Board of Directors of the Mgmt For For Company: Mikhail Igorevich Poluboyarinov 3.10 Election of member of the Board of Directors of the Mgmt For For Company: Vladimir Vitalyev ich Tatsy 3.11 Election of member of the Board of Directors of the Mgmt For For Company: Evgeny Aleksandro vich Tugolukov 3.12 Election of member of the Board of Directors of the Mgmt For For Company: Rashid Ravelevich Sharipov 3.13 Election of member of the Board of Directors of the Mgmt For For Company: Michail Evgenievi ch Shelkov 3.14 Election of members of the Board of Directors of the Mgmt For For Company: Sergey Vladimiro vich Shishin 4.1 Election of member of the Audit Commission of the Mgmt For For Company: Adelya Inskanderovn a Vyaseleva 4.2 Election of member of the Audit Commission of the Mgmt For For Company: Dmitry Mikhailovich Gorevoy 4.3 Election of member of the Audit Commission of the Mgmt For For Company: Anna Valeryevna Dro kova 4.4 Election of member of the Audit Commission of the Mgmt For For Company: Elena Yuryevna Litv ina 4.5 Election of member of the Audit Commission of the Mgmt For For Company: Alan Fedorovich Kha dziev 5 Approve Closed Joint-Stock Company Mgmt For For PricewaterhouseCoopers Audit (Primary state registration number 1027700148431) as an auditor of JSC RusHydro 6 Pay remuneration to the members of the Board of Mgmt For For Directors of JSC RusHydro acco rding to the results of work in the Board of Directors period from 30.06.2011 to 28.06.2012 in the amount and in the order established by the Regulation on payment of remuneration to the members of the Board of Directors of JSC RusHyd ro 7 Approve the Company's Articles of Association in a new Mgmt For For edition 8 Approve the Statement on Procedure for Convening and Mgmt For For Running the General share holders' meetings of JSC RusHydro in a new edition 9 Approval of a contract for insurance of liability and Mgmt For For financial risks of Direc tors, Executive Officers and the company concluded between JSC RusHydro and OJ SIC Ingosstrakh representing an interested party transaction GAZPROM NEFT Agenda Number: 933539643 Security: 36829G107 Meeting Type: Special Ticker: GZPFY Meeting Date: 26-Jan-2012 ISIN: US36829G1076 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 APPROVAL OF THE NEW VERSION OF THE ARTICLES OF Mgmt For ASSOCIATION OF JSC GAZPROM NEFT. GAZPROM NEFT Agenda Number: 703516560 Security: 36829G107 Meeting Type: EGM Ticker: Meeting Date: 26-Jan-2012 ISIN: US36829G1076 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 Approval of the new version of the Articles of Mgmt No vote Association of JSC Gazprom neft. CMMT PLEASE NOTE THAT THIS IS A REVISION DUE TO Non-Voting MODIFICATION OF TEXT IN RESOLUTION 1. IF YOU HAVE ALREADY SENT IN YOUR VOTES, PLEASE DO NOT RETURN THIS PROXY FORM UNLESS YOU DECIDE TO AMEND YOUR ORIGINAL INSTRUCTIONS. THANK YOU. GAZPROM NEFT Agenda Number: 933633643 Security: 36829G107 Meeting Type: Consent Ticker: GZPFY Meeting Date: 08-Jun-2012 ISIN: US36829G1076 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. APPROVAL OF THE ANNUAL REPORT OF JSC GAZPROM NEFT FOR Mgmt Split 59% For 2011. 2. APPROVAL OF THE ANNUAL FINANCIAL STATEMENTS OF JSC Mgmt Split 59% For GAZPROM NEFT FOR 2 STATEMENT. 3. ON DISTRIBUTION OF THE PROFIT OF JSC GAZPROM NEFT FOR Mgmt Split 59% For 2011. 4. ON SIZE, TIMEFRAME AND FORM OF DIVIDENDS PAYMENT FOR Mgmt Split 59% For 2011. 5.A ELECTION OF THE BOARD OF DIRECTORS OF JSC GAZPROM Mgmt Split 59% For NEFT: ALISOV VLADIMIR IVANOVICH 5.B ELECTION OF THE BOARD OF DIRECTORS OF JSC GAZPROM Mgmt Split 59% For NEFT: GARAEV MARAT MARSELEVICH 5.C ELECTION OF THE BOARD OF DIRECTORS OF JSC GAZPROM Mgmt Split 59% For NEFT: GOLUBEV VALERY ALEKSANDROVICH 5.D ELECTION OF THE BOARD OF DIRECTORS OF JSC GAZPROM Mgmt Split 59% For NEFT: DUBIK NIKOLAI NIKOLAEVICH 5.E ELECTION OF THE BOARD OF DIRECTORS OF JSC GAZPROM Mgmt Split 59% For NEFT: DYUKOV ALEXANDER VALERIEVICH 5.F ELECTION OF THE BOARD OF DIRECTORS OF JSC GAZPROM Mgmt Split 59% For NEFT: KALINKIN ALEXANDER VYACHESLAVOVICH 5.G ELECTION OF THE BOARD OF DIRECTORS OF JSC GAZPROM Mgmt Split 59% For NEFT: KRUGLOV ANDREI VYACHESLAVOVICH 5.H ELECTION OF THE BOARD OF DIRECTORS OF JSC GAZPROM Mgmt Split 59% For NEFT: MILLER ALEXEI BORISOVICH 5.I ELECTION OF THE BOARD OF DIRECTORS OF JSC GAZPROM Mgmt Split 59% For NEFT: MIKHAILOVA ELENA VLADIMIROVNA 5.J ELECTION OF THE BOARD OF DIRECTORS OF JSC GAZPROM Mgmt Split 59% For NEFT: MIKHEYEV ALEXANDER LEONIDOVICH 5.K ELECTION OF THE BOARD OF DIRECTORS OF JSC GAZPROM Mgmt Split 59% For NEFT: SELEZNEV KIRILL GENNADIEVICH 5.L ELECTION OF THE BOARD OF DIRECTORS OF JSC GAZPROM Mgmt Split 59% For NEFT: CHEREPANOV VSEVOLOD VLADIMIROVICH 6.1 ELECTION OF THE AUDIT COMMISSION OF JSC GAZPROM NEFT: Mgmt Split 59% For ARKHIPOV DMITRY ALEXANDROVICH 6.2 ELECTION OF THE AUDIT COMMISSION OF JSC GAZPROM NEFT: Mgmt Split 59% For DELVIG GALINA YURIEVNA 6.3 ELECTION OF THE AUDIT COMMISSION OF JSC GAZPROM NEFT: Mgmt Split 59% For KOVALEV VITALY ANATOLIEVICH 6.4 ELECTION OF THE AUDIT COMMISSION OF JSC GAZPROM NEFT: Mgmt Split 59% For FROLOV ALEXANDER ALEXANDROVICH 6.5 ELECTION OF THE AUDIT COMMISSION OF JSC GAZPROM NEFT: Mgmt Split 59% For TSETLINA EKATERINA ALEXANDROVNA 7. APPROVAL OF THE AUDITOR OF JSC GAZPROM NEFT IN 2012. Mgmt Split 59% For 8. PAY REMUNERATION TO THE MEMBERS OF THE BOARD OF Mgmt Split 59% For DIRECTORS OF JSC GAZPROM NEFT, WHO ARE NOT OFFICIALS OF JSC GAZPROM NEFT EXECUTIVE BODIES (NON-EXECUTIVE DIRECTORS); PAY EXTRA REMUNERATION TO THE CHAIRMAN OF THE BOARD OF DIRECTORS OF JSC GAZPROM NEFT; PAY EXTRA REMUNERATION TO THE MEMBERS OF THE BOARD OF DIRECTORS' COMMITTEES OF JSC GAZPROM NEFT; ADDITIONAL TO THE REMUNERATION TO THE MEMBERS OF THE BOARD COMMITTEES OF JSC GAZPROM NEFT PAY REMUNERATION TO THE CHAIRMEN OF THE BOARD OF DIRECTORS' COMMITTEES OF JSC GAZPROM NEFT. 9. PAY REMUNERATION TO THE MEMBERS OF THE AUDIT Mgmt Split 59% For COMMISSION OF JSC GAZPROM NEFT IN THE AMOUNTS RECOMMENDED BY THE BOARD OF DIRECTORS OF JSC GAZPROM NEFT: THE CHAIRMAN OF THE AUDIT COMMISSION - 1.200.000 ROUBLES; THE MEMBERS OF THE AUDIT COMMISSION 830.000 ROUBLES (EACH). GAZPROM NEFT OJSC, ST.PETERSBURG Agenda Number: 703842105 Security: 36829G107 Meeting Type: AGM Ticker: Meeting Date: 08-Jun-2012 ISIN: US36829G1076 Prop.# Proposal Proposal Proposal Vote For/Against Type Management CMMT PLEASE NOTE THAT THIS IS AN AMENDMENT TO MEETING ID Non-Voting 971 ALL VOTES RECEIVED ON THE PREVIOUS MEETING WILL BE D ISREGARDED AND YOU WILL NEED TO REINSTRUCT ON THIS MEETING NOTICE. THANK YOU. 1 Approval of the Annual report of JSC Gazprom neft for Mgmt For For 2011 2 Approval of the annual financial statements of JSC Mgmt For For Gazprom neft for 2011 inclu ding profit and loss statement 3 On distribution of the profit of JSC Gazprom neft for Mgmt For For 2011 4 On size, timeframe and form of dividends payment for Mgmt For For 2011 CMMT PLEASE NOTE THAT CUMULATIVE VOTING APPLIES TO THIS Non-Voting RESOLUTION REGARDING THE EL ECTION OF DIRECTORS. STANDING INSTRUCTIONS HAVE BEEN REMOVED FOR THIS MEETING. PLEASE NOTE THAT ONLY A VOTE "FOR" THE DIRECTOR WILL BE CUMULATED. PLEASE CON TACT YOUR CLIENT SERVICE REPRESENTATIVE IF YOU HAVE ANY QUESTIONS. 5.1 Election of Alisov Vladimir Ivanovich to the Board of Mgmt For For Directors of JSC Gazprom neft 5.2 Election of Garaev Marat Marselevich to the Board of Mgmt For For Directors of JSC Gazprom neft 5.3 Election of Golubev Valery Aleksandrovich to the Board Mgmt For For of Directors of JSC Gaz prom neft 5.4 Election of Dubik Nikolai Nikolaevich to the Board of Mgmt For For Directors of JSC Gazprom neft 5.5 Election of Dyukov Alexander Valerievich to the Board Mgmt For For of Directors of JSC Gazp rom neft 5.6 Election of Kalinkin Alexander Vyacheslavovich to the Mgmt For For Board of Directors of JS C Gazprom neft 5.7 Election of Kruglov Andrei Vyacheslavovich to the Mgmt For For Board of Directors of JSC Ga zprom neft 5.8 Election of Miller Alexei Borisovich to the Board of Mgmt For For Directors of JSC Gazprom neft 5.9 Election of Mikhailova Elena Vladimirovna to the Board Mgmt For For of Directors of JSC Gaz prom neft 5.10 Election of Mikheyev Alexander Leonidovich to the Mgmt For For Board of Directors of JSC Ga zprom neft 5.11 Election of Seleznev Kirill Gennadievich to the Board Mgmt For For of Directors of JSC Gazp rom neft 5.12 Election of Cherepanov Vsevolod Vladimirovich to the Mgmt For For Board of Directors of JSC Gazprom neft 6.1 Election of Arkhipov Dmitry Alexandrovich to the Audit Mgmt For For Commission of JSC Gazpr om neft 6.2 Election of Delvig Galina Yurievna to the Audit Mgmt For For Commission of JSC Gazprom neft 6.3 Election of Kovalev Vitaly Anatolievich to the Audit Mgmt For For Commission of JSC Gazprom neft 6.4 Election of Frolov Alexander Alexandrovich to the Mgmt For For Audit Commission of JSC Gazp rom neft 6.5 Election of Tsetlina Ekaterina Alexandrovna to the Mgmt For For Audit Commission of JSC Gaz prom neft 7 Approve JSC "PriceWaterHouseCoopers Audit" as the Mgmt For For auditor of JSC Gazprom neft in 2012 8 On remuneration to the members of the Board of Mgmt For For Directors of JSC Gazprom neft 9 On remuneration to the members of the Audit Commission Mgmt For For of JSC Gazprom neft GAZPROM OAO, MOSCOW Agenda Number: 703926519 Security: 368287207 Meeting Type: AGM Ticker: Meeting Date: 29-Jun-2012 ISIN: US3682872078 Prop.# Proposal Proposal Proposal Vote For/Against Type Management CMMT PLEASE NOTE THAT BECAUSE OF THE SIZE OF THE AGENDA Non-Voting [148 RESOLUTIONS] FOR THE G AZPROM OF RUSSIA MEETING. THE AGENDA HAS BEEN BROKEN UP AMONG TWO INDIVIDUAL M EETINGS. THE MEETING IDS AND HOW THE RESOLUTIONS HAVE BEEN BROKEN OUT ARE AS F OLLOWS: MEETING ID 999132 [RESOLUTIONS 1 THROUGH 8.71] AND MID 100215 [RESOLUT IONS 8.72 THROUGH 10.11]. IN ORDER TO VOTE ON THE COMPLETE AGENDA OF THIS MEET ING YOU MUST VOTE ON BOTH THE MEETINGS. 1 Approve the Annual Report of OAO Gazprom for 2011 Mgmt For For 2 Approve the annual accounting statements, including Mgmt For For the profit and loss report of the Company based on the results of 2011 3 Approve the distribution of profit of the Company Mgmt For For based on the results of 2011 4 Approve the amount of, time for and form of payment of Mgmt For For annual dividends on the Company's shares that have been recommended by the Board of Directors of the Company 5 Approve Closed Joint Stock Company Mgmt For For PricewaterhouseCoopers Audit as the Company 's auditor 6 Pay remuneration to members of the Board of Directors Mgmt For For in the amounts recommend ed by the Board of Directors of the Company 7 Pay remuneration to members of the Audit Commission in Mgmt For For the amounts recommended by the Board of Directors of the Company 8.1 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and Gazprombank ( Open Joint Stock Company) regarding receipt by OAO Gazprom of funds with a max imum amount of 500 million U.S. Dollars or its equivalent in Rubles or Euros, for a term not exceeding five years, with interest for using the loans to be p aid at a rate not exceeding 12% per annum in the case of loans in U.S. Dollars / Euros and at a rate not exceeding the Bank of Russia's refinancing rate in effect on the date of entry into the applicable loan agreement, plus 8.2 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Bank VTB regarding receipt by OAO Gazprom of funds with a maximum amount of one billion U.S. Dollars or its equivalent in Rubles or Euros, for a term not exceeding f ive years, with interest for using the loans to be paid at a rate not exceedin g 12% per annum in the case of loans in U.S. Dollars / Euros and at a rate not exceeding the Bank of Russia's refinancing rate in effect on the date of entr y into the applicable loan agreement, plus 3% per annum, in 8.3 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Transactions between OAO Gazprom and Gazprombank (Open Joint Stock Company), to be entered into under a loan facility agreemen t between OAO Gazprom and the bank, involving receipt by OAO Gazprom of funds with a maximum amount of 60 billion Rubles, or its equivalent in U.S. Dollars or Euros, for a term not exceeding 90 calendar days, with interest for using t he loans to be paid at a rate not exceeding the reference offered rate for Rub le loans (deposits) in the Moscow money market (MosPrime Rate) for the 8.4 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Transactions between OAO Gazprom and Sberbank of Russia, to be entered into under a loan facility agreement between OAO Gazpro m and the bank, involving receipt by OAO Gazprom of funds with a maximum amoun t of 60 billion Rubles, or its equivalent in U.S. Dollars or Euros, for a term not exceeding 90 calendar days, with interest for using the loans to be paid at a rate not exceeding the reference offered rate for Ruble loans (deposits) in the Moscow money market (MosPrime Rate) for the loans 8.5 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Transactions between OAO Gazprom and OAO Bank VT B, to be entered into under a loan facility agreement between OAO Gazprom and the bank, involving receipt by OAO Gazprom of funds with a maximum amount of 3 0 billion Rubles, or its equivalent in U.S. Dollars or Euros, for a term not e xceeding 90 calendar days, with interest for using the loans to be paid at a r ate not exceeding the reference offered rate for Ruble loans (deposits) in the Moscow money market (MosPrime Rate) for the loans in Rubles, or the 8.6 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Transactions between OAO Gazprom and OAO BANK RO SSIYA, to be entered into under Loan Facility Agreement No. ID00117/9 dated Ju ly 16, 2009 between OAO Gazprom and the bank, involving receipt by OAO Gazprom of funds with a maximum amount of 100 million U.S. Dollars, for a term not ex ceeding 30 calendar days, with interest for using the loans to be paid at a ra te not exceeding the London Interbank Offered Rate (LIBOR) established for loa ns with a maturity equal to the period of using the applicable loan, 8.7 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Transactions between OAO Gazprom and OAO BANK RO SSIYA, to be entered into under a loan facility agreement between OAO Gazprom and the bank, involving receipt by OAO Gazprom of funds with a maximum amount of 10 billion Rubles, or its equivalent in U.S. Dollars or Euros, for a term n ot exceeding 90 calendar days, with interest for using the loans to be paid at a rate not exceeding the reference offered rate for Ruble loans (deposits) in the Moscow money market (MosPrime Rate), or the London Interbank 8.8 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and Gazprombank ( Open Joint Stock Company), pursuant to which Gazprombank (Open Joint Stock Com pany) will accept and credit, upon the terms and conditions announced by it, f unds transferred to accounts opened by OAO Gazprom and conduct operations thro ugh the accounts, acting upon OAO Gazprom's instructions, as well as agreement s between OAO Gazprom and Gazprombank (Open Joint Stock Company) regarding mai ntenance in the account of a non-reducible balance 8.9 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and Sberbank of R ussia OAO, OAO Bank VTB, OAO BANK ROSSIYA, and OAO Bank Rosselkhozbank, pursua nt to which the banks will accept and credit, upon the terms and conditions an nounced by the banks, funds transferred to accounts opened by OAO Gazprom and conduct operations through the accounts acting upon OAO Gazprom's instructions 8.10 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and Sberbank of R ussia OAO, OAO Bank VTB, OAO BANK ROSSIYA, and OAO Bank Rosselkhozbank, pursua nt to which the banks will provide services to OAO Gazprom making use of elect ronic payments system of the respective bank, including receipt from OAO Gazpr om of electronic payment documents for executing payment operations through th e accounts, provision of electronic statements of accounts and conduct of othe r electronic document processing, and OAO Gazprom will 8.11 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Foreign currency purchase/sale transactions betw een OAO Gazprom and Gazprombank (Open Joint Stock Company), to be entered into under General Agreement on the Conduct of Conversion Operations No. 3446 betw een OAO Gazprom and the bank dated September 12, 2006, with a maximum amount o f 500 million U.S. Dollars or its equivalent in Rubles, Euros or other currenc y for each transaction 8.12 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Foreign currency purchase/sale transactions betw een OAO Gazprom and OAO Bank VTB to be entered into under General Agreement on the Conduct of Conversion Operations No. 1 between OAO Gazprom and the bank d ated July 26, 2006, with a maximum amount of 500 million U.S. Dollars or its e quivalent in Rubles, Euros or other currency for each transaction 8.13 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO SOGAZ, pu rsuant to which OAO SOGAZ undertakes - in the event that any harm is caused to the life or health of OAO Gazprom's employees ("insured persons") as a result of an accident that occurs during the insured period or a disease having been diagnosed during the effective period of the respective agreements ("insured events"), to make an insurance payment to the insured person or to the person designated by him (her) as his (her) beneficiary or to 8.14 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreement for deposit transactions procedure bet ween OAO Gazprom and OAO Bank VTB and deposit transactions between OAO Gazprom and the bank to be entered into in accordance therewith, for the amount not e xceeding 30 billion Rubles or its equivalent in a foreign currency for each tr ansaction, at the rate not less than the product of 0.8 and the reference offe red rate for Ruble loans (deposits) in the Moscow money market (MosPrime Rate) for the relevant period for Ruble-denominated transaction, or the product of 8.15 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreement for deposit transactions procedure bet ween OAO Gazprom and Gazprombank (Open Joint Stock Company) and deposit transa ctions between OAO Gazprom and the bank to be entered into in accordance there with, for the amount not exceeding 30 billion Rubles or its equivalent in a fo reign currency for each transaction, at the rate not less than the product of 0.8 and the reference offered rate for Ruble loans (deposits) in the Moscow mo ney market (MosPrime Rate) for the relevant period for Ruble-denominated trans 8.16 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and Gazprombank ( Open Joint Stock Company), pursuant to which OAO Gazprom will grant suretyship s to secure performance by OAO Gazprom's subsidiary companies of their obligat ions to Gazprombank (Open Joint Stock Company) with respect to the bank's guar antees issued to the Russian Federation's tax authorities in connection with t he subsidiary companies challenging such tax authorities' claims in court, wit h an aggregate maximum amount equivalent to 500 million 8.17 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and Gazprombank ( Open Joint Stock Company), pursuant to which OAO Gazprom will issue suretyship s to secure performance by OAO Gazprom's subsidiary companies of their obligat ions to Gazprombank (Open Joint Stock Company) with respect to the bank's guar antees issued to the Russian Federation's tax authorities to secure obligation s of the above-mentioned companies to pay excise taxes in connection with expo rts of excisable oil products and eventual penalties, with a maximum 8.18 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Beltransg az whereby OAO Gazprom grants to OAO Beltransgaz temporary possession of Yamal -Europe trunk gas pipeline facilities and the relevant machinery located in th e Republic of Belarus, for a term of not more than 3 years, and OAO Beltransga z makes payments for the use of property in the amount not exceeding 270 milli on U.S. Dollars 8.19 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OOO Gazpromtr ans, pursuant to which OAO Gazprom will grant OOO Gazpromtrans temporary posse ssion and use of the infrastructure facilities of the railway stations of the Surgutskiy Condensate Stabilization Plant, of the Sernaya railway station and of the Tvyordaya Sera railway station, the facilities of the railway station s ituated in the town of Slavyansk-na-Kubani, as well as the software and hardwa re solutions "System for Managing OAO Gazprom's 8.20 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and DOAO Tsentren ergogaz of OAO Gazprom, pursuant to which OAO Gazprom will grant DOAO Tsentren ergogaz of OAO Gazprom temporary possession and use of the building and equipm ent of the repair and machining shop at the home base of the oil and gas produ ction department for the Zapolyarnoye gas-oil-condensate field, situated in th e Yamalo-Nenetskiy Autonomous Area, Tazovskiy District, township of Novozapoly arnyi, and the building and equipment of the repair and machining 8.21 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Tsentrgaz , pursuant to which OAO Gazprom will grant OAO Tsentrgaz temporary possession and use of the software and hardware solutions "System for Managing OAO Gazpro m's Property and Other Assets at OAO Tsentrgaz Level (ERP)", "OAO Gazprom Long -Term Investments Reporting and Analysis System (LTIAA) at OAO Tsentrgaz Level ", "System of Reporting and Analysis of Information on Non-Core Assets within OAO Gazprom System (RAINCA) at OAO Tsentrgaz Level" and 8.22 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Gazprom P romgaz, pursuant to which OAO Gazprom will grant OAO Gazprom Promgaz temporary possession and use of experimental prototypes of gas-using equipment (self-co ntained modular boiler installation, recuperative air heater, mini-boiler unit , radiant panel heating system, U-shaped radiant tube, modularized complete fu ll-function small-sized gas and water treatment installations for coal bed met hane extraction wells, well-head equipment, borehole 8.23 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and Gazprombank ( Open Joint Stock Company), pursuant to which OAO Gazprom will grant Gazpromban k (Open Joint Stock Company) temporary possession and use of the non-residenti al premises in a building that are situated at 31 Lenina Street, Yugorsk, Tyum en Region and are used to house a branch of Gazprombank (Open Joint Stock Comp any), with a total floor space of 1,600 square meters, and the plot of land oc cupied by the building and required for the use of that 8.24 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Gazprom N eftekhim Salavat, pursuant to which OAO Gazprom will grant OAO Gazprom Neftekh im Salavat temporary possession and use of the gas condensate pipeline running from the Karachaganakskoye gas condensate field to the Orenburg Gas Refinery for a period not exceeding 12 months, and OAO Gazprom Neftekhim Salavat will m ake payment for using such property up to a maximum amount of 240,000 Rubles 8.25 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Transactions between OAO Gazprom and OAO Rosselk hozbank, to be entered into under a loan facility agreement between OAO Gazpro m and the bank, involving receipt by OAO Gazprom of funds with a maximum amoun t of 50 billion Rubles, or its equivalent in U.S. Dollars or Euros, for a term not exceeding 90 calendar days, with interest for using the loans to be paid at a rate not exceeding the reference offered rate for Ruble loans (deposits) in the Moscow money market (MosPrime Rate), or the London 8.26 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OOO Gazprom E xport, pursuant to which OAO Gazprom will grant OOO Gazprom Export temporary p ossession and use of the software and hardware solutions "OAO Gazprom Long-Ter m Investments Reporting and Analysis System (LTIAA) at OOO Gazprom Export Leve l" and "System of Reporting and Analysis of Information on Non-Core Assets wit hin OAO Gazprom System (RAINCA) at OOO Gazprom Export Level" for a period not exceeding 12 months, and OOO Gazprom Export will make payment for 8.27 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Gazprom N eft, pursuant to which OAO Gazprom will grant OAO Gazprom Neft temporary posse ssion and use of an M-468R special-purpose communications installation, as wel l as the software and hardware solutions "System for Managing OAO Gazprom's Pr operty and Other Assets at OAO Gazprom Neft Level (ERP)", "OAO Gazprom Long-Te rm Investments Reporting and Analysis System (LTIAA) at OAO Gazprom Neft Level ", "System of Reporting and Analysis of Information on 8.28 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Gazprom S pace Systems, pursuant to which OAO Gazprom will grant OAO Gazprom Space Syste ms temporary possession and use of the software and hardware solutions "System for Managing OAO Gazprom's Property and Other Assets at OAO Gazprom Space Sys tems Level (ERP)", "OAO Gazprom Long-Term Investments Reporting and Analysis S ystem (LTIAA) at OAO Gazprom Space Systems Level" and "Electronic Archive Modu le at OAO Gazprom Space Systems Level" for a period not 8.29 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and ZAO Yamalgazi nvest, pursuant to which OAO Gazprom will grant ZAO Yamalgazinvest temporary p ossession and use of the software and hardware solutions "System for Managing OAO Gazprom's Property and Other Assets at ZAO Yamalgazinvest Level (ERP)" and "Electronic Archive Module at ZAO Yamalgazinvest Level" for a period not exce eding 12 months, and ZAO Yamalgazinvest will make payment for using such prope rty up to a maximum amount of 4 million Rubles 8.30 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and ZAO Gazprom I nvest Yug, pursuant to which OAO Gazprom will grant ZAO Gazprom Invest Yug tem porary possession and use of the software and hardware solutions "System for M anaging OAO Gazprom's Property and Other Assets at ZAO Gazprom Invest Yug Leve l (ERP)" and "Electronic Archive Module at ZAO Gazprom Invest Yug Level" for a period not exceeding 12 months, and ZAO Gazprom Invest Yug will make payment for using such property up to a maximum amount of 4.1 8.31 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OOO Gazprom M ezhregiongaz, pursuant to which OAO Gazprom will grant OOO Gazprom Mezhregiong az temporary possession and use of the software and hardware solutions "System for Managing OAO Gazprom's Property and Other Assets at OOO Gazprom Mezhregio ngaz Level (ERP)", "OAO Gazprom Long-Term Investments Reporting and Analysis S ystem (LTIAA) at OOO Gazprom Mezhregiongaz Level", "System of Reporting and An alysis of Information on Non-Core Assets within OAO 8.32 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OOO Gazprom K omplektatsiya, pursuant to which OAO Gazprom will grant OOO Gazprom Komplektat siya temporary possession and use of the software and hardware solutions "Syst em for Managing OAO Gazprom's Property and Other Assets at OOO Gazprom Komplek tatsiya Level (ERP)", "OAO Gazprom Long-Term Investments Reporting and Analysi s System (LTIAA) at OOO Gazprom Komplektatsiya Level", "System of Reporting an d Analysis of Information on Non-Core Assets within OAO 8.33 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OOO Gazprom T sentrremont, pursuant to which OAO Gazprom will grant OOO Gazprom Tsentrremont temporary possession and use of the software and hardware complexes "System f or Managing OAO Gazprom's Property and Other Assets at OOO Gazprom Tsentrremon t Level (ERP)", "OAO Gazprom Long-Term Investments Reporting and Analysis Syst em (LTIAA) at OOO Gazprom Tsentrremont Level", and "Electronic Archive Module at OOO Gazprom Tsentrremont Level" for a period not 8.34 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and ZAO Gazprom t elecom, pursuant to which OAO Gazprom will grant ZAO Gazprom telecom temporary possession and use of communications facilities comprised of buildings, commu nications lines, communications networks, cable duct systems and equipment, wh ich are located in the city of Moscow, the city of Saint Petersburg, the city of Maloyaroslavets, the city of Rostov-on-Don, the city of Kaliningrad, the Mo scow Region and the Smolensk Region of the Russian 8.35 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: An agreement between OAO Gazprom and OAO Gazprom Promgaz, whereby OAO Gazprom Promgaz undertakes to provide services to OAO Ga zprom in respect of the development of the schedule of events to transition to the operation of gas distribution systems on the basis of their actual techni cal condition, within 18 months from the date of execution, and OAO Gazprom wi ll make payments for such services up to a maximum amount of 9.7 mln Rubles 8.36 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Gazprom G azoraspredeleniye, pursuant to which OAO Gazprom will grant OAO Gazprom Gazora spredeleniye temporary possession and use of the property complex of a gas-dis tribution system comprised of facilities intended for the transportation and f eeding of gas directly to consumers (gas pipeline branches, distribution gas p ipelines, inter-township and intra-street gas pipelines, high-, medium-, and l ow-pressure gas pipelines, gas control units, and 8.37 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Druzhba, pursuant to which OAO Gazprom will grant OAO Druzhba temporary possession and use of the facilities of Druzhba vacation center (hotels, effluent treatment f acilities, transformer substations, entrance checkpoints, cottages, utility ne tworks, metal fences, parking areas, ponds, roads, pedestrian crossings, sites , sewage pumping station, sports center, roofed ground-level arcade, servicing station, diesel-generator station, boiler house 8.38 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OOO Gazprom I nvestproekt, whereby OOO Gazprom Investproekt undertakes to provide to OAO Gaz prom research, analytical, consulting, organizational, and management services in the sphere of organizational and contractual structuring of projects, arra ngement of borrowings, supervision of target application, and timely commissio ning of sites as part of various investment projects, acting in the interests of OAO Gazprom, within 5 years from the date of execution, 8.39 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OOO Gazprom E xport, pursuant to which OOO Gazprom Export undertakes, acting upon OAO Gazpro m's instructions and for a total fee not exceeding 300 million Rubles, in its own name, but for OAO Gazprom's account, to accept commercial products owned b y OAO Gazprom, including crude oil, gas condensate, sulphur and refined produc ts (gasoline, liquefied gases, diesel oil, fuel oil etc.) and sell them in the market outside the territory of the Russian Federation, in 8.40 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and ZAO Northgas, pursuant to which ZAO Northgas will deliver, and OAO Gazprom will accept (tak e off), gas in the amount not exceeding 70 million cubic meters, deliverable o n a monthly basis, and OAO Gazprom will make payment for the gas up to an aggr egate maximum amount of 102 million Rubles 8.41 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Severneft egazprom, pursuant to which OAO Severneftegazprom will deliver, and OAO Gazpro m will accept (take off), gas in the amount not exceeding 30 billion cubic met ers, and OAO Gazprom will make payment for the gas up to an aggregate maximum amount of 48.6 billion Rubles 8.42 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO NOVATEK, pursuant to which OAO NOVATEK will deliver, and OAO Gazprom will accept (take off), gas in the amount not exceeding 40 billion cubic meters, and OAO Gazprom will make payment for the gas up to an aggregate maximum amount of 81.1 billi on Rubles 8.43 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OOO Gazprom M ezhregiongaz, pursuant to which OAO Gazprom will provide services related to a rranging for the transportation of gas in a total amount not exceeding 4 billi on cubic meters across the territory of the Russian Federation and the Republi c of Kazakhstan, and OOO Gazprom Mezhregiongaz will make payment for the servi ces related to arranging for the transportation of gas via trunk gas pipelines up to an aggregate maximum amount of 7.8 billion Rubles 8.44 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Tomskgazp rom, pursuant to which OAO Gazprom will provide services related to arranging for the transportation of gas in a total amount not exceeding 3.5 billion cubi c meters, and OAO Tomskgazprom will make payment for the services related to a rranging for the transportation of gas via trunk gas pipelines up to an aggreg ate maximum amount of 2 billion Rubles 8.45 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Gazprom N eft, pursuant to which OAO Gazprom will provide services related to arranging for the transportation of gas in a total amount not exceeding 7 billion cubic meters and OAO Gazprom Neft will make payment for the services related to arra nging for the transportation of gas via trunk gas pipelines up to an aggregate maximum amount of 6.3 billion Rubles 8.46 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO NOVATEK, pursuant to which OAO Gazprom will provide services related to arranging for t he injection of gas owned by OAO NOVATEK into underground gas storage faciliti es and its storage in such facilities in the amount not exceeding 12.75 billio n cubic meters, and OAO NOVATEK will make payment for the services related to arranging for gas injection and storage up to an aggregate maximum amount of 1 0.75 billion Rubles, as well as OAO Gazprom will provide services related to a 8.47 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and Gazprombank ( Open Joint Stock Company), pursuant to which the bank will provide guarantees to the customs authorities of the Russian Federation in regard to the obligati ons of OAO Gazprom as a customs broker (representative) to the extent concerni ng the payment of customs duties and eventual interest and penalties up to a m aximum amount of 1 million Euros, with a fee due to the bank at a rate not exc eeding 1% per annum of the amount of the guarantee 8.48 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OOO Gazprom M ezhregiongaz, pursuant to which OAO Gazprom undertakes, acting on behalf of OO O Gazprom Mezhregiongaz and upon its instructions, to declare for customs purp oses the natural gas transported by pipeline across the customs border of the Russian Federation, and OOO Gazprom Mezhregiongaz undertakes to pay for such s ervices in the amount not exceeding 3,000 Rubles per cargo customs declaration , as well as the value added tax at the rate required by the 8.49 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO NOVATEK, pursuant to which OAO Gazprom undertakes, acting on behalf of OAO NOVATEK and upon its instructions, to declare for customs purposes the natural gas transpo rted by pipeline across the customs border of the Russian Federation, and OAO NOVATEK undertakes to pay for such services in the amount not exceeding 1.58 R ubles per thousand cubic meters of natural gas, as well as the value added tax at the rate required by the effective legislation of 8.50 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Gazprom N eft, pursuant to which OAO Gazprom undertakes, acting on behalf of OAO Gazprom Neft and upon its instructions, to declare for customs purposes the natural g as transported by pipeline across the customs border of the Russian Federation , and OAO Gazprom Neft undertakes to pay for such services in the amount not e xceeding 1.58 Rubles per thousand cubic meters of natural gas, as well as the value added tax at the rate required by the effective 8.51 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and ZAO Kaunas He at-Electric Generating Plant whereby OAO Gazprom will sell, and ZAO Kaunas Hea t-Electric Generating Plant will buy in 2013 not less than 410 million cubic m eters of gas, for a total of up to 185 million Euros 8.52 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and a/s Latvijas Gaze, pursuant to which OAO Gazprom will sell, and a/s Latvijas Gaze will purc hase, gas in the amount not exceeding 1.5 billion cubic meters for an aggregat e maximum amount of 675 million Euros in 2013 and pursuant to which a/s Latvij as Gaze will provide services related to injection into and storage in the Inc ukalna underground gas storage facility of gas owned by OAO Gazprom, and relat ed to its off-taking and transportation across the territory of the 8.53 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and AB Lietuvos D ujos, pursuant to which OAO Gazprom will sell, and AB Lietuvos Dujos will purc hase, gas in the amount not exceeding 1.5 billion cubic meters with an aggrega te maximum amount of 675 million Euros in 2013 and pursuant to which AB Lietuv os Dujos will provide services related to the transportation of gas in transpo rt mode across the territory of the Republic of Lithuania in the amount not ex ceeding 2.5 billion cubic meters in 2013 and OAO Gazprom will make payment 8.54 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and AO Moldovagaz , pursuant to which OAO Gazprom will sell and AO Moldovagaz will purchase gas in the amount not exceeding 10.4 billion cubic meters for an aggregate maximum amount of 3.9 billion U.S. Dollars in 2012 - 2014 and pursuant to which AO Mo ldovagaz will provide services related to the transportation of gas in transpo rt mode across the territory of the Republic of Moldova in the amount not exce eding 70 billion cubic meters in 2012 - 2014, and OAO Gazprom will make 8.55 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and KazRosGaz LLP , pursuant to which OAO Gazprom will provide services related to arranging for the transportation of 8 billion cubic meters of gas in 2013, and KazRosGaz LL P will make payment for the services related to arranging for the transportati on of gas via trunk gas pipelines up to an aggregate maximum amount of 40 mill ion U.S. Dollars 8.56 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Beltransg az, pursuant to which OAO Gazprom sells, and OAO Beltransgaz buys, gas in 2013 in the amount not exceeding 23 billion cubic meters with an aggregate maximum amount of 4.1 billion U.S. Dollars and pursuant to which OAO Beltransgaz in 2 013 will provide gas-transportation services in the transit mode in the territ ory of the Republic of Belarus in an aggregate maximum amount of 60 billion cu bic meters, while OAO Gazprom will make payment for such 8.57 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and GAZPROM Germa nia GmbH, pursuant to which OAO Gazprom will provide services related to arran ging for the transportation of natural gas owned by GAZPROM Germania GmbH acro ss the territory of the Republic of Kazakhstan, the Republic of Uzbekistan, th e Russian Federation, and the Republic of Belarus in the amount not exceeding 2 billion cubic meters, and GAZPROM Germania GmbH will make payment for the se rvices related to arranging for the transportation of gas via 8.58 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OOO Gazpromtr ans, pursuant to which OOO Gazpromtrans undertakes, acting upon OAO Gazprom's instructions and for a fee with an aggregate maximum amount of 1.24 billion Ru bles, in its own name, but for the account of OAO Gazprom, to ensure in 2012-2 013 arrangement of operations related to the development and assessment of cos t estimate documentation, start-up and commissioning work at OAO Gazprom's fac ilities, commissioned under investment project implementation 8.59 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and ZAO Gazprom I nvest Yug, pursuant to which ZAO Gazprom Invest Yug undertakes, acting upon OA O Gazprom's instructions and for a fee with an aggregate maximum amount of 5.6 6 million Rubles, in its own name, but for the account of OAO Gazprom, to ensu re in 2012-2013 arrangement of operations related to the development and asses sment of cost estimate documentation, start-up and commissioning work at OAO G azprom's facilities, commissioned under investment 8.60 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OOO Gazprom T sentrremont, pursuant to which OOO Gazprom Tsentrremont undertakes, acting upo n OAO Gazprom's instructions and for a fee with an aggregate maximum amount of 1.06 million Rubles, in its own name, but for the account of OAO Gazprom, to ensure in 2012-2013 arrangement of operations related to the development and a ssessment of cost estimate documentation, start-up and commissioning work at O AO Gazprom's facilities, commissioned under investment project 8.61 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and ZAO Yamalgazi nvest, pursuant to which ZAO Yamalgazinvest undertakes, acting upon OAO Gazpro m's instructions, for a fee with an aggregate maximum amount of 7.41 million R ubles, in its own name, but for the account of OAO Gazprom, to ensure in 2012- 2013 arrangement of operations related to the development and assessment of co st estimate documentation, start-up and commissioning work at OAO Gazprom's fa cilities, commissioned under investment project implementation 8.62 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Gazprom S pace Systems, pursuant to which OAO Gazprom Space Systems undertakes, during t he period between July 1, 2012 and December 31, 2013, acting upon OAO Gazprom' s instructions, to provide services related to the implementation of OAO Gazpr om's investment projects involving construction and commissioning of facilitie s, and OAO Gazprom undertakes to pay for such services up to a maximum amount of 170 thousand Rubles 8.63 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and ZAO Gazprom t elecom, pursuant to which ZAO Gazprom telecom undertakes, during the period be tween July 1, 2012 and December 31, 2013, acting upon OAO Gazprom's instructio ns, to provide services related to implementation of OAO Gazprom's investment projects involving construction and commissioning of facilities, and OAO Gazpr om undertakes to pay for such services up to a maximum amount of 130 thousand Rubles 8.64 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and ZAO Gazprom I nvest Yug, pursuant to which ZAO Gazprom Invest Yug undertakes, during the per iod between July 1, 2012 and December 31, 2013, acting upon OAO Gazprom's inst ructions, to provide services related to implementation of OAO Gazprom's inves tment projects involving construction and commissioning of facilities, and OAO Gazprom undertakes to pay for such services up to a maximum amount of 4,109.9 million Rubles 8.65 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OOO Gazpromtr ans, pursuant to which OOO Gazpromtrans undertakes, during the period between July 1, 2012 and December 31, 2013, acting upon OAO Gazprom's instructions, to provide services related to implementation of OAO Gazprom's investment projec ts involving construction and commissioning of facilities, and OAO Gazprom und ertakes to pay for such services up to maximum amount of 320.53 million Rubles 8.66 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Master Agreement on conversion forward and swap transactions between OAO Gazprom and OAO Bank VTB, as well as currency forward and swap transactions between OAO Gazprom and OAO Bank VTB entered into under the Master Agreement, up to the maximum amount of 300 million US Dollars or i ts equivalent in Rubles, Euro or any other currency for each transaction 8.67 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Deposit transactions procedure agreement between OAO Gazprom and OAO Rosselkhozbank as well as deposit transactions between OA O Gazprom and OAO Rosselkhozbank thereunder, up to the maximum amount of 30 bi llion Rubles or its equivalent in any other currency for each transaction, at the rate of at least the product of 0.8 and the reference offer rate for loans (deposits) in Rubles in the Moscow money market (MosPrime Rate) for the relev ant maturity, for transactions in Rubles, or the product of 0.8 and 8.68 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OOO Gazprom T sentrremont, pursuant to which OOO Gazprom Tsentrremont undertakes, during the period between July 1, 2012 and December 31, 2013, acting upon OAO Gazprom's instructions, to provide services related to implementation of OAO Gazprom's i nvestment projects involving construction and commissioning of facilities, and OAO Gazprom undertakes to pay for such services up to a maximum amount of 777 .15 million Rubles 8.69 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Tsentrgaz , pursuant to which OAO Tsentrgaz undertakes, during the period between July 1 , 2012 and December 31, 2013, acting upon OAO Gazprom's instructions, to provi de services related to implementation of OAO Gazprom's investment projects inv olving construction and commissioning of facilities, and OAO Gazprom undertake s to pay for such services up to a maximum amount of 500 thousand Rubles 8.70 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OOO Gazprom K omplektatsia, pursuant to which OOO Gazprom Komplektatsia undertakes, during t he period between July 1, 2012 and December 31, 2013, acting upon OAO Gazprom' s instructions, for a total fee not exceeding 150 million Rubles, in its own n ame, but for the account of OAO Gazprom, to provide services related to suppli es of well-repair equipment for the specialized subsidiaries of OAO Gazprom 8.71 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO SOGAZ, pu rsuant to which OAO SOGAZ undertakes, in the event of loss or destruction of, or damage to, including deformation of the original geometrical dimensions of the structures or individual elements of, machinery or equipment; linear porti ons, technological equipment and fixtures of trunk gas pipelines, petroleum pi pelines or refined product pipelines; property forming part of wells; natural gas held at facilities of the Unified Gas Supply System in CMMT PLEASE NOTE THAT THIS AGENDA IS CONTINUED ON MEETING Non-Voting 100215, WHICH WILL CONTAI N RESOLUTION ITEMS 8.72 TO 10.11. THANK YOU. GAZPROM OAO, MOSCOW Agenda Number: 703921913 Security: 368287207 Meeting Type: AGM Ticker: Meeting Date: 29-Jun-2012 ISIN: US3682872078 Prop.# Proposal Proposal Proposal Vote For/Against Type Management CMMT PLEASE NOTE THAT BECAUSE OF THE SIZE OF THE AGENDA Non-Voting [148 RESOLUTIONS] FOR THE G AZPROM OF RUSSIA MEETING. THE AGENDA HAS BEEN BROKEN UP AMONG TWO INDIVIDUAL M EETINGS. THE MEETING IDS AND HOW THE RESOLUTIONS HAVE BEEN BROKEN OUT ARE AS F OLLOWS: MEETING ID 999132 [RESOLUTIONS 1 THROUGH 8.71] AND MID 100215 [RESOLUT IONS 8.72 THROUGH 10.11]. IN ORDER TO VOTE ON THE COMPLETE AGENDA OF THIS MEET ING YOU MUST VOTE ON BOTH THE MEETINGS. 8.72 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO SOGAZ, pu rsuant to which OAO SOGAZ undertakes, in the event that harm is caused to the life, health or property of other persons or the natural environment as a resu lt of an incident occurring in the course of the conduction by OAO Gazprom, it s subsidiaries and dependent companies (whether existing or those becoming a s ubsidiary or a dependent company of OAO Gazprom during the term of the agreeme nt) of their respective statutory activities ("insured events"), to 8.73 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO SOGAZ, pu rsuant to which OAO SOGAZ undertakes, in the event that harm is caused to the life, health or property of other persons or the natural environment as a resu lt of an emergency or incident occurring, among other things, as a result of a terrorist act at a hazardous industrial facility operated by OAO Gazprom ("in sured events"), to make an insurance payment to physical persons whose life, h ealth or property has been harmed, to legal entities whose 8.74 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and ZAO Yamalgazi nvest, pursuant to which ZAO Yamalgazinvest undertakes, during the period betw een July 1, 2012 and December 31, 2013, acting upon OAO Gazprom's instructions , to provide services related to implementation of OAO Gazprom's investment pr ojects involving construction and commissioning of facilities, and OAO Gazprom undertakes to pay for such services up to maximum amount of 18,392.8 million Rubles 8.75 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Gazprom P romgaz, pursuant to which OAO Gazprom Promgaz undertakes, during the period be tween December 1, 2012 and March 30, 2016, acting upon OAO Gazprom's instructi ons, to provide services related to the monitoring of OAO Gazprom's gas facili ties, and OAO Gazprom undertakes to pay for such services up to maximum amount of 34.9 million Rubles 8.76 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO SOGAZ, pu rsuant to which OAO SOGAZ undertakes, in the event that any employees of OAO G azprom or members of their families or retired former employees of OAO Gazprom or members of their families (insured persons who are beneficiaries) apply to a health care institution for medical services ("insured events"), to arrange and pay for such medical services to the insured persons up to the aggregate insurance amount not exceeding 550 billion Rubles, and OAO Gazprom 8.77 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreement between OAO Gazprom and OAO SOGAZ, pur suant to which OAO SOGAZ undertakes, in the event of: assertion of claims agai nst members of the Board of Directors or the Management Committee of OAO Gazpr om who are not persons holding state positions in the Russian Federation or po sitions in the state civil service (insured persons), by physical persons or l egal entities for whose benefit the agreement will be entered into and who cou ld suffer harm, including shareholders of OAO Gazprom, debtors and creditors o f 8.78 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreement between OAO Gazprom and OAO SOGAZ, pur suant to which OAO SOGAZ undertakes, in the event of any liability incurred by OAO Gazprom in its capacity as a customs broker as a result of any harm cause d to the assets of any third persons represented by OAO Gazprom in connection with the conduct of customs operations (beneficiaries) or as a consequence of any breaches of the contracts signed with such persons ("insured events"), to make an insurance payment to the persons concerned up to an aggregate 8.79 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO SOGAZ, pu rsuant to which OAO SOGAZ undertakes, in the event that any harm (damage or de struction) is caused to a transportation vehicle owned by OAO Gazprom or that such vehicle is stolen or hijacked or that any of the individual components, p arts, units, devices, and supplementary equipment installed on such transporta tion vehicle is stolen ("insured events"), to make an insurance payment to OAO Gazprom (as the beneficiary) up to the aggregate insurance amount of 1,291 mi llion 8.80 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreement between OAO Gazprom and OAO Gazprom Pr omgaz, pursuant to which OAO Gazprom Promgaz undertakes to provide for a perio d of 18 months after the execution date of the agreement, acting upon OAO Gazp rom's instructions, services involved in the production of a reference book on the legislative and other legal regulation of gas distribution operations, wh ile OAO Gazprom undertakes to make payment for such services up to an aggregat e maximum amount of 4.2 million Rubles 8.81 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Vostokgaz prom, Gazprombank (Open Joint Stock Company), ZAO Gazprom Telecom, OAO Gazprom Promgaz, OAO Gazprom Gazoraspredeleniye, OOO Gazprom Export, OOO Gazpromtrans , ZAO Gazprom Invest Yug, OAO Gazprom Space Systems, OOO Gazprom Komplektatsiy a, OAO Gazprom Neft, OAO Druzhba, OOO Gazprom Mezhregiongaz, OAO Gazprom Nefte khim Salavat, OAO SOGAZ, DOAO Tsentrenergogaz of OAO Gazprom, OAO Tsentrgaz, O OO Gazprom Tsentrremont, ZAO Yamalgazinvest, OAO Gazprom 8.82 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Gazprom P romgaz, pursuant to which OAO Gazprom Promgaz undertakes to perform during the period of three years after their execution, acting upon OAO Gazprom's instru ctions, pre-investment research work for OAO Gazprom covering the following su bjects: "Substantiation of investments in the construction of an experimental commercial LNG unit using national technologies and equipment", "Substantiatio n of investments in the commercial development and 8.83 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Gazprom P romgaz, pursuant to which OAO Gazprom Promgaz undertakes during the period of three years after their execution, acting upon OAO Gazprom's instructions, to provide services involved in the cost analysis of design and surveying works a s part of the estimated value of the construction project in accordance with t he approved project documents with due regard for the type and capacity of the respective facility on the basis of the relevant 8.84 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Gazprom P romgaz, pursuant to which OAO Gazprom Promgaz undertakes during the period of three years after their execution, acting upon OAO Gazprom's instructions, to provide services involved in the production of collected cost estimates for se rial equipment, logistical support, and human resources by the concentrated co nstruction clusters to the extent concerning OAO Gazprom facilities as at Janu ary 1, 2012, the normative-cost support for the Comprehensive 8.85 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Gazprom P romgaz, pursuant to which OAO Gazprom Promgaz undertakes during the period of three years after their execution, acting upon OAO Gazprom's instructions, to provide services involved in the implementation of programs for the scientific and technical cooperation of OAO Gazprom with foreign partner companies, and OAO Gazprom undertakes to make payment for such services up to an aggregate ma ximum amount of two million Rubles 8.86 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Gazprom P romgaz, pursuant to which OAO Gazprom Promgaz undertakes to perform during the period of three years after their execution, acting upon OAO Gazprom's instru ctions, research work for OAO Gazprom covering the following subjects: "Drafti ng of regulatory documents relating to electric power business of OAO Gazprom, "Development of guidelines to determine budget cost variation indices for oil and gas well construction, abandonment, suspension and 8.87 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Gazprom P romgaz, pursuant to which OAO Gazprom Promgaz undertakes to perform during the period of three years after their execution, acting upon OAO Gazprom's instru ctions, research work for OAO Gazprom covering the following subjects: "Improv ements to the pricing and rate setting methods for the works relating to the c onstruction of gas production facilities at the Northern seas by OAO Gazprom", "Selection of methods of enhancement of power 8.88 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Gazprom P romgaz, pursuant to which OAO Gazprom Promgaz undertakes to perform during the period of three years after their execution, acting upon OAO Gazprom's instru ctions, research work for OAO Gazprom covering the following subjects: "Analys is of changes in the properties and characteristics of polyethylene pipes of t he existing gas pipelines which determine their service life", "Development of OAO Gazprom gas facilities reconstruction and technical re-equipment 8.89 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Gazprom P romgaz, pursuant to which OAO Gazprom Promgaz undertakes to perform during the period of three years after their execution, acting upon OAO Gazprom's instru ctions, research work for OAO Gazprom covering the following subjects: "Develo pment of basic principles and methods for the development of minor-reserve fie lds in order to optimize hydrocarbon production costs using investment designi ng instruments on the basis of the project financing 8.90 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Gazprom P romgaz, pursuant to which OAO Gazprom Promgaz undertakes to perform during the period of three years after their execution, acting upon OAO Gazprom's instru ctions, research work for OAO Gazprom covering the following subjects: "Analyt ical research to determine the cost of 1 km of drilling at OAO Gazprom fields and sites", "Development multi-method geophysical technology of examination of a coal-methanol strip mine and oil shale", "Information 8.91 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Gazprom P romgaz, pursuant to which OAO Gazprom Promgaz undertakes to perform during the period of three years after their execution, acting upon OAO Gazprom's instru ctions, research work for OAO Gazprom covering the following subjects: "Develo pment of methodological recommendations in relation to the determination of ap propriate terms for the beginning of reconstruction of gas transportation faci lities", "Marketing research and determination of potential 8.92 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Gazprom P romgaz, pursuant to which OAO Gazprom Promgaz undertakes to perform during the period of three years after their execution, acting upon OAO Gazprom's instru ctions, research work for OAO Gazprom covering the following subjects: "Develo pment of Gazprom Corporate Standard "Regulations on the start-up and commissio ning of the heat-and-power equipment of heat-supply systems", "Development of Gazprom Corporate Standard "OAO Gazprom Water Supply 8.93 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Gazprom P romgaz, pursuant to which OAO Gazprom Promgaz undertakes to perform during the period of three years after their execution, acting upon OAO Gazprom's instru ctions, research work for OAO Gazprom covering the following subjects: "Concep t for the development of the gas-chemical industry in the Yamalo-Nenetsky Auto nomous District", "Concept for the comprehensive development of power supplies in the Yamalo-Nenetsky Autonomous District", 8.94 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Gazprom P romgaz, pursuant to which OAO Gazprom Promgaz undertakes to perform during the period of three years after their execution, acting upon OAO Gazprom's instru ctions, research work for OAO Gazprom covering the following subjects: "Resear ch into the possibility to use non-conventional gas-supply sources (coal-bed m ethane, gas hydrates, shale gas, small-sized fields, etc.). Relevant recommend ations", "Forecast as to the commissioning of a gas pipeline 8.95 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Gazprom P romgaz, pursuant to which OAO Gazprom Promgaz undertakes to perform during the period of three years after their execution, acting upon OAO Gazprom's instru ctions, research work for OAO Gazprom covering the following subjects: "Assess ment of the possibility to use liquefied natural gas with a view to evening ou t seasonal vacillations in gas-distribution systems", Preparation of a program for the reconstruction and technical re-equipment of 8.96 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Gazprom P romgaz, pursuant to which OAO Gazprom Promgaz undertakes to perform during the period of three years after their execution, acting upon OAO Gazprom's instru ctions, research work for OAO Gazprom covering the following subjects: "Improv ements to the regulatory and methodological basis for increases in the energy efficiency of buildings and structures and to the utilization of fuel and ener gy resources at OAO Gazprom facilities", "Preparation of procedures 8.97 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Gazprom P romgaz, pursuant to which OAO Gazprom Promgaz undertakes to perform during the period of three years after their execution, acting upon OAO Gazprom's instru ctions, research work for OAO Gazprom covering the following subjects: "Prepar ation of technical proposals for efficient power plant use on the basis of ren ewable energy sources and non-conventional hydrocarbon energy resources", Prep aration of collected labor cost estimates for the 8.98 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Gazprom P romgaz, pursuant to which OAO Gazprom Promgaz undertakes to perform during the period of one year after their execution, acting upon OAO Gazprom's instructi ons, research work for OAO Gazprom covering the following subjects: "Preparati on of draft programs to put motor transport and agricultural machinery to usin g gas motor fuel in Sakhalin, in Khabarovsk, Primorsk, and Kamchatka provinces ", "Preparation of feasibility studies and proposals to 8.99 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: An agreement between OAO Gazprom and OAO Gazprom Promgaz, pursuant to which OAO Gazprom Promgaz undertakes within the period f rom the execution date and up to July 1, 2015, following OAO Gazprom's instruc tions, to provide services related to the evaluation of current level of gasif ication of the Russian regions, and OAO Gazprom will make payments for a total of up to 26.1 million Rubles 8.100 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Gazprom P romgaz, pursuant to which OAO Gazprom Promgaz undertakes to perform during the period of two years after their execution, acting upon OAO Gazprom's instruct ions, research work for OAO Gazprom covering the following subjects: "Preparat ion of collections of estimated prices for the equipment, inventory and fuel, used in the construction of wells as of January 1, 2012", "Increase of seismic resolution using second harmonics at coal-methanol 8.101 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Gazprom P romgaz, pursuant to which OAO Gazprom Promgaz undertakes to perform during the period of two years after their execution, acting upon OAO Gazprom's instruct ions, research work for OAO Gazprom covering the following subjects: "Developm ent of regulatory framework for use of geosynthetics at OAO Gazprom's faciliti es", "Updating of project indicators and project solutions for the development of Kovykta and Chikansky gas and condensate fields", 8.102 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Gazprom P romgaz, pursuant to which OAO Gazprom Promgaz undertakes to perform during the period of three years after their execution, acting upon OAO Gazprom's instru ctions, research work for OAO Gazprom covering the following subjects: "Review of OAO Gazprom Standard 2-1.13-317-2009 "Graphic display of facilities of the unified gas supply system on the process flow charts", and development of sec tions on graphic display of equipment on the layouts of 8.103 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Gazprom P romgaz, pursuant to which OAO Gazprom Promgaz undertakes during the period of 18 months after their execution, acting upon OAO Gazprom's instructions, to pr ovide services involved in maintaining the information portal of the Office fo r Conversion to Gas Services and Gas Uses in order to monitor, diagnose, and m anage gas facilities, while OAO Gazprom undertakes to make payment for such se rvices up to an aggregate maximum amount of 3.7 8.104 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and Gazprom EP In ternational B.V. (the "Licensee"), pursuant to which OAO Gazprom will provide the Licensee with an ordinary (non-exclusive) license to use its trademarks "G azprom" and , as registered with the World Intellectual Property Organization (Nos. of international registration 807841, 807842, date of international regi stration - April 22, 2003), on goods and on the labels or packaging of goods, or during the performance of work or the provision of 8.105 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreement between OAO Gazprom and OAO Gazprom Ga zoraspredeleniye, pursuant to which OAO Gazprom Gazoraspredeleniye within the time from its execution and up to December 31, 2013, acting upon OAO Gazprom's instructions, undertakes to provide services involved in the organization and conduct of a conference on distribution and gas consumption, while OAO Gazpro m undertakes to make payment for such services up to an aggregate maximum amou nt of 2.2 million Rubles 8.106 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Beltransg az (the "Licensee"), pursuant to which OAO Gazprom will provide the Licensee w ith an ordinary (non-exclusive) license to use its trademarks [Gazprom], "Gazp rom" and , as registered with the World Intellectual Property Organization (No s. of international registration 807841, 807842, 807840, date of international registration - April 22, 2003), on goods and on the labels or packaging of go ods, or during the performance of work or the provision of 8.107 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OOO Gazpromvi et, OOO Gaz-Oil, ZAO Yamalgazinvest, and the Gazpromipoteka foundation ("Licen sees"), pursuant to which OAO Gazprom will grant the Licensees an ordinary (no n-exclusive) license to use its trademarks [Gazprom], "Gazprom" and , as regis tered in the State Register of Trade Marks and Service Marks of the Russian Fe deration (certificates of trademarks (service marks) No. 228275 of November 19 , 2002, No. 228276 of November 19, 2002, and No. 220181 of 8.108 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Gazprom G azenergoset whereby OAO Gazprom provides to OAO Gazprom Gazenergoset for tempo rary use facilities of the KS Portovaya NGV-refuelling compressor station (tec hnological gas pipelines, and the site of the station itself), facilities of K S Elizavetinskaya NGV-refuelling compressor station (technological gas pipelin es, the site of the station, on-site communication lines, sewerage, cable elec trical supply network, technical security equipment, electric 8.109 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Gazprom G azoraspredeleniye ("Licensee"), pursuant to which OAO Gazprom will grant the L icensees an ordinary (non-exclusive) license to use its trademarks [Gazprom], "Gazprom" and , as registered in the State Register of Trade Marks and Service Marks of the Russian Federation (certificates of trademarks (service marks) N o. 228275 of November 19, 2002, No. 228276 of November 19, 2002, and No. 22018 1 of September 3, 2002), on goods and on the labels or 8.110 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreement between OAO Gazprom and OAO Gazprom Ne ft (the "Licensee"), pursuant to which the Licensee is entitled, subject to pr ior written consent from OAO Gazprom, to enter into sublicense agreements with third persons ("Sublicensees") to use the following trademarks of OAO Gazprom : as registered in the blue, and white color /color combination in the State R egister of Trade Marks and Service Marks of the Russian Federation, (certifica tes of trademarks (service marks) No. 441154 of July 8.111 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO Vostokgaz prom, pursuant to which OAO Gazprom will grant OAO Vostokgazprom temporary pos session and use of an M-468R special-purpose communications installation for a period not exceeding 12 months, and OAO Vostokgazprom will make payment for u sing such property up to a maximum amount of 274,000 Rubles 8.112 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: An agreement between OAO Gazprom and Societe Gen eral, whereby OAO Gazprom assumes an obligation to Societe Generale to secure the performance by OOO Gazprom export of its obligations under a direct contra ct in connection with the agreement for transportation of gas between Nord Str eam AG and OOO Gazprom export, entered into between OOO Gazprom export, Nord S tream AG and Societe Generale (hereinafter, Transportation Direct Contract) in cluding obligations to pay a termination fee in 8.113 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and State Corpora tion "Bank for Development and Foreign Economic Affairs (Vnesheconombank)" reg arding receipt by OAO Gazprom of funds with a maximum amount of 6 billion U.S. Dollars or its equivalent in Rubles or Euros, for a term not exceeding five y ears, with interest for using the loans to be paid at a rate not exceeding 12% per annum in the case of loans in U.S. Dollars / Euros and at a rate not exce eding the Bank of Russia's refinancing rate in effect on the date of 8.114 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OAO NOVATEK, pursuant to which OAO Gazprom will provide services related to arranging for t he transportation of gas in a total amount not exceeding 140 billion cubic met ers and OAO NOVATEK will make payment for the services related to arranging fo r the transportation of gas via trunk gas pipelines up to an aggregate maximum amount of 224 billion Rubles 8.115 Approve, in accordance with Chapter XI of the Federal Mgmt For For Law "On Joint Stock Comp anies" and Chapter IX of the Charter of OAO Gazprom, the following interested- party transaction that may be entered into by OAO Gazprom in the future in the ordinary course of business: Agreements between OAO Gazprom and OOO Gazprom M ezhregiongaz, pursuant to which OAO Gazprom will deliver, and OOO Gazprom Mezh regiongaz will accept (take off), gas in an aggregate maximum amount of 305 bi llion cubic meters (subject to applicable monthly delivery deadlines) with an aggregate maximum amount of 1.240 trillion Rubles CMMT PLEASE NOTE THAT CUMULATIVE VOTING APPLIES TO THIS Non-Voting RESOLUTION REGARDING THE EL ECTION OF DIRECTORS. STANDING INSTRUCTIONS HAVE BEEN REMOVED FOR THIS MEETING. PLEASE NOTE THAT ONLY A VOTE "FOR" THE DIRECTOR WILL BE CUMULATED. PLEASE CON TACT YOUR CLIENT SERVICE REPRESENTATIVE IF YOU HAVE ANY QUESTIONS. CMMT PLEASE NOTE THAT FOR RESOLUTION 9, 11 DIRECTORS WILL Non-Voting BE ELECTED OUT OF THE 12 CANDIDATES 9.1 Elect the following person to the Board of Directors Mgmt For For of OAO "Gazprom": Andrei Igorevich Akimov 9.2 Elect the following person to the Board of Directors Mgmt For For of OAO "Gazprom": Farit R afikovich Gazizullin 9.3 Elect the following person to the Board of Directors Mgmt For For of OAO "Gazprom": Viktor Alekseevich Zubkov 9.4 Elect the following person to the Board of Directors Mgmt For For of OAO "Gazprom": Elena E vgenievna Karpel 9.5 Elect the following person to the Board of Directors Mgmt For For of OAO "Gazprom": Timur K ulibaev 9.6 Elect the following person to the Board of Directors Mgmt For For of OAO "Gazprom": Vitaly Anatolyevich Markelov 9.7 Elect the following person to the Board of Directors Mgmt For For of OAO "Gazprom": Viktor Georgievich Martynov 9.8 Elect the following person to the Board of Directors Mgmt For For of OAO "Gazprom": Vladimi r Alexandrovich Mau 9.9 Elect the following person to the Board of Directors Mgmt For For of OAO "Gazprom": Aleksey Borisovich Miller 9.10 Elect the following person to the Board of Directors Mgmt For For of OAO "Gazprom": Valery Abramovich Musin 9.11 Elect the following person to the Board of Directors Mgmt For For of OAO "Gazprom": Mikhail Leonidovich Sereda 9.12 Elect the following person to the Board of Directors Mgmt Against Against of OAO "Gazprom": Igor Kh anukovich Yusufov CMMT PLEASE NOTE THAT ALTHOUGH THERE ARE 11 CANDIDATES TO Non-Voting BE ELECTED AS AUDIT COMMI SSION MEMBERS, THERE ARE ONLY 9 VACANCIES AVAILABLE TO BE FILLED AT THE MEETIN G. THE STANDING INSTRUCTIONS FOR THIS MEETING WILL BE DISABLED AND, IF YOU CHO OSE, YOU ARE REQUIRED TO VOTE FOR ONLY 9 OF THE 11 AUDIT COMMISSION MEMBERS. T HANK YOU. 10.1 Elect the following person to the Audit Commission of Mgmt For For OAO "Gazprom": Dmitry Al eksandrovich Arkhipov 10.2 Elect the following person to the Audit Commission of Mgmt For For OAO "Gazprom": Andrei Vi ktorovich Belobrov 10.3 Elect the following person to the Audit Commission of Mgmt For For OAO "Gazprom": Vadim Kas ymovich Bikulov 10.4 Elect the following person to the Audit Commission of Mgmt For For OAO "Gazprom": Aleksey B orisovich Mironov 10.5 Elect the following person to the Audit Commission of Mgmt For For OAO "Gazprom": Lidiya Va silievna Morozova 10.6 Elect the following person to the Audit Commission of Mgmt For For OAO "Gazprom": Anna Bori sovna Nesterova 10.7 Elect the following person to the Audit Commission of Mgmt For For OAO "Gazprom": Georgy Av tandilovich Nozadze 10.8 Elect the following person to the Audit Commission of Mgmt For For OAO "Gazprom": Yury Stan islavovich Nosov 10.9 Elect the following person to the Audit Commission of Mgmt For For OAO "Gazprom": Karen Ios ifovich Oganyan 10.10 Elect the following person to the Audit Commission of Mgmt No vote OAO "Gazprom": Maria Gen nadievna Tikhonova 10.11 Elect the following person to the Audit Commission of Mgmt No vote OAO "Gazprom": Aleksandr Sergeyevich Yugov CMMT REMINDER PLEASE NOTE IN ORDER TO VOTE ON THE FULL Non-Voting MEETING AGENDA YOU MUST ALSO VOTE ON MEETING ID 999 CMMT PLEASE NOTE THAT THIS IS A REVISION DUE TO Non-Voting MODIFICATION IN THE COMMENT.IF YOU HAVE ALREADY SENT IN YOUR VOTES, PLEASE DO NOT RETURN THIS PROXY FORM UNLESS Y OU DECIDE TO AMEND YOUR ORIGINAL INSTRUCTIONS. THANK YOU. LUKOIL OIL COMPANY,MOSCOW Agenda Number: 703886690 Security: 677862104 Meeting Type: AGM Ticker: Meeting Date: 27-Jun-2012 ISIN: US6778621044 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 To approve the Annual Report of Oao "Lukoil" for 2011 Mgmt For For and the annual financial statements, including the income statements (profit and loss accounts) of the Company, and the distribution of profits as specified CMMT PLEASE NOTE THAT CUMULATIVE VOTING APPLIES TO THIS Non-Voting RESOLUTION REGARDING THE EL ECTION OF DIRECTORS. STANDING INSTRUCTIONS HAVE BEEN REMOVED FOR THIS MEETING. PLEASE NOTE THAT ONLY A VOTE "FOR" THE DIRECTOR WILL BE CUMULATED. PLEASE CON TACT YOUR CLIENT SERVICE REPRESENTATIVE IF YOU HAVE ANY QUESTIONS. 2.1 To elect member of the Board of Directors of Oao Mgmt For For "Lukoil": Alekperov, Vagit Yu sufovich 2.2 To elect member of the Board of Directors of Oao Mgmt For For "Lukoil": Belikov, Igor Vyach eslavovich 2.3 To elect member of the Board of Directors of Oao Mgmt For For "Lukoil": Blazheev, Victor Vl adimirovich 2.4 To elect member of the Board of Directors of Oao Mgmt For For "Lukoil": Grayfer, Valery Isa akovich 2.5 To elect member of the Board of Directors of Oao Mgmt For For "Lukoil": Ivanov, Igor Sergee vich 2.6 To elect member of the Board of Directors of Oao Mgmt For For "Lukoil": Maganov, Ravil Ulfa tovich 2.7 To elect member of the Board of Directors of Oao Mgmt For For "Lukoil": Matzke, Richard 2.8 To elect member of the Board of Directors of Oao Mgmt For For "Lukoil": Mikhailov, Sergei A natolievich 2.9 To elect member of the Board of Directors of Oao Mgmt For For "Lukoil": Mobius, Mark 2.10 To elect member of the Board of Directors of Oao Mgmt For For "Lukoil": Moscato, Guglielmo Antonio Claudio 2.11 To elect member of the Board of Directors of Oao Mgmt For For "Lukoil": Pictet, Ivan 2.12 To elect member of the Board of Directors of Oao Mgmt For For "Lukoil": Shokhin, Alexander Nikolaevich 3.1 To elect the Audit Commission from the list of Mgmt For For candidate approved by the Board of Directors of Oao "Lukoil": Maksimov, Mikhail Borisovich 3.2 To elect the Audit Commission from the list of Mgmt For For candidate approved by the Board of Directors of Oao "Lukoil": Nikitenko, Vladimir Nikolaevich 3.3 To elect the Audit Commission from the list of Mgmt For For candidate approved by the Board of Directors of Oao "Lukoil": Surkov, Aleksandr Viktorovich 4.1 To pay remuneration and reimburse expenses to members Mgmt For For of the Board of Director s of Oao "Lukoil" pursuant to the appendix hereto 4.2 To deem it appropriate to retain the amounts of Mgmt For For remuneration for members of th e Board of Directors of Oao "Lukoil" established by decision of the Annual Gen eral Shareholders Meeting of Oao "Lukoil" of 23 June 2011 (Minutes No. 1) 5.1 To pay remuneration to each of the members of the Mgmt For For Audit Commission of Oao "Luk oil" in the amount established by decision of the Annual General Shareholders Meeting of Oao "Lukoil" of 23 June 2011 (Minutes No. 1)-2,730,000 roubles 5.2 To deem it appropriate to retain the amounts of Mgmt For For remuneration for members of th e Audit Commission of Oao "Lukoil" established by decision of the Annual Gener al Shareholders Meeting of Oao "Lukoil" of 23 June 2011(Minutes No. 1) 6 To approve the independent auditor of Oao Mgmt For For "Lukoil"-Closed Joint Stock Company KPMG 7 To approve Amendments and addenda to the Charter of Mgmt For For Open Joint Stock Company " Oil company "Lukoil", pursuant to the appendix hereto 8 To approve Amendments to the Regulations on the Mgmt For For Procedure for Preparing and Ho lding the General Shareholders Meeting of Oao "Lukoil", pursuant to the append ix hereto 9 To approve Amendments to the Regulations on the Board Mgmt For For of Directors of Oao "Luk oil", pursuant to the appendix hereto 10 To approve an interested-party transaction-Policy Mgmt For For (contract) on insuring the l iability of directors, officers and corporations between Oao "Lukoil" and Oao Kapital Strakhovanie, on the terms and conditions indicated in the appendix he reto MAGNIT JSC, KRASNODAR Agenda Number: 703458768 Security: 55953Q202 Meeting Type: EGM Ticker: Meeting Date: 08-Dec-2011 ISIN: US55953Q2021 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 Approval of the related party transaction Mgmt For For 2 Approval of the major related party transaction Mgmt For For MAGNIT JSC, KRASNODAR Agenda Number: 703776786 Security: 55953Q202 Meeting Type: AGM Ticker: Meeting Date: 28-May-2012 ISIN: US55953Q2021 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 Ratification of the annual report, annual accounting Mgmt For For reports, including the profit and loss statements (profit and loss accounts) of OJSC "Magnit" 2 Profit and loss distribution of OJSC "Magnit" Mgmt For For according to the results of the 2011 financial year 3 Payment of dividends on shares of OJSC "Magnit" Mgmt For For according to the results of the first quarter of 2012 financial year CMMT PLEASE NOTE THAT CUMULATIVE VOTING APPLIES TO THIS Non-Voting RESOLUTION REGARDING THE ELECTION OF DIRECTORS. STANDING INSTRUCTIONS HAVE BEEN REMOVED FOR THIS MEETING. PLEASE NOTE THAT ONLY A VOTE "FOR" THE DIRECTOR WILL BE CUMULATED. PLEASE CONTACT YOUR CLIENT SERVICE REPRESENTATIVE IF YOU HAVE ANY QUESTIONS. 4.1 Election of the board of directors of OJSC Mgmt For For "Magnit":Andrey Aroutuniyan 4.2 Election of the board of directors of OJSC Mgmt For For "Magnit":Valery Butenko 4.3 Election of the board of directors of OJSC Mgmt For For "Magnit":Sergey Galitskiy 4.4 Election of the board of directors of OJSC Mgmt For For "Magnit":Alexander Zayonts 4.5 Election of the board of directors of OJSC Mgmt For For "Magnit":Alexey Makhnev 4.6 Election of the board of directors of OJSC Mgmt For For "Magnit":Khachatur Pombukhchan 4.7 Election of the board of directors of OJSC Mgmt For For "Magnit":Aslan Shkhachemukov 5.1 Election of the OJSC "Magnit" revision commission: Mgmt For For Roman Efimenko 5.2 Election of the OJSC "Magnit" revision commission: Mgmt For For Angela Udovichenko 5.3 Election of the OJSC "Magnit" revision commission: Mgmt For For Denis Fedotov 6 Approval of the Auditor of OJSC "Magnit" Mgmt For For 7 Approval of the IFRS Auditor of OJSC "Magnit" Mgmt For For 8 Election of the Counting Board of OJSC "Magnit" Mgmt For For 9 Ratification of the Charter of OJSC "Magnit" in the Mgmt For For new edition 10 Approval of the major related-party transactions Mgmt For For 11.1 Approval of the related-party transaction Mgmt For For 11.2 Approval of the related-party transaction Mgmt For For 11.3 Approval of the related-party transaction Mgmt For For 11.4 Approval of the related-party transaction Mgmt For For 11.5 Approval of the related-party transaction Mgmt For For 11.6 Approval of the related-party transaction Mgmt For For 11.7 Approval of the related-party transaction Mgmt For For 11.8 Approval of the related-party transaction Mgmt For For 11.9 Approval of the related-party transaction Mgmt For For MECHEL OAO Agenda Number: 933499231 Security: 583840103 Meeting Type: Special Ticker: MTL Meeting Date: 09-Sep-2011 ISIN: US5838401033 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 APPROVE THE FOLLOWING INTERESTED PARTY TRANSACTIONS Mgmt For (TRANSACTION) SUCH AS: (I) UNDERWRITING AGREEMENT (THE "UNDERWRITING AGREEMENT") (II) AGREEMENTS CONTEMPLATED BY, AND RELATED TO, THE UNDERWRITING AGREEMENT (III) OTHER TRANSACTIONS CONTEMPLATED BY, AND RELATED TO, THE UNDERWRITING AGREEMENT, STABILIZATION AGREEMENTS AND OTHERWISE RELATED TO THE OFFERING. MECHEL OAO Agenda Number: 933654902 Security: 583840103 Meeting Type: Annual Ticker: MTL Meeting Date: 29-Jun-2012 ISIN: US5838401033 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. TO APPROVE 2gmt For 2. TO APPROVE 2gmt For PROFIT AND LOSS ACCOUNT OF MECHEL OAO. 3. TO PAY OUT DIVIDENDS ON ORDINARY REGISTERED Mgmt For NON-DOCUMENTARY SHARES BASED ON THE COMPANY'S OPERATIONAL RESULTS FOR 2 PER SHARE. ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 4. DIRECTOR JOHNSON, A.D. Mgmt For For GUSEV, V.V. Mgmt For For YEVTUSHENKO, A.E. Mgmt For For ZYUZIN, I.V. Mgmt For For KOZHUKHOVSKY, I.S. Mgmt For For MIKHEL, Y.V. Mgmt For For PROSKURNYA, V.V. Mgmt For For ROGER IAN GALE Mgmt For For TRIGUBCO, V.A. Mgmt For For 5.1 TO ELECT AUDIT COMMITTEE MEMBER OF MECHEL OAO: Mgmt For PAVLOVSKAYA-MOKNATKINA, ELENA VLADIMIROVNA 5.2 TO ELECT AUDIT COMMITTEE MEMBER OF MECHEL OAO: Mgmt For MIKHAYLOVA, NATALYA GRIGORYEVNA 5.3 TO ELECT AUDIT COMMITTEE MEMBER OF MECHEL OAO: Mgmt For RADISHEVSKAYA, LYUDMILA EDUARDOVNA 6. TO APPROVE ZAO ENERGYCONSULTING/AUDIT AS AUDITOR OF Mgmt For MECHEL OPEN JOINT STOCK COMPANY. 7. TO APPROVE A NEW VERSION OF STATEMENT ON REMUNERATION Mgmt For AND COMPENSATION FOR EXPENSES OF MEMBERS OF BOARD OF DIRECTORS 8. TO APPROVE CONCLUSION OF THE GUARANTEE AGREEMENT(S) AS Mgmt For THE TRANSACTION(S) OF INTEREST BY MECHEL OAO ON TERMS & CONDITIONS MHP S A Agenda Number: 703353019 Security: 55302T204 Meeting Type: EGM Ticker: Meeting Date: 19-Oct-2011 ISIN: US55302T2042 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 Approval of a share buy back program of the shares of Mgmt For For the Company in the form of global depositary receipts ("GDRs") in the open market with the following terms and conditions: Purchase of up to 11,077,000 fully paid up ordinary shares in the form of GDRs of the Company; Purchases may be carried at any time during a period of up to five (5) years after the date of approval of the Share Buy Back Program by the general meeting of shareholders of the Company to be held on October 19, 2011; Purchases will be made for at a market price ranging between USD 1 and maximum USD 18 per GDR 2 Authorisation to the board of directors to Mgmt For For subsequently implement the share buy back program in accordance with its terms and conditions upon favourable voting by the shareholders of the Company with the holding of the extraordinary general meeting of shareholders 3 Approval of the appointment of up to 9 members of the Mgmt For For board of directors of the Company 4 Acknowledgement of the resignation of Mr. Yevhen H. Mgmt For For Shatohin from the board of directors of the Company, with effect as of 10 May 2011 and of Mr. Artur Futyma as of 20 September 2011 5 Appointment of three new members of the board of Mgmt For For directors, including a Luxembourg resident, until the annual general meeting to be held in 2013 to approve the annual accounts of the Company for the accounting year ending 31 December 2012 6 Renewal of the mandates of Mr. Yuriy A. Kosyuk, Mr. Mgmt For For Charles Adriaenssen, Ms Victoria B. Kapelyushna, Mr. John Clifford Rich and Mr. John Grant as directors of the Company until the annual general meeting to be held in 2013 to approve the annual accounts of the Company for the accounting year ending 31 December 2012 7 Amendment of the articles of incorporation of the Mgmt For For Company in order to comply with the provisions of the law of 24 May 2011 implementing the Directive 2007/36 EC of the European Parliament and of the Council of 11 July 2007 on the exercise of certain rights of shareholders of listed companies 8 Amendment of article 5 of the articles of Mgmt For For incorporation of the Company 9 Amendment of article 6 of the articles of Mgmt For For incorporation of the Company 10 Amendment of article 14 of the articles of Mgmt For For incorporation of the Company 11 Amendment of article 20 of the articles of Mgmt For For incorporation of the Company 12 Renumbering of the paragraphs of the articles of Mgmt For For incorporation and of the cross references within the articles of incorporation to the extent necessary further to the amendment of the articles of incorporation 13 Miscellaneous Mgmt For Against MINING AND METALLURGICAL COMPANY NORILSK NICKEL JS Agenda Number: 703891487 Security: 46626D108 Meeting Type: AGM Ticker: Meeting Date: 29-Jun-2012 ISIN: US46626D1081 Prop.# Proposal Proposal Proposal Vote For/Against Type Management CMMT PLEASE NOTE THAT THIS IS AN AMENDMENT TO MEETING ID Non-Voting 991 COMMISSION NAMES. ALL VOTES RECEIVED ON THE PREVIOUS MEET ING WILL BE DISREGARDED AND YOU WILL NEED TO REINSTRUCT ON THIS MEETING NOTICE . THANK YOU. 1 To approve MMC Norilsk Nickel's 2011 Annual Report Mgmt For For 2 To approve MMC Norilsk Nickel's 2011 Annual Accounting Mgmt For For Statements including Pr ofit and Loss Statement 3 1. To approve the distribution of profits and losses Mgmt For For of OJSC MMC Norilsk Nicke l for 2011 in accordance with the Board of Directors recommendations outlined in the report of the Board of Directors of MMC Norilsk Nickel, containing the motivated position of the Board regarding the Agenda of the Annual General Mee ting of Shareholders of the Company to be held on 29 of June, 2012. 2. To pay dividends on ordinary registered shares of MMC Norilsk Nickel for 2011 in cash in the amount of RUB 196 per ordinary share CMMT PLEASE NOTE THAT CUMULATIVE VOTING APPLIES TO THIS Non-Voting RESOLUTION REGARDING THE EL ECTION OF DIRECTORS. STANDING INSTRUCTIONS HAVE BEEN REMOVED FOR THIS MEETING. PLEASE NOTE THAT ONLY A VOTE "FOR" THE DIRECTOR WILL BE CUMULATED. PLEASE CON TACT YOUR CLIENT SERVICE REPRESENTATIVE IF YOU HAVE ANY QUESTIONS. 4.1 Election of the Board of Director: Banda Enos Ned Mgmt For For 4.2 Election of the Board of Director: Barbashev Sergey Mgmt For For Valentinovich 4.3 Election of the Board of Director: Bashkirov Alexey Mgmt For For Vladimirovich 4.4 Election of the Board of Director: Bougrov Andrey Mgmt For For Yevgenyevich 4.5 Election of the Board of Director: Voytovich Olga Mgmt For For Valeryevna 4.6 Election of the Board of Director: Voloshin Alexander Mgmt For For Stalievich 4.7 Election of the Board of Director: Volynets Artem Mgmt For For Olegovich 4.8 Election of the Board of Director: Deripaska Oleg Mgmt For For Vladimirovich 4.9 Election of the Board of Director: Dauphin Claude Mgmt For For 4.10 Election of the Board of Director: Zakharova Marianna Mgmt For For Alexandrovna 4.11 Election of the Board of Director: Zelkova Larisa Mgmt For For Gennadievna 4.12 Election of the Board of Director: Collins Simon Mgmt For For Matthew 4.13 Election of the Board of Director: Mills Bradford Alan Mgmt For For 4.14 Election of the Board of Director: Misharov Stalbek Mgmt For For Stepanovich 4.15 Election of the Board of Director: Moshiri Ardavan Mgmt For For 4.16 Election of the Board of Director: Pivovarchuk Oleg Mgmt For For Modestovich 4.17 Election of the Board of Director: Prinsloo Gerhard Mgmt For For 4.18 Election of the Board of Director: Razumov Dmitry Mgmt For For Valerievich 4.19 Election of the Board of Director: Sokov Maxim Mgmt For For Mikhailovich 4.20 Election of the Board of Director: Strashko Vladimir Mgmt For For Petrovich 4.21 Election of the Board of Director: Strzhalkovsky Mgmt For For Vladimir Igorevich 5.1 Election of the Revision Commission: Voznenko Petr Mgmt For For Valerievich 5.2 Election of the Revision Commission: Gololobova Mgmt For For Natalya Vladimirovna 5.3 Election of the Revision Commission: Kargachov Alexey Mgmt For For Anatolievich 5.4 Election of the Revision Commission: Pershinkov Dmitry Mgmt For For Viktorovich 5.5 Election of the Revision Commission: Sirotkina Tamara Mgmt For For Alexandrovna 6 To approve Rosexpertiza LLC as Auditor of MMC Norilsk Mgmt For For Nickel's 2012 Russian ac counting statements 7 To approve CJSC "KPMG" as Auditor of MMC Norilsk Mgmt For For Nickel's 2012 consolidated an nual financial statements prepared in accordance with International Financial Reporting Standards 8 1.1 To establish that the basic amount of remuneration Mgmt For For to be quarterly paid to an Independent Director shall be USD 120 000 per year (to be paid in equipart ition mode in Russian Rubles at the exchange rate fixed by the Bank of Russia on the last working day of the reporting quarter), and that their travel expen ses shall be reimbursed upon presentation of documental proof in accordance wi th the Company standards set for the I category of job positions. The amount s hown above shall be gross of taxes imposed under the current laws of the Russi an Federation. 1.2. If an Independent Director presides over a Board Committee (Committees), the additional remuneration in the amount of USD 150 000 per ye ar shall be paid in equipartition mode quarterly to such Independent 9 To approve interrelated transactions, which are Mgmt For For interested party transactions for all members of OJSC MMC Norilsk Nickel's Board of Directors and Management Board, a subject of which is an obligation of OJSC MMC Norilsk Nickel to inde mnify members of the Board of Directors and Management Board for damages that they may suffer in connection with their appointment to corresponding position s, in the amount not exceeding USD 115,000,000 (one hundred fifteen million US dollars) for each member 10 To approve the transaction, to which all members of Mgmt For For MMC Norilsk Nickel Board o f Directors and Management Board are interested parties and the subject of whi ch is MMC Norilsk Nickel's liability to indemnify members of MMC Norilsk Nicke l Board of Directors and Management Board acting as beneficiaries to the trans action, by a Russian insurance company for the term of 1 year with the indemni fication limit of USD 200,000,000 (two hundred million), the limit of USD 6,00 0,000 in excess of the total limit for Independent Directors, and the limit of USD 25,000,000 (twenty five million) for additional coverage of the principal agreement, at a premium not exceeding USD 1,200,000 (one million two hundred thousand) MINING AND METALLURGICAL COMPANY NORILSK NICKEL JSC, DUDINKA Agenda Number: 703537639 Security: 46626D108 Meeting Type: EGM Ticker: Meeting Date: 01-Feb-2012 ISIN: US46626D1081 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 To introduce amendments and additions to the Charter Mgmt For For of OJSC MMC Norilsk Nickel MINING AND METALLURGICAL COMPANY NORILSK NICKEL JSC, DUDINKA Agenda Number: 703537641 Security: 46626D108 Meeting Type: EGM Ticker: Meeting Date: 03-Feb-2012 ISIN: US46626D1081 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 I 1.1 To establish that the basic amount of Mgmt For For remuneration to be paid to an Independent Director shall be USD 62,500 per quarter, which will be paid in rubles at the rate set by the Central Bank of the Russian Federation on the last day of the accounting quarter. The amount shown above shall be after taxes and duties in accordance with current RF tax laws. Also, expenses of independent directors in the amount of up to RUB 2 million a year shall be reimbursed upon presentation of documental proof. 1.2 If an Independent Director presides over a Board Committee (Committees), the additional remuneration in the amount of USD 31,250 per quarter shall be paid to such Independent Director in rubles at the rate set by the Central Bank of the CONT CONTD which he/she presides. The amount shown above Non-Voting shall be after taxes and duties in accordance with current RF tax laws. 1.3 Remuneration amount mentioned in pp. 1.1 of this resolution shall be paid in the period from June 21, 2011 and to the date, on which the term of the respective Independent Director will end, or to the date of the loss of Independent Director's status. 1.4 Remuneration amount mentioned in p.1.2 of this resolution shall be paid in the period from the day of election of an Independent Director as the Committee Chairman and to the date, on which the term of the respective Committee Chairman will end, or to the date of the loss of Independent Director's status. II To approve Remuneration Program for independent CONT CONTD to be paid out after signing by an Independent Non-Voting Director of the Confidentiality-Agreement in form approved by the Board of Directors of MMC Norilsk Nickel NOVATEK JT STK CO Agenda Number: 703340858 Security: 669888109 Meeting Type: EGM Ticker: Meeting Date: 14-Oct-2011 ISIN: US6698881090 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 Approval of the company's dividend for the first half Mgmt For For of 2011 in the amount of RR 7,590,765,000, which constitutes RR 2.5 per one ordinary share (or RR 25.0 per GDR) NOVATEK OAO, TARKO-SALE Agenda Number: 703745084 Security: 669888109 Meeting Type: AGM Ticker: Meeting Date: 27-Apr-2012 ISIN: US6698881090 Prop.# Proposal Proposal Proposal Vote For/Against Type Management CMMT PLEASE NOTE THAT THIS IS AN AMENDMENT TO MEETING ID Non-Voting 967 RECEIVED ON THE PREVIOUS MEETING WILL BE DISREGARDED AND YOU WILL NEED TO REINSTRUCT ON THIS MEETING NOTICE. THANK YOU. 1.1 To approve Joint Stock Company (JSC) NOVATEK's 2011 Mgmt For For annual report, annual financial statements, including the Company's RSA profit and loss statement as well as profit allocation. To allocate for the total 2011 dividend payment 18,217,836,000 (Eighteen billion two hundred and seventeen million eight hundred and thirty six thousand) rubles (incl. dividend paid for IH2011). 1.2 To pay dividends on ordinary shares of JSC NOVATEK for Mgmt For For FY2011 (RSA) in the amount of RR 3.50 (three rubles fifty kopecks) per one ordinary share which constitutes 10,627,071,000 (Ten billion six hundred and twenty seven million seventy one thousand) rubles (net of dividends in size of 2.50 (two rubles fifty kopecks) per one ordinary share paid for IH2011). To determine the size, schedule, form and procedure of paying dividends CMMT PLEASE NOTE THAT CUMULATIVE VOTING APPLIES TO THIS Non-Voting RESOLUTION REGARDING THE ELECTION OF DIRECTORS. STANDING INSTRUCTIONS HAVE BEEN REMOVED FOR THIS MEETING. PLEASE NOTE THAT ONLY A VOTE "FOR" THE DIRECTOR WILL BE CUMULATED. PLEASE CONTACT YOUR CLIENT SERVICE REPRESENTATIVE IF YOU HAVE ANY QUESTIONS. 2.1 To elect members of the Board of Director of JSC Mgmt For For NOVATEK: Andrei Igorevich Akimov 2.2 To elect members of the Board of Director of JSC Mgmt For For NOVATEK: Burckhard Bergmann 2.3 To elect members of the Board of Director of JSC Mgmt For For NOVATEK: Ruben Karlenovich Vardanian 2.4 To elect members of the Board of Director of JSC Mgmt For For NOVATEK: Ives Louis Darricarrere 2.5 To elect members of the Board of Director of JSC Mgmt For For NOVATEK: Mark Gyetvay 2.6 To elect members of the Board of Director of JSC Mgmt For For NOVATEK: Leonid Viktorovich Mikhelson 2.7 To elect members of the Board of Director of JSC Mgmt For For NOVATEK: Alexander Egorovich Natalenko 2.8 To elect members of the Board of Director of JSC Mgmt For For NOVATEK: Kirill Gennadievich Seleznev 2.9 To elect members of the Board of Director of JSC Mgmt For For NOVATEK: Gennady Nikolaevich Timchenko 3.1 To elect member of the Revision Commission of JSC Mgmt For For NOVATEK: Maria Alexeyevna Panasenko 3.2 To elect member of the Revision Commission of JSC Mgmt For For NOVATEK: Igor Alexandrovich Ryaskov 3.3 To elect member of the Revision Commission of JSC Mgmt For For NOVATEK: Sergey Egorovich Fomichev 3.4 To elect member of the Revision Commission of JSC Mgmt For For NOVATEK: Nikolai Konstantinovich Shulikin 4 To elect Leonid Viktorovich Mikhelson as Chairman of Mgmt For For JSCNOVATEK's Management Board for the period of 5 years effective 25 May 2012 5 To approve ZAO PricewaterhouseCoopers Audit as auditor Mgmt For For of JSC NOVATEK for 2012 6 To pay remuneration to the elected members of JSC Mgmt For For NOVATEK's Board of Directors and compensate their expenses in the form and in the amount set forth by the Regulation on Remuneration and Compensations Payable to the Members of JSC NOVATEK's Board of Directors 7 To establish the size of remuneration to the members Mgmt For For of JSC NOVATEK's Revision Commission during the period of exercising their duties in the amount of RUB 1,500,000 (one million five hundred rubles each) 8 To approve a related party transaction (Amendment Mgmt For For Agreements to the Gas Supply Agreement N30Pk-2010/2009-690-M of 27.01.2010) between JSC NOVATEK (Supplier) and OAO Gazprom (Buyer) subject to the following material terms and conditions: Subject of the transaction: natural gas supply. Gas supply volume: not more than 23,600,000,000 (Twenty three billion six hundred million) cubic meters. Price of the transaction: not more than 44,900,000,000 (Forty four billion nine hundred million) roubles including 18% VAT. The gas price is calculated for the period of 2012-2013 based on the forecasted increase in gas prices for the RF industrial consumers. Delivery period: 2012-2013 NOVOLIPETSK IRON & STL CORP - NLMK Agenda Number: 703308444 Security: 67011E204 Meeting Type: EGM Ticker: Meeting Date: 29-Sep-2011 ISIN: US67011E2046 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 Approve interim dividends of RUB 1.40 per share for Mgmt For For first six months of fiscal 2011 2 Approve new edition of corporate documents Mgmt For For NOVOLIPETSK STEEL OJSC NLMK, LIPETSK Agenda Number: 703799986 Security: 67011E204 Meeting Type: AGM Ticker: Meeting Date: 30-May-2012 ISIN: US67011E2046 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1.1 To approve the Company's Annual Report 2011, Annual Mgmt For For Financial Statements, Income Statement and Profit and Loss distribution upon the Company's financial performance in 2011 1.2 To declare dividends for 2011 upon issued common Mgmt For For shares in cash in the amount of RUR 2 per one common share. Considering the interim paid-in dividends for H1 2011 in the amount of 1 rouble and 40 kopecks per one common share, to pay additionally 60 kopecks per one common share. The dividends shall be paid before July 30, 2012 by means of funds transfer CMMT PLEASE NOTE THAT CUMULATIVE VOTING APPLIES TO THIS Non-Voting RESOLUTION REGARDING THE ELECTION OF DIRECTORS. STANDING INSTRUCTIONS HAVE BEEN REMOVED FOR THIS MEETING. PLEASE NOTE THAT ONLY A VOTE "FOR" THE DIRECTOR WILL BE CUMULATED. PLEASE CONTACT YOUR CLIENT SERVICE REPRESENTATIVE IF YOU HAVE ANY QUESTIONS. 2.1 To elect member of the Company's Board of Director: Mgmt For For Oleg V. Bagrin 2.2 To elect member of the Company's Board of Director: Mgmt For For Helmut Wieser (independent director) 2.3 To elect member of the Company's Board of Director: Mgmt For For Nikolai A. Gagarin 2.4 To elect member of the Company's Board of Director: Mgmt For For Karl Doering 2.5 To elect member of the Company's Board of Director: Mgmt For For Vladimir S. Lisin 2.6 To elect member of the Company's Board of Director: Mgmt For For Karen R. Sarkisov 2.7 To elect member of the Company's Board of Director: Mgmt For For Vladimir N. Skorokhodov 2.8 To elect member of the Company's Board of Director: Mgmt For For Benedict Sciortino (indepe ndent director) 2.9 To elect member of the Company's Board of Director: Mgmt For For Franz Struzl (independent director) 3 To elect of the President of the Company (Chairman of Mgmt For For the Management Board)-Alexey A. Lapshin 4.1 To elect the Company's Audit Commission : Lyudmila V. Mgmt For For Kladienko 4.2 To elect the Company's Audit Commission: Valery S. Mgmt For For Kulikov 4.3 To elect the Company's Audit Commission: Sergey I. Mgmt For For Nesmeyanov 4.4 To elect the Company's Audit Commission : Larisa M. Mgmt For For Ovsyannikova 4.5 To elect the Company's Audit Commission: Galina I. Mgmt For For Shipilova 5.1 To approve Close Joint Stock Company Mgmt For For "PricewaterhouseCoopers Audit" as the Company's Auditor 5.2 CJSC "PricewaterhouseCoopers Audit" shall be engaged Mgmt For For to audit the Company's financial statements in accordance with (US GAAP) 6 To approve the resolution on payment of remuneration Mgmt For For to the members of the Company's Board of Directors PLEASE NOTE THAT THIS IS A REVISION DUE TO Non-Voting MODIFICATION IN THE TEXT OF THE RES OLUTION 2.IF YOU HAVE ALREADY SENT IN YOUR VOTES, PLEASE DO NOT RETURN THIS PR OXY FORM UNLESS YOU DECIDE TO AMEND YOUR ORIGINAL INSTRUCTIONS. THANK YOU. OAO GAZPROM Agenda Number: 933658936 Security: 368287207 Meeting Type: Consent Ticker: OGZPY Meeting Date: 29-Jun-2012 ISIN: US3682872078 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 APPROVE THE ANNUAL REPORT OF OAO GAZPROM FOR 2011. Mgmt For 02 APPROVE THE ANNUAL ACCOUNTING STATEMENTS, INCLUDING Mgmt For THE PROFIT AND LOSS REPORT OF THE COMPANY BASED ON THE RESULTS OF 2011. 03 APPROVE THE DISTRIBUTION OF PROFIT OF THE COMPANY Mgmt For BASED ON THE RESULTS OF 2011. 04 APPROVE THE AMOUNT OF, TIME FOR AND FORM OF PAYMENT OF Mgmt For ANNUAL DIVIDENDS ON THE COMPANY'S SHARES THAT HAVE BEEN RECOMMENDED BY THE BOARD OF DIRECTORS OF THE COMPANY. 05 APPROVE CLOSED JOINT STOCK COMPANY Mgmt For PRICEWATERHOUSECOOPERS AUDIT AS THE COMPANY'S AUDITOR. 06 PAY REMUNERATION TO MEMBERS OF THE BOARD OF DIRECTORS Mgmt For IN THE AMOUNTS RECOMMENDED BY THE BOARD OF DIRECTORS OF THE COMPANY. 07 PAY REMUNERATION TO MEMBERS OF THE AUDIT COMMISSION IN Mgmt For THE AMOUNTS RECOMMENDED BY THE BOARD OF DIRECTORS OF THE COMPANY. 8A AGREEMENTS BETWEEN OAO GAZPROM AND GAZPROMBANK (OPEN Mgmt For JOINT STOCK COMPANY), ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8B AGREEMENTS BETWEEN OAO GAZPROM AND OAO BANK VTB, ALL Mgmt For AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8C TRANSACTIONS BETWEEN OAO GAZPROM AND GAZPROMBANK (OPEN Mgmt For JOINT STOCK COMPANY), ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8D TRANSACTIONS BETWEEN OAO GAZPROM AND SBERBANK OF Mgmt For RUSSIA, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8E TRANSACTIONS BETWEEN OAO GAZPROM AND OAO BANK VTB, ALL Mgmt For AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8F TRANSACTIONS BETWEEN OAO GAZPROM AND OAO BANK ROSSIYA, Mgmt For ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8G TRANSACTIONS BETWEEN OAO GAZPROM AND OAO BANK ROSSIYA, Mgmt For ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8H AGREEMENTS BETWEEN OAO GAZPROM AND GAZPROMBANK (OPEN Mgmt For JOINT STOCK COMPANY), ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8I AGREEMENTS BETWEEN OAO GAZPROM AND SBERBANK OF RUSSIA Mgmt For OAO, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8J AGREEMENTS BETWEEN OAO GAZPROM AND SBERBANK OF RUSSIA Mgmt For OAO, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8K FOREIGN CURRENCY PURCHASE/SALE TRANSACTIONS BETWEEN Mgmt For OAO GAZPROM AND GAZPROMBANK (OPEN JOINT STOCK COMPANY), ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8L FOREIGN CURRENCY PURCHASE/SALE TRANSACTIONS BETWEEN Mgmt For OAO GAZPROM AND OAO BANK VTB, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8M AGREEMENTS BETWEEN OAO GAZPROM AND OAO SOGAZ, ALL AS Mgmt For MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8N AGREEMENT FOR DEPOSIT TRANSACTIONS PROCEDURE BETWEEN Mgmt For OAO GAZPROM AND OAO BANK VTB, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8O AGREEMENT FOR DEPOSIT TRANSACTIONS PROCEDURE BETWEEN Mgmt For OAO GAZPROM AND GAZPROMBANK (OPEN JOINT STOCK COMPANY), ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8P AGREEMENTS BETWEEN OAO GAZPROM AND GAZPROMBANK (OPEN Mgmt For JOINT STOCK COMPANY), ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8Q AGREEMENTS BETWEEN OAO GAZPROM AND GAZPROMBANK (OPEN Mgmt For JOINT STOCK COMPANY), ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8R AGREEMENTS BETWEEN OAO GAZPROM AND OAO BELTRANSGAZ, Mgmt For ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8S AGREEMENTS BETWEEN OAO GAZPROM AND OOO GAZPROMTRANS, Mgmt For ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8T AGREEMENTS BETWEEN OAO GAZPROM AND DOAO Mgmt For TSENTRENERGOGAZ OF OAO GAZPROM, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8U AGREEMENTS BETWEEN OAO GAZPROM AND OAO TSENTRGAZ, ALL Mgmt For AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8V AGREEMENTS BETWEEN OAO GAZPROM AND OAO GAZPROM Mgmt For PROMGAZ, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8W AGREEMENTS BETWEEN OAO GAZPROM AND GAZPROMBANK (OPEN Mgmt For JOINT STOCK COMPANY), ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8X AGREEMENTS BETWEEN OAO GAZPROM AND OAO GAZPROM Mgmt For NEFTEKHIM SALAVAT, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8Y TRANSACTIONS BETWEEN OAO GAZPROM AND OAO Mgmt For ROSSELKHOZBANK, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8Z AGREEMENTS BETWEEN OAO GAZPROM AND OOO GAZPROM EXPORT, Mgmt For ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8AA AGREEMENTS BETWEEN OAO GAZPROM AND OAO GAZPROM NEFT, Mgmt For ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8AB AGREEMENTS BETWEEN OAO GAZPROM AND OAO GAZPROM SPACE Mgmt For SYSTEMS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8AC AGREEMENTS BETWEEN OAO GAZPROM AND ZAO YAMALGAZINVEST, Mgmt For ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8AD AGREEMENTS BETWEEN OAO GAZPROM AND ZAO GAZPROM INVEST Mgmt For YUG, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8AE AGREEMENTS BETWEEN OAO GAZPROM AND OOO GAZPROM Mgmt For MEZHREGIONGAZ, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8AF AGREEMENTS BETWEEN OAO GAZPROM AND OOO GAZPROM Mgmt For KOMPLEKTATSIYA, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8AG AGREEMENTS BETWEEN OAO GAZPROM AND OOO GAZPROM Mgmt For TSENTRREMONT, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8AH AGREEMENTS BETWEEN OAO GAZPROM AND ZAO GAZPROM Mgmt For TELECOM, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8AI AN AGREEMENT BETWEEN OAO GAZPROM AND OAO GAZPROM Mgmt For PROMGAZ, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8AJ AGREEMENTS BETWEEN OAO GAZPROM AND OAO GAZPROM Mgmt For GAZORASPREDELENIYE, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8AK AGREEMENTS BETWEEN OAO GAZPROM AND OAO DRUZHBA, ALL AS Mgmt For MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8AL AGREEMENTS BETWEEN OAO GAZPROM AND OOO GAZPROM Mgmt For INVESTPROEKT, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8AM AGREEMENTS BETWEEN OAO GAZPROM AND OOO GAZPROM EXPORT, Mgmt For ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8AN AGREEMENTS BETWEEN OAO GAZPROM AND ZAO NORTHGAS, ALL Mgmt For AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8AO AGREEMENTS BETWEEN OAO GAZPROM AND OAO Mgmt For SEVERNEFTEGAZPROM, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8AP AGREEMENTS BETWEEN OAO GAZPROM AND OAO NOVATEK, ALL AS Mgmt For MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8AQ AGREEMENTS BETWEEN OAO GAZPROM AND OOO GAZPROM Mgmt For MEZHREGIONGAZ, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8AR AGREEMENTS BETWEEN OAO GAZPROM AND OAO TOMSKGAZPROM, Mgmt For ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8AS AGREEMENTS BETWEEN OAO GAZPROM AND OAO GAZPROM NEFT, Mgmt For ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8AT AGREEMENTS BETWEEN OAO GAZPROM AND OAO NOVATEK, ALL AS Mgmt For MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8AU AGREEMENTS BETWEEN OAO GAZPROM AND GAZPROMBANK (OPEN Mgmt For JOINT STOCK COMPANY), ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8AV AGREEMENTS BETWEEN OAO GAZPROM AND OOO GAZPROM Mgmt For MEZHREGIONGAZ, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8AW AGREEMENTS BETWEEN OAO GAZPROM AND OAO NOVATEK, ALL AS Mgmt For MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8AX AGREEMENTS BETWEEN OAO GAZPROM AND OAO GAZPROM NEFT, Mgmt For ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8AY AGREEMENTS BETWEEN OAO GAZPROM AND ZAO KAUNAS Mgmt For HEAT-ELECTRIC GENERATING PLANT, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8AZ AGREEMENTS BETWEEN OAO GAZPROM AND A/S LATVIJAS GAZE, Mgmt For ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8BA AGREEMENTS BETWEEN OAO GAZPROM AND AB LIETUVOS DUJOS, Mgmt For ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8BB AGREEMENTS BETWEEN OAO GAZPROM AND AO MOLDOVAGAZ, ALL Mgmt For AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8BC AGREEMENTS BETWEEN OAO GAZPROM AND KAZROSGAZ LLP, ALL Mgmt For AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8BD AGREEMENTS BETWEEN OAO GAZPROM AND OAO BELTRANSGAZ, Mgmt For ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8BE AGREEMENTS BETWEEN OAO GAZPROM AND GAZPROM GERMANIA Mgmt For GMBH, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8BF AGREEMENTS BETWEEN OAO GAZPROM AND OOO GAZPROMTRANS, Mgmt For ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8BG AGREEMENTS BETWEEN OAO GAZPROM AND ZAO GAZPROM INVEST Mgmt For YUG, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8BH AGREEMENTS BETWEEN OAO GAZPROM AND OOO GAZPROM Mgmt For TSENTRREMONT, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8BI AGREEMENTS BETWEEN OAO GAZPROM AND ZAO YAMALGAZINVEST, Mgmt For ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8BJ AGREEMENTS BETWEEN OAO GAZPROM AND OAO GAZPROM SPACE Mgmt For SYSTEMS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8BK AGREEMENTS BETWEEN OAO GAZPROM AND ZAO GAZPROM Mgmt For TELECOM, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8BL AGREEMENTS BETWEEN OAO GAZPROM AND ZAO GAZPROM INVEST Mgmt For YUG, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8BM AGREEMENTS BETWEEN OAO GAZPROM AND OOO GAZPROMTRANS, Mgmt For ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8BN MASTER AGREEMENT ON CONVERSION FORWARD AND SWAP Mgmt For TRANSACTIONS BETWEEN OAO GAZPROM AND OAO BANK VTB, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8BO DEPOSIT TRANSACTIONS PROCEDURE AGREEMENT BETWEEN OAO Mgmt For GAZPROM AND OAO ROSSELKHOZBANK, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8BP AGREEMENTS BETWEEN OAO GAZPROM AND OOO GAZPROM Mgmt For TSENTRREMONT, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8BQ AGREEMENTS BETWEEN OAO GAZPROM AND OAO TSENTRGAZ, ALL Mgmt For AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8BR AGREEMENTS BETWEEN OAO GAZPROM AND OOO GAZPROM Mgmt For KOMPLEKTATSIA, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8BS AGREEMENTS BETWEEN OAO GAZPROM AND OAO SOGAZ, ALL AS Mgmt For MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8BT AGREEMENTS BETWEEN OAO GAZPROM AND OAO SOGAZ, ALL AS Mgmt For MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8BU AGREEMENTS BETWEEN OAO GAZPROM AND OAO SOGAZ, ALL AS Mgmt For MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8BV AGREEMENTS BETWEEN OAO GAZPROM AND ZAO YAMALGAZINVEST, Mgmt For ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8BW AGREEMENTS BETWEEN OAO GAZPROM AND OAO GAZPROM Mgmt For PROMGAZ, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8BX AGREEMENTS BETWEEN OAO GAZPROM AND OAO SOGAZ, ALL AS Mgmt For MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8BY AGREEMENT BETWEEN OAO GAZPROM AND OAO SOGAZ, ALL AS Mgmt For MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8BZ AGREEMENT BETWEEN OAO GAZPROM AND OAO SOGAZ, ALL AS Mgmt For MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8CA AGREEMENTS BETWEEN OAO GAZPROM AND OAO SOGAZ, ALL AS Mgmt For MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8CB AGREEMENT BETWEEN OAO GAZPROM AND OAO GAZPROM PROMGAZ, Mgmt For ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8CC AGREEMENTS BETWEEN OAO GAZPROM AND OAO VOSTOKGAZPROM, Mgmt For ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8CD AGREEMENTS BETWEEN OAO GAZPROM AND OAO GAZPROM Mgmt For PROMGAZ, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8CE AGREEMENTS BETWEEN OAO GAZPROM AND OAO GAZPROM Mgmt For PROMGAZ, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8CF AGREEMENTS BETWEEN OAO GAZPROM AND OAO GAZPROM Mgmt For PROMGAZ, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8CG AGREEMENTS BETWEEN OAO GAZPROM AND OAO GAZPROM Mgmt For PROMGAZ, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8CH AGREEMENTS BETWEEN OAO GAZPROM AND OAO GAZPROM Mgmt For PROMGAZ, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8CI AGREEMENTS BETWEEN OAO GAZPROM AND OAO GAZPROM Mgmt For PROMGAZ, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8CJ AGREEMENTS BETWEEN OAO GAZPROM AND OAO GAZPROM Mgmt For PROMGAZ, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8CK AGREEMENTS BETWEEN OAO GAZPROM AND OAO GAZPROM Mgmt For PROMGAZ, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 8CL AGREEMENTS BETWEEN OAO GAZPROM AND OAO GAZPROM Mgmt For PROMGAZ, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. ZZZ THIS IS A NON VOTEABLE RESOLUTION. Mgmt Take No Action OAO TATNEFT, TATARSTAN Agenda Number: 703905224 Security: 670831205 Meeting Type: AGM Ticker: Meeting Date: 29-Jun-2012 ISIN: US6708312052 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 To approve the annual report of the Company for 2011 Mgmt For For 2 To approve the annual financial statements, including Mgmt For For profit and loss statement (profit and loss account) of the Company for 2011 3 The AGM approves the distribution of net income based Mgmt For For on the financial statements of the Company for 2011 prepared under Russian Accounting Regulations. The net income of the Company for 2011 under the said financial statements was 54.9 bln Russian Rubles; 30% (approx. 16.5 bln Russian Rubles) is proposed to be paid as dividends to the shareholders (see Item 4 of the AGM's agenda), the remaining portion to be retained by the Company to finance its capital expenditure and other expenses 4 To pay dividends for the year 2011 in the amount of: Mgmt For For a) 708% of the nominal value per OAO Tatneft preferred share b) 708% of the nominal value per OAO Tatneft ordinary share To determine that dividends shall be paid within 60 days after the AGM. Dividends shall be paid in cash CMMT PLEASE NOTE THAT CUMULATIVE VOTING APPLIES TO THIS Non-Voting RESOLUTION REGARDING THE ELECTION OF DIRECTORS. STANDING INSTRUCTIONS HAVE BEEN REMOVED FOR THIS MEETING. PLEASE NOTE THAT ONLY A VOTE "FOR" THE DIRECTOR WILL BE CUMULATED. PLEASE CONTACT YOUR CLIENT SERVICE REPRESENTATIVE IF YOU HAVE ANY QUESTIONS. 5.1 Election of member of the Board of Directors of OAO Mgmt For For Tatneft: Shafagat Fahrazovich Takhautdinov 5.2 Election of member of the Board of Directors of OAO Mgmt For For Tatneft: Radik Raufovich Gaizatullin 5.3 Election of member of the Board of Directors of OAO Mgmt For For Tatneft: Sushovan Ghosh 5.4 Election of member of the Board of Directors of OAO Mgmt For For Tatneft: Nail Gabdulbarievich Ibragimov 5.5 Election of member of the Board of Directors of OAO Mgmt For For Tatneft: Rais Salikhovich Khisamov 5.6 Election of member of the Board of Directors of OAO Mgmt For For Tatneft: Vladimir Pavlovich Lavushchenko 5.7 Election of member of the Board of Directors of OAO Mgmt For For Tatneft: Nail Ulfatovich Maganov 5.8 Election of member of the Board of Directors of OAO Mgmt For For Tatneft: Renat Haliullovich Muslimov 5.9 Election of member of the Board of Directors of OAO Mgmt For For Tatneft: Rinat Kasimovich Sabirov 5.10 Election of member of the Board of Directors of OAO Mgmt For For Tatneft: Valery Yurievich Sorokin 5.11 Election of member of the Board of Directors of OAO Mgmt For For Tatneft: Mirgazian Zakievich Taziev 5.12 Election of member of the Board of Directors of OAO Mgmt For For Tatneft: Azat Kiyamovich Khamaev 5.13 Election of member of the Board of Directors of OAO Mgmt For For Tatneft: Maria Leonidovna Voskresenskaya 5.14 Election of member of the Board of Directors of OAO Mgmt For For Tatneft: David William Waygood 6.1 Elect to the Revision Commission of the Company Mgmt For For candidate proposed by the Company's shareholders : Nazilya Faizrakhmanovna Galieva 6.2 Elect to the Revision Commission of the Company Mgmt For For candidate proposed by the Company's shareholders : Ferdinand Rinatovich Galiullin 6.3 Elect to the Revision Commission of the Company Mgmt For For candidate proposed by the Company's shareholders : Ranilya Ramilyevna Gizatova 6.4 Elect to the Revision Commission of the Company Mgmt For For candidate proposed by the Company's shareholders : Venera Gibadullovna Kuzmina 6.5 Elect to the Revision Commission of the Company Mgmt For For candidate proposed by the Company's shareholders : Nikolai Kuzmich Lapin 6.6 Elect to the Revision Commission of the Company Mgmt For For candidate proposed by the Company's shareholders : Liliya Rafaelovna Rakhimzyanova 6.7 Elect to the Revision Commission of the Company Mgmt For For candidate proposed by the Company's shareholders : Alfiya Azgarovna Sinegaeva 6.8 Elect to the Revision Commission of the Company Mgmt For For candidate proposed by the Company's shareholders : Tatiana Victorovna Tsyganova 7 To approve Zao Energy Consulting/Audit as external Mgmt For For auditor of OAO Tatneft to conduct statutory audit of the annual financial statements for 2012 prepared under Russian Accounting Standards for the term of one year 8 To approve the following amendment to the Charter of Mgmt For For OAO Tatneft: Paragraph 3 of Article 5.9 of the Charter shall read as follows: Dividends unclaimed by shareholders within three years after their accrual shall be reinstated by the Company as part of undistributed profit OIL CO LUKOIL Agenda Number: 933642553 Security: 677862104 Meeting Type: Consent Ticker: LUKOY Meeting Date: 27-Jun-2012 ISIN: US6778621044 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 TO APPROVE THE ANNUAL REPORT OF OAO "LUKOIL" FOR 2011 Mgmt For For AND THE ANNUAL FINANCIAL STATEMENTS, INCLUDING THE INCOME STATEMENTS (PROFIT AND LOSS ACCOUNTS) OF THE COMPANY, AND THE DISTRIBUTION OF PROFITS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 2A ELECTION OF DIRECTOR: ALEKPEROV, VAGIT YUSUFOVICH Mgmt For 2B ELECTION OF DIRECTOR: BELIKOV, IGOR VYACHESLAVOVICH Mgmt For 2C ELECTION OF DIRECTOR: BLAZHEEV, VICTOR VLADIMIROVICH Mgmt For 2D ELECTION OF DIRECTOR: GRAYFER, VALERY ISAAKOVICH Mgmt For 2E ELECTION OF DIRECTOR: IVANOV, IGOR SERGEEVICH Mgmt For 2F ELECTION OF DIRECTOR: MAGANOV, RAVIL ULFATOVICH Mgmt For 2G ELECTION OF DIRECTOR: MATZKE, RICHARD Mgmt For 2H ELECTION OF DIRECTOR: MIKHAILOV, SERGEI ANATOLIEVICH Mgmt For 2I ELECTION OF DIRECTOR: MOBIUS, MARK Mgmt For 2J ELECTION OF DIRECTOR: MOSCATO, GUGLIELMO ANTONIO Mgmt For CLAUDIO 2K ELECTION OF DIRECTOR: PICTET, IVAN Mgmt For 2L ELECTION OF DIRECTOR: SHOKHIN, ALEXANDER NIKOLAEVICH Mgmt No vote 3A TO ELECT THE AUDIT COMMISSION FROM THE LIST OF Mgmt For For CANDIDATES APPROVED BY THE BOARD OF DIRECTORS OF OAO "LUKOIL" ON 3 FEBRUARY 2012 (MINUTES NO. 3): MAKSIMOV, MIKHAIL BORISOVICH 3B TO ELECT THE AUDIT COMMISSION FROM THE LIST OF Mgmt For For CANDIDATES APPROVED BY THE BOARD OF DIRECTORS OF OAO "LUKOIL" ON 3 FEBRUARY 2012 (MINUTES NO. 3): NIKITENKO, VLADIMIR NIKOLAEVICH 3C TO ELECT THE AUDIT COMMISSION FROM THE LIST OF Mgmt For For CANDIDATES APPROVED BY THE BOARD OF DIRECTORS OF OAO "LUKOIL" ON 3 FEBRUARY 2012 (MINUTES NO. 3): SURKOV, ALEKSANDR VIKTOROVICH 4A TO PAY REMUNERATION AND REIMBURSE EXPENSES TO MEMBERS Mgmt For For OF THE BOARD OF DIRECTORS OF OAO "LUKOIL" PURSUANT TO THE APPENDIX HERETO. 4B TO DEEM IT APPROPRIATE TO RETAIN THE AMOUNTS OF Mgmt For For REMUNERATION FOR MEMBERS OF THE BOARD OF DIRECTORS OF OAO "LUKOIL" ESTABLISHED BY DECISION OF THE ANNUAL GENERAL SHAREHOLDERS MEETING OF OAO "LUKOIL" OF 23 JUNE 2011 (MINUTES NO. 1). 5A TO PAY REMUNERATION TO EACH OF THE MEMBERS OF THE Mgmt For For AUDIT COMMISSION OF OAO "LUKOIL" IN THE AMOUNT ESTABLISHED BY DECISION OF THE ANNUAL GENERAL SHAREHOLDERS MEETING OF OAO "LUKOIL" OF 23 JUNE 2011 (MINUTES NO. 1) - 2,730,000 ROUBLES. 5B TO DEEM IT APPROPRIATE TO RETAIN THE AMOUNTS OF Mgmt For For REMUNERATION FOR MEMBERS OF THE AUDIT COMMISSION OF OAO "LUKOIL" ESTABLISHED BY DECISION OF THE ANNUAL GENERAL SHAREHOLDERS MEETING OF OAO "LUKOIL" OF 23 JUNE 2011(MINUTES NO. 1). 6 TO APPROVE THE INDEPENDENT AUDITOR OF OAO "LUKOIL"- Mgmt For For CLOSED JOINT STOCK COMPANY KPMG. 7 TO APPROVE AMENDMENTS AND ADDENDA TO THE CHARTER OF Mgmt For For OPEN JOINT STOCK COMPANY "OIL COMPANY "LUKOIL", PURSUANT TO THE APPENDIX HERETO. 8 TO APPROVE AMENDMENTS TO THE REGULATIONS ON THE Mgmt For For PROCEDURE FOR PREPARING AND HOLDING THE GENERAL SHAREHOLDERS MEETING OF OAO "LUKOIL", PURSUANT TO THE APPENDIX HERETO. 9 TO APPROVE AMENDMENTS TO THE REGULATIONS ON THE BOARD Mgmt For For OF DIRECTORS OF OAO "LUKOIL", PURSUANT TO THE APPENDIX HERETO. 10 TO APPROVE AN INTERESTED-PARTY TRANSACTION - POLICY Mgmt For For (CONTRACT) ON INSURING THE LIABILITY OF DIRECTORS, OFFICERS AND CORPORATIONS BETWEEN OAO "LUKOIL" AND OAO KAPITAL STRAKHOVANIE, ON THE TERMS AND CONDITIONS INDICATED IN THE APPENDIX HERETO. OJSC OC ROSNEFT Agenda Number: 703305385 Security: 67812M207 Meeting Type: EGM Ticker: Meeting Date: 13-Sep-2011 ISIN: US67812M2070 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 To terminate the powers of the members of Rosneft Mgmt For For Board of Directors CMMT PLEASE NOTE THAT CUMULATIVE VOTING APPLIES TO THIS Non-Voting RESOLUTION REGARDING THE ELECTION OF DIRECTORS. STANDING INSTRUCTIONS HAVE BEEN REMOVED FOR THIS MEETING. PLEASE NOTE THAT ONLY A VOTE "FOR" THE DIRECTOR WILL BE CUMULATED. PLEASE CONTACT YOUR CLIENT SERVICE REPRESENTATIVE IF YOU HAVE ANY QUESTIONS. 2.1 Elect the members of Rosneft Board of Directors : Mgmt For For Vladimir Leonidovich Bogdanov 2.2 Elect the members of Rosneft Board of Directors : Mgmt For For Matthias Warnig 2.3 Elect the members of Rosneft Board of Directors : Mgmt For For Andrey Leonidovich Kostin 2.4 Elect the members of Rosneft Board of Directors : Mgmt For For Alexander Dmitrievich Nekipelov 2.5 Elect the members of Rosneft Board of Directors : Mgmt For For Hans-Joerg Rudloff 2.6 Elect the members of Rosneft Board of Directors : Mgmt For For Nikolay Petrovich Tokarev 2.7 Elect the members of Rosneft Board of Directors : Mgmt For For Eduard Yurievich Khudainatov 2.8 Elect the members of Rosneft Board of Directors : Mgmt For For Sergey Vladimirovich Shishin 2.9 Elect the members of Rosneft Board of Directors : Mgmt For For Dmitry Evgenievich Shugayev PHOSAGRO OJSC Agenda Number: 703440672 Security: 71922G209 Meeting Type: EGM Ticker: Meeting Date: 01-Dec-2011 ISIN: US71922G2093 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 On the Company's share split (12,447,708 ordinary Mgmt For For registered undocumentary shares), making changes to Company's Charter in relation to the share split, to reflect the share split into 124,477,080 ordinary registered undocumentary shares with the nominal value of 2 RUB 50 kopecks per share, and that the Company shall have the right to allocate additional 1,000,000,000 of ordinary registered undocumentary shares with the nominal value of 2 RUB 50 kopecks per share, as set forth in the Company's Notice about holding the Extraordinary General Meeting of Shareholders 2 On payment (declaring) dividends in the amount of Mgmt For For 3,111,927,000 RUB on the Company's shares (250 RUB per share) for the 9 months ended September 30, 2011, to be made within 60 days from the date of making the resolution on their payment, as set forth in the Company's Notice about holding the Extraordinary General Meeting of Shareholders PHOSAGRO OJSC, MOSCOW Agenda Number: 703814714 Security: 71922G209 Meeting Type: AGM Ticker: Meeting Date: 30-May-2012 ISIN: US71922G2093 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 Approving the annual report of the Company as of 2011 Mgmt For For 2 Approving the annual financial report, including the Mgmt For For profit and loss statement (profit and loss account) of the Company as of 2011 3 Profit distribution, including payment (declaration) Mgmt For For of dividends and losses of the Company as of 2011 4 Determining the quantitative composition of the Mgmt For For Company's Board of Directors CMMT PLEASE NOTE THAT CUMULATIVE VOTING APPLIES TO THIS Non-Voting RESOLUTION REGARDING THE ELECTION OF DIRECTORS. STANDING INSTRUCTIONS HAVE BEEN REMOVED FOR THIS MEETING. PLEASE NOTE THAT ONLY A VOTE "FOR" THE DIRECTOR WILL BE CUMULATED. PLEASE CONTACT YOUR CLIENT SERVICE REPRESENTATIVE IF YOU HAVE ANY QUESTIONS. 5.1 Electing the member of the Company's Board of Mgmt For For Directors: Antoshin Igor Dmitrievich 5.2 Electing the member of the Company's Board of Mgmt For For Directors: Volkov Maxim Viktorovich 5.3 Electing the member of the Company's Board of Mgmt For For Directors: Litvinenko Vladimir Stefanovich 5.4 Electing the member of the Company's Board of Mgmt For For Directors: Loginov Vasily Juryevich 5.5 Electing the member of the Company's Board of Mgmt For For Directors: Ombudstvedt Sven 5.6 Electing the member of the Company's Board of Mgmt For For Directors: Osipov Roman Vladimirovich 5.7 Electing the member of the Company's Board of Mgmt For For Directors: Rodionov Ivan Ivanovich 5.8 Electing the member of the Company's Board of Mgmt For For Directors: Rhodes Marcus J. 6.1 Electing the Review Committee of the Company: Kalinina Mgmt For For Galina Aleksandrovna 6.2 Electing the Review Committee of the Company: Lizunova Mgmt For For Olga Jurjevna 6.3 Electing the Review Committee of the Company: Sinitsa Mgmt For For Maxim Pavlovich 7 Approving the Company's auditor for 2012 Mgmt For For 8 On paying remuneration and compensation to the Mgmt For For Company's Board of Directors 9 On approval of an interested party transaction - Mgmt For For Guarantee Agreement between OJSC "PhosAgro" and OJSC "Nordea Bank" concerning the obligations of OJSC "Cherepovetsky Azot" 10 On approval of a major transaction which is Mgmt For For simultaneously an interested party transaction - Guarantee Agreement between OJSC "PhosAgro" and Societe Generale, Paris and OJSC "Rosbank" in relation to the obligations of OJSC "Ammophos" 11 On approval of an interested party transaction - Mgmt For For Guarantee Agreement between OJSC "PhosAgro" and CJSC "Natixis Bank" in relation to the obligations of OJSC "Ammophos" 12 On approval of a major transaction, which is Mgmt For For simultaneously an interested party transaction - Loan Agreement between OJSC "Ammophos" and OJSC "PhosAgro" PLEASE NOTE THAT THIS IS A REVISION DUE TO Non-Voting MODIFICATION IN THE TEXT OF THE RES OLUTION 5.7.IF YOU HAVE ALREADY SENT IN YOUR VOTES, PLEASE DO NOT RETURN THIS PROXY FORM UNLESS YOU DECIDE TO AMEND YOUR ORIGINAL INSTRUCTIONS. THANK YOU. PIPE METALLURGICAL COMPANY, MOSCOW Agenda Number: 703899976 Security: 87260R201 Meeting Type: AGM Ticker: Meeting Date: 26-Jun-2012 ISIN: US87260R2013 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 To approve the following amendment to the Charter of Mgmt For For OAO TMK: Clause 15.7. of the Charter of the Company shall be read as follows: "The number of the members of the Board of Directors - 11 (eleven) members" 2 To approve the annual report, annual accounting Mgmt For For statements, including statements of revenues and losses in accordance with the results of 2011 financial year 3 To approve the distribution of the profit for 2011 Mgmt For For financial year. Not later than 24 August 2012 to pay to the shareholders of the Company annual dividends for the 2011 financial year in the amount of RUB 2.70 per one ordinary share of the Company of par value 10 Rubles, totaling 2,531,482,453 Rubles 80 Kopecks. The outstanding after the payment of the dividends amount is not distributable and remains in the possession of the Company CMMT PLEASE NOTE THAT CUMULATIVE VOTING APPLIES TO THIS Non-Voting RESOLUTION REGARDING THE ELECTION OF DIRECTORS. STANDING INSTRUCTIONS HAVE BEEN REMOVED FOR THIS MEETING. PLEASE NOTE THAT ONLY A VOTE "FOR" THE DIRECTOR WILL BE CUMULATED. PLEASE CONTACT YOUR CLIENT SERVICE REPRESENTATIVE IF YOU HAVE ANY QUESTIONS. 4.1 Election of the Company's Board of Director: Mr. Mgmt For For Pumpyansky 4.2 Election of the Company's Board of Director: Mr. Mgmt For For Shiryaev 4.3 Election of the Company's Board of Director: Mr. Mgmt For For Kaplunov 4.4 Election of the Company's Board of Director: Mr. Mgmt For For Khmelevsky 4.5 Election of the Company's Board of Director: Mr. Mgmt For For Alekseev 4.6 Election of the Company's Board of Director: Mr. Mgmt For For Shokhin 4.7 Election of the Company's Board of Director: Mr. Mgmt For For Foresman 4.8 Election of the Company's Board of Director: Mr. Mgmt For For O'Brein 4.9 Election of the Company's Board of Director: Mr. Mgmt For For Aganbegan 4.10 Election of the Company's Board of Director: Mr. Mgmt For For Shegolev 4.11 Election of the Company's Board of Director: Mr. Papin Mgmt For For 5.1 Election of the Company's Supervisory Board: Mr. Mgmt For For Maksimenko 5.2 Election of the Company's Supervisory Board: Mr. Mgmt For For Vorobiyev 5.3 Election of the Company's Supervisory Board: Mrs. Mgmt For For Pozdnyakova 6 To approve OOO "Ernst & Young" as the Company's Mgmt For For auditor 7.1 To approve in accordance with art. 83 of the Federal Mgmt For For Law "On joint-stock companies "No-208-FZ dated 26.12.1995 settlement of the interested party transaction by OAO "TMK" (hereinafter referred to as OAO "TMK", Company)-conclusion of the contract (-s) of guarantee between the Company and Open Joint Stock Company "Sberbank of Russia" as security of fulfillment of obligations by "Trade House "TMK" Closed Joint Stock Company (hereinafter referred to as "Trade House "TMK") under the General Agreement on opening of a renewable frame credit line with differentiated rates (hereinafter referred to as the Agreement), concluded between "Trade House "TMK" and Open Joint Stock Company "Sberbank of Russia" and on each Credit Transaction, settled within the Agreement CONT CONTD Company "Sberbank of Russia"; Borrower - "Trade Non-Voting House "TMK"; Guarantor - Company; Subject of the transaction: The Company's provision of the guarantee in favor of the Creditor as security of fulfillment of obligations by the Borrower under the Agreement and on each Credit Transaction, settled within the Agreement, between the Borrower and the Creditor. The guarantee shall be granted as security of the Borrower's obligations under the Agreement with the following essential conditions: Subject of the transaction: The Creditor shall open a renewable frame credit line to the Borrower at the rate and on conditions, specified in the Agreement and Confirmations, executed within the Agreement, and the Borrower shall repay the credit, pay interest on it and other fees in CONT CONTD Agreement. Limit of the credit line: maximum Non-Voting 6,000,000,000 (Six billion) rubles; Within the Agreement the Creditor and the Borrower shall conclude separate Credit Transactions by signing of the Confirmations by the Parties, which shall be an integral of the Agreement. The Credit Transactions shall mean: Granting of the credit funds by the Creditor to the Borrower at the rate and on conditions, agreed by the Borrower and the Creditor and specified in the Agreement and Confirmations, executed within the Agreement, as well as repayment of the received money amount by the Borrower to the Creditor within the period, agreed by the Parties. Maximum amount of the credit on each Credit Transaction: maximum 6,000,000,000 (Six billion) CONT CONTD replenishment of the working capital, repayment Non-Voting of the current debt in other banks; Validity period of the credit line: up to 36 (Thirty six) months; Repayment date of the credit on each Credit Transaction maximum 12 (Twelve) months; Interest rate under the Agreement: maximum 13 (Thirteen) percent per year; Maximum interest rate on each Credit Transaction: maximum 13(Thirteen) percent per year. The Creditor can change the amount of the interest rate unilaterally (under the Agreement and on each Credit Transaction), including in connection with change of the refinancing rate by the Bank of Russia. Beginning from the date, coming after the date of emergence of the overdue arrears on interest and up to the date of their final repayment (inclusively), the CONT CONTD the discount rate (refinancing rate of the Bank Non-Voting of Russia), increased by 2 (Two) times, in percent per year, charged on the amount of the overdue arrears on interest on each Credit Transaction or under the Agreement for each day of delay. Beginning from the date, coming after the date of emergence of the overdue arrears on the principal debt and up to the date of their final repayment (inclusively), the Borrower shall pay the penalty to the Creditor at the rate of the discount rate (refinancing rate of the Bank of Russia), increased by 2 (Two) times, in percent per year, charged on the amount of the overdue arrears on interest on each Credit Transaction or under the Agreement for each day of delay. Beginning from the date, coming after the date of emergence of CONT CONTD date of their final repayment (inclusively), the Non-Voting Borrower shall pay the penalty to the Creditor at the rate of the discount rate (refinancing rate of the Bank of Russia), increased by 2 (Two) times, in percent per year, charged on the amount of the overdue arrears on interest on each Credit Transaction or under the Agreement for each day of delay. Order of repayment of the credit on each Credit Transaction: repayment of the credit on an individual Credit Transaction shall be made within the period, indicated in the corresponding Confirmations. The Guarantor agrees to the Creditor's unilateral change of the interest rate under the secured Credit Agreement and on each specific Credit Transaction, including, without limitation, in case of the decisions, taken by CONT CONTD with notification of the Borrower thereof, Non-Voting without documentation of this change by the supplementary agreement. The Guarantor undertakes to be liable to the Creditor jointly with the Borrower for fulfillment of obligations under the Credit Agreements, including repayment of the principal debt, interest on the credit, penalties, reimbursement of court expenses on recovery of the debt and other losses of the Creditor, induced by the Borrower's non-fulfillment or improper fulfillment of his obligations under the Agreement. The Guarantor undertakes to be liable to the Creditor jointly with the Borrower for fulfillment of obligations on each specific Credit Transaction, settled within the Agreement, including repayment of the principal debt, CONT CONTD recovery of the debt and other losses of the Non-Voting Creditor, induced by the Borrower's non-fulfillment or improper fulfillment of his obligations on each specific Credit Transaction. The Guarantor agrees to the right of the Creditor to claim both from the Borrower and Guarantor early repayment of the amount of the credit, interest on it, penalties and other fees, charged on the repayment date, under the Credit Agreements under the Credit Agreement and each specific Credit Transaction, in cases, provided for by the Agreement, as well as in the terms and conditions of each specific Credit Transaction 7.2 To approve in accordance with art. 83 of the Federal Mgmt For For Law "On joint-stock companies" No-208-FZ dated 26.12.1995 conclusion of the supplementary agreement by OAO "TMK" (hereinafter referred to as OAO, "TMK" Company) with OJSC "Nordea Bank" (hereinafter referred to as Bank) to the contract of guarantee No-DP-136/11-1-VLF dated September 14, 2011, as per which the Company confirms its awareness of all the terms and conditions of the Supplementary Agreement No- 2 (hereinafter referred to as the Supplementary Agreement to the Credit Agreement), between "Volzhsky Pipe Plant" OJSC (hereinafter referred to as the Borrower) and the Bank, to the Credit Agreement on granting of the credit in foreign currency No VK-136/11-VLF dated September 14, 2011 (hereinafter CONT CONTD the Borrower's fulfillment of obligations under Non-Voting the Credit Agreement, co ncluded between the Borrower and the Bank, with account of amendments, introdu ced by the Supplementary Agreement to the Credit Agreement. The Supplementary Agreement to the Credit Agreement amends the following terms and conditions of the Credit Agreement: 2.1 The Credit Agreement shall be supplemented with the following provision: Interest period shall mean the corresponding period of t ime, determined in accordance with the following schedule: as specified, 2.2 D uring the period of use of the credit, granted under the Credit Agreement, the interest rate shall be determined as follows: - in the period from 19 October 2011 (inclusively) to 16 January 2012 the interest rate shall be determined b CONT CONTD in the period from 16 April 2012 (inclusively) Non-Voting to 14 July 2012 - the int erest rate shall be determined based on LIBOR rate, published on 14 April 2012 ;- in the period from 15 July 2012 (inclusively) to 30 September 2012 - the interest rate shall be determined based on LIBOR rate, published on 13 July 2012; -in the period from 1 October 2012 (inclusively) to 30 January 2017 - the interest rate shall be determined based on LIBOR rate, published on the earlier of two days, directly preceding to the commencement day of the corresponding interest period. 2.3 Order of payment of interest: To 30 September 2012 - in accordance with the terms and conditions, approved earlier From 30 September 2012 (not including this date) to 30 January 2017 CONT CONTD date of payment of interest comes on a day off, Non-Voting the next working day, coming after it, shall be considered as the day of payment of interest. Hereby irrespective of the date of payment of interest by the Borrower, the amount of interest is subject to payment, charged on the last days of the corresponding interest period, or on the repayment date of the credit, if interest is paid simultaneously with complete repayment of the amount of the credit. 2.4 The credit shall be repaid in accordance with the following order: -the first payment shall be made on 31 January 2014 at the rate of 10 (ten) million US dollars; -eleven equal payments in each 3 (three) subsequent months at the rate of 10 (ten) million US dollars each, paid on the last day of each third CONT CONTD rate of 80 (eighty) million US dollars Non-Voting 7.3 To approve in accordance with the requirements of Mgmt For For article 83 of the Federal Law "On joint-stock companies" No-208-FZ dated 26.12.1995 settlement of inter-related transactions by OAO "TMK"-conclusion of the contract of guarantee No-0587/11-P-01 dated March 22, 2012 and contract of guarantee No-0588/11-P-01 dated March 22, 2012 between the Company and OJSC "URALSIB" (Contracts) under the Agreement No-0587/11-KL-V on granting of the credit line dated March 22, 2012 and Agreement No-0588/11-KL-V on granting of the credit line dated March 22, 2012 correspondingly between "Trade House "TMK" and OJSC "URALSIB" on the following essential conditions: parties to the transaction: Creditor-OJSC "URALSIB", Guarantor - OAO "TMK" Subject of the transaction: The CONT CONTD TMK") fulfillment of obligations under the Non-Voting Agreement No-0587/11-KL-V on granting of the credit line dated March 22, 2012 and Agreement No-0588/11-KL-V on granting of the credit line dated March 22, 2012 with the following conditions: Limit of the credit line under the Agreement No-0587/11-KL-V on granting of the credit line dated March 22, 2012: maximum 4,000,000,000 (Four billion) rubles; Limit of the credit line under the Agreement No-0588/11-KL-V on granting of the credit line dated March 22, 2012: maximum 136,949,250 (One hundred thirty six million nine hundred forty nine thousand two hundred fifty) US dollars; Validity period of the credit lines: to March 22, 2014; Validity period of the tranches: maximum 12 months; Interest rate under the Agreement CONT CONTD maximum 12 % per year; Interest rate under the Non-Voting Agreement No-0588/11-KL-V on granting of the credit line dated March 22, 2012: maximum 12 % per year; The Guarantor shall be liable to the Creditor to the same extent as the Borrower, including the amount of money, granted to the Borrower, interest on it, possible forfeits (fines, penalties), reimbursement of court expenses on recovery of the debt and other losses of the Creditor, induced by the Borrower's non-fulfillment or improper fulfillment of obligations 7.4 To approve in accordance with the requirements of Mgmt For For article 83 of the Federal Law "On joint-stock companies" No-208-FZ dated 26.12.1995 settlement of the transaction (-s) by OAO "TMK" (OAO "TMK", Company)-conclusion of the loan agreement (-s), supplementary agreement (-s) to the loan agreements between the Company and any of the following persons: Public Joint Stock Company "Sinarsky Pipe Plant", "Volzhsky Pipe Plant" Open Joint Stock Company, "Seversky Tube Works" Joint Stock Company, Joint Stock Company "Taganrog Metallurgical Works", "Trade House, "TMK"IPSCO Tubulars Inc. (hereinafter refe rred to as the contract (-s)), which can be settled in future, on the followin g essential conditions: Lender - OAO "TMK"; Borrower - any of the followin g persons: CONT CONTD Open Joint Stock Company, "Seversky Tube Works" Non-Voting Joint Stock Company, Joint Stock Company "Taganrog Metallurgical Works", "Trade House "TMK", IPSCO Tubulars Inc.; Subject of the transaction: The Lender shall transfer the amount of money into the Borrower's ownership and the Borrower shall return the same amount of money (loan amount), as well as pay interest on the loan amount. Amount of the loan/loans for each Borrower-maximum 10,000,000,000 (Ten billion) rubles or equivalent of the indicated amount in foreign currency; Interest for use of the loan amount - minimum 8% per year and maximum 15% per year; Period of the loan/loans - maximum 60 months 7.5 To approve in accordance with the requirements of Mgmt For For article 83 of the Federal Law "On joint-stock companies" No-208-FZ dated 26.12.1995 settlement of the transaction (-s) by OAO "TMK" (OAO "TMK", Company)-conclusion of the loan agreement (-s), supplementary agreement (-s) to the loan agreements between the Company and any of the following persons: Public Joint Stock Company "Sinarsky Pipe plant", "Volzhsky Pipe Plant" Open Joint Stock Company, "Seversky Tube Works" Joint Stock Company, Joint Stock Company "Taganrog Metallurgical Works", "Trade House "TMK", IPSCO Tubulars Inc. (hereinafter referred to as the contract (-s)), which can be settled in future, on the following essential conditions: Lender - any of the following persons: Public Joint Stock Company CONT CONTD Company, "Seversky Tube Works" Joint Stock Non-Voting Company, Joint Stock Company "Taganrog Metallurgical Works", "Trade House "TMK", IPSCO Tubulars Inc.; Borrower - OAO "TMK"; Subject of the transaction: The Lender shall transfer the amount of money into the Borrower's ownership and the Borrower shall return the same amount of money (loan amount), as well as pay interest on the loan amount. Amount of the loan/loans from each Lender-maximum 10,000,000,000 (Ten billion) rubles or equivalent of the indicated amount in foreign currency; Interest for use of the loan amount - maximum 15% per year; Period of the loan/loans - maximum 60 months PLEASE NOTE THAT THIS IS A REVISION DUE TO Non-Voting MODIFICATION IN TEXT OF RESOLUTION 7.2.IF YOU HAVE ALREADY SENT IN YOUR VOTES, PLEASE DO NOT RETURN THIS PROXY FO RM UNLESS YOU DECIDE TO AMEND YOUR ORIGINAL INSTRUCTIONS. THANK YOU. PROTEK OJSC, MOSCOW Agenda Number: 703349464 Security: X6943X108 Meeting Type: EGM Ticker: Meeting Date: 10-Oct-2011 ISIN: RU000A0JQU47 Prop.# Proposal Proposal Proposal Vote For/Against Type Management CMMT PLEASE NOTE THAT THIS IS AN AMENDMENT TO MEETING ID Non-Voting 863 RECEIVED ON THE PREVIOUS MEETING WILL BE DISREGARDED AND YOU WILL NEED TO REINSTRUCT ON THIS MEETING NOTICE. THANK YOU. 1 Approval of early power termination of members of the Mgmt For For Company's BoD CMMT PLEASE NOTE THAT CUMULATIVE VOTING APPLIES TO THIS Non-Voting RESOLUTION REGARDING THE ELECTION OF DIRECTORS. STANDING INSTRUCTIONS HAVE BEEN REMOVED FOR THIS MEETING. PLEASE NOTE THAT ONLY A VOTE "FOR" THE DIRECTOR WILL BE CUMULATED. PLEASE CONTACT YOUR CLIENT SERVICE REPRESENTATIVE IF YOU HAVE ANY QUESTIONS. 2.1 Election of V. Yakunin to the Company's BoD Mgmt For For 2.2 Election of V. Muzyaev to the Company's BoD Mgmt For For 2.3 Election of Y. Yakunina to the Company's BoD Mgmt For For 2.4 Election of L. Novoselsky to the Company's BoD Mgmt For For 2.5 Election of L. Sevastianov to the Company's BoD Mgmt For For 2.6 Election of A. Sukhoruchenko to the Company's BoD Mgmt For For 2.7 Election of V. Gorbunov to the Company's BoD Mgmt For For PLEASE BE ADVISED THAT THE SHAREHOLDERS OF PROTEK WHO Non-Voting JOINTLY POSSESS MORE THAN 2 PERCENT OF VOTING SHARES HAVE THE RIGHT TO PROPOSE CANDIDATES TO THE COMPANY'S BOARD OF DIRECTORS WHO WILL BE INCLUDED IN THE LIST OF THE BOARD OF DIRECTORS TO BE ELECTED AT THE COMPANY'S EGM SCHEDULED FOR 10 OCTOBER 2011. PLEASE NOTE THAT THIS IS A REVISION DUE TO RECEIPT OF Non-Voting ADDITIONAL INFORMATION. IF YOU HAVE ALREADY SENT IN YOUR VOTES, PLEASE DO NOT RETURN THIS PROXY FORM UNLESS YOU DECIDE TO AMEND YOUR ORIGINAL INSTRUCTIONS. THANK YOU. ROSNEFT OIL COMPANY OJSC, MOSCOW Agenda Number: 703664753 Security: 67812M207 Meeting Type: EGM Ticker: Meeting Date: 10-Apr-2012 ISIN: US67812M2070 Prop.# Proposal Proposal Proposal Vote For/Against Type Management CMMT PLEASE NOTE THAT THIS IS A POSTAL BALLOT MEETING.THANK Non-Voting YOU. 1 Approval of major transaction amendment: To approve Mgmt For For the transaction executed earlier - Crude Oil Sales - Purchase Agreement No. 0000709/0674K/IN09COD009 between China National Petroleum Corporation and Rosneft of 17.02.09 (Sales-Purchase Agreement), approved by the General Shareholders Meeting of Rosneft on June 19, 2009 as part of a major transaction comprising the series of related transactions, by way of execution of Addendum 1 to the Sales-Purchase Agreement (the Addendum), containing the specified material terms 2.1 Approval of related-party transactions and amendments Mgmt For For thereof: To approve the amendment of a related-party transaction executed earlier - the Crude Oil Delivery Agreement No. 0000609/0675(as specified)/176/16/9 between Rosneft and Transneft of 10.04.2009 (Delivery Agreement), approved by the General Shareholders Meeting of Rosneft on June 19, 2009 by way of execution of Addendum 4 (the Addendum), containing the specified material terms 2.2 Approval of related-party transactions and amendments Mgmt For For thereof: To approve the related-party transaction, which is executed by Rosneft Oil Company (the Company) as part of the ordinary economic and business activity ROSNEFT OIL COMPANY OJSC, MOSCOW Agenda Number: 703863818 Security: 67812M207 Meeting Type: AGM Ticker: Meeting Date: 20-Jun-2012 ISIN: US67812M2070 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 Approval of the Annual Report of the Company Mgmt For For 2 Approval of the financial (accounting) statements, Mgmt For For including profit and loss statements (profit and loss accounts) of the Company 3 Approval of the distribution of the Company profits Mgmt For For for 2011 4 On amount, timing, and form of payment of dividends Mgmt For For for 2011 5 On remuneration and reimbursement of expenses for Mgmt For For members of the Board of Directors of the Company CMMT PLEASE NOTE THAT CUMULATIVE VOTING APPLIES TO THIS Non-Voting RESOLUTION REGARDING THE ELECTION OF DIRECTORS. STANDING INSTRUCTIONS HAVE BEEN REMOVED FOR THIS MEETING. PLEASE NOTE THAT ONLY A VOTE "FOR" THE DIRECTOR WILL BE CUMULATED. PLEASE CONTACT YOUR CLIENT SERVICE REPRESENTATIVE IF YOU HAVE ANY QUESTIONS. 6.1 Election of members of the Board of Director of the Mgmt For For Company: Warnig, Matthias 6.2 Election of members of the Board of Director of the Mgmt For For Company: Kuzovlev, Mikhail Valerievich 6.3 Election of members of the Board of Director of the Mgmt For For Company: Laverov, Nikolay Pavlovich 6.4 Election of members of the Board of Director of the Mgmt For For Company: Nekipelov, Alexander Dmitrievich 6.5 Election of members of the Board of Director of the Mgmt For For Company: Rudloff, Hans-Joerg 6.6 Election of members of the Board of Director of the Mgmt For For Company: Khudainatov, Eduard Yurievich 6.7 Election of members of the Board of Director of the Mgmt For For Company: Shishin, Sergey Vladimirovich 6.8 Election of members of the Board of Director of the Mgmt For For Company: Shugaev, Dmitry Evgenievich 6.9 Election of members of the Board of Director of the Mgmt For For Company: Scherbovich, Ilya Viktorovich 7.1 Election of member of the Internal Audit Commission of Mgmt For For the Company: Litvina, Elena Yurievna 7.2 Election of member of the Internal Audit Commission of Mgmt For For the Company: Nozadze, Georgy Avtandilovich 7.3 Election of member of the Internal Audit Commission of Mgmt For For the Company: Pakhomov, Sergey Alexandrovich 7.4 Election of member of the Internal Audit Commission of Mgmt For For the Company: Fisenko, Tatiana Vladimirovna 7.5 Election of member of the Internal Audit Commission of Mgmt For For the Company: Yugov, Alexander Sergeevich 8 Approval of the auditor of the Company Mgmt For For 9.1.1 To approve the related party transactions, which may Mgmt For For be executed by OJSC Rosneft Oil Company (the Company) in the future as part of the ordinary economic and business activity: Execution by the Company (client), within the scope of the General Agreement on General Terms of Deposit Operations, of transactions with OJSC VBRR (bank) involving the placement by the Company of cash funds in Russian rubles, and/or US dollars, and/or EURO in the maximum total amount of 493,000,000.0 thousand rubles on the following conditions: term - from one day to one year; interest rate for rubles - no lower than MosPrime (MIBOR) for the respective term minus 15%; for US dollars - no lower than Libor (US dollars) for the respective term minus 10%; for EURO - no lower than Libor (EURO) for 9.1.2 To approve the related party transactions, which may Mgmt For For be executed by OJSC Rosneft Oil Company (the Company) in the future as part of the ordinary economic and business activity: Execution by the Company (client), within the scope of the General Agreement on General Terms of Deposit Operations, of transactions with OJSC VTB (bank) involving the placement by the Company of cash funds in Russian rubles, and/or USA dollars, and/or EURO in the maximum total amount of 493,000,000.0 thousand rubles on the following conditions: term - from one day to one year; interest rate for rubles - no lower than MosPrime (MIBOR) for the respective term minus 15%; for US dollars - no lower than Libor (US dollars) for the respective term minus 10%; for EURO - no lower than Libor (EURO) for 9.1.3 To approve the related party transactions, which may Mgmt For For be executed by OJSC Rosneft Oil Company (the Company) in the future as part of the ordinary economic and business activity: Execution by the Company (client), within the scope of the General Agreements on General Terms of Deposit Operations and on General Terms of Deposit Operations with Conversion, of transactions with OJSC GPB (bank) involving the placement by the Company of cash funds in Russian rubles, and/or US dollars, and/or EURO in the maximum total amount of 493,000,000.0 thousand rubles with potential conversion of the deposit on the following conditions: term - from one day to one year; interest rate for rubles - no lower than MosPrime (MIBOR) for the respective term minus 15%; for US dollars - no lower CONT CONTD 10%; for EURO - no lower than Libor (EURO) for Non-Voting the respective term minus 10% 9.1.4 To approve the related party transactions, which may Mgmt For For be executed by OJSC Rosneft Oil Company (the Company) in the future as part of the ordinary economic and business activity: Execution by the Company (client), within the scope of the General Agreement on General Terms of Deposit Operations, of transactions with OJSC AB Russia involving the placement by the Company of cash funds in Russian rubles, and/or US dollars, and/or EURO in the maximum total amount of 493,000,000.0 thousand rubles on the following conditions: term - from one day to one year; interest rate for rubles - no lower than MosPrime (MIBOR) for the respective term minus 15%; for US dollars - no lower than Libor (US dollars) for the respective term minus 10%; for EURO - no lower than Libor (EURO) for 9.1.5 To approve the related party transactions, which may Mgmt For For be executed by OJSC Rosneft Oil Company (the Company) in the future as part of the ordinary economic and business activity: Execution by the Company (client), within the scope of the General Agreement on General Terms of Conversion Operations, of transactions with OJSC VBRR (bank) involving foreign currency sale and purchase (conversion operations) with US dollar/ruble, EURO/ruble, and EURO/US dollar currency pairs in the maximum total amount of 238,000,000.0 thousand rubles at the following exchange rates: for transactions with the US dollar/ruble pair - no lower than weighted average rate at MICEX-RTS as at the day of settlements minus 0.7 rubles; for transactions with the EURO/ruble pair - no lower than weighted average rate at CONT CONTD minus 0.8 rubles; for transactions with the Non-Voting EURO/US dollar pair - no lower than weighted average rate at MICEX-RTS as at the day of settlements minus 0.5 EURO 9.1.6 To approve the related party transactions, which may Mgmt For For be executed by OJSC Rosneft Oil Company (the Company) in the future as part of the ordinary economic and business activity: Execution by the Company (client), within the scope of the General Agreement on Futures Transactions on the Financial Markets and the General Agreement on General Terms of Conversion Operations Using the Electronic Communication Tools, of transactions with OJSC Bank VTB (bank) involving foreign currency sale and purchase (conversion operations) with US dollar/ruble, EURO/ruble, and EURO/US dollar currency pairs in the maximum total amount of 578,000,000.0 thousand rubles at the following exchange rates: for transactions with the US dollar/ruble pair - no lower than weighted average CONT CONTD for transactions with the EURO/ruble pair - no Non-Voting lower than weighted average rate at MICEX-RTS as at the day of settlements minus 0.8 rubles; for transactions with the EURO/US dollar pair - no lower than weighted average rate at MICEX-RTS as at the day of settlements minus 0.5 EURO 9.1.7 To approve the related party transactions, which may Mgmt For For be executed by OJSC Rosneft Oil Company (the Company) in the future as part of the ordinary economic and business activity: Execution by the Company (client) of transactions with OJSC GPB (bank) involving foreign currency sale and purchase (conversion operations) with US dollar/ruble, EURO/ruble, and EURO/US dollar currency pairs in the maximum total amount of 578,000,000.0 thousand rubles at the following exchange rates: for transactions with the US dollar/ruble pair - no lower than weighted average rate at MICEX-RTS as at the day of settlements minus 0.7 rubles; for transactions with the EURO/ruble pair - no lower than weighted average rate at MICEX-RTS as at the day of settlements minus 0.8 rubles; for CONT CONTD weighted average rate at MICEX-RTS as at the day Non-Voting of settlements minus 0.5 EURO 9.1.8 To approve the related party transactions, which may Mgmt For For be executed by OJSC Rosneft Oil Company (the Company) in the future as part of the ordinary economic and business activity: Execution by the Company (client) of transactions with OJSC AB Russia involving foreign currency sale and purchase (conversion operations) with US dollar/ruble, EURO/ruble, and EURO/US dollar currency pairs in the maximum total amount of 238,000,000.0 thousand rubles at the following exchange rates: for transactions with the US dollar/ruble pair - no lower than weighted average rate at MICEX-RTS as at the day of settlements minus 0.7 rubles; for transactions with the EURO/ruble pair - no lower than weighted average rate at MICEX-RTS as at the day of settlements minus 0.8 rubles; for CONT CONTD weighted average rate at MICEX-RTS as at the day Non-Voting of settlements minus 0.5 EURO 9.1.9 To approve the related party transactions, which may Mgmt For For be executed by OJSC Rosneft Oil Company (the Company) in the future as part of the ordinary economic and business activity: Execution by the Company (client) of transactions with OJSC VBRR (bank) involving the attraction by the Company of short-term loans in rubles, and/or US dollars, and/or EURO in the maximum total amount of 216,000,000.0 thousand rubles on the following conditions: term: up to 30 days; interest rate for rubles - no higher than MosPrime (MIBOR) for the respective term plus 15%; for US dollars - no higher than Libor (US dollars) for the respective term plus 10%; for EURO - no higher than Libor (EURO) for the respective term plus 10% 91.10 To approve the related party transactions, which may Mgmt For For be executed by OJSC Rosneft Oil Company (the Company) in the future as part of the ordinary economic and business activity: Execution by the Company (client) of transactions with OJSC Bank VTB (bank) involving the attraction by the Company of short-term loans (within the scope of the Agreement on the Procedure for Concluding Credit Transactions using the "Reuter Dealing" system and other remote banking systems) and long-term loans in rubles and/or US dollars and/or EURO in the maximum total amount of 373,050,000.0 thousand rubles on the following conditions: 1) short-term loans: maximum total amount - 216,000,000.0 thousand rubles; term - up to 30 days; interest rate for rubles - no higher than MosPrime (MIBOR) for the CONT CONTD higher than Libor (US dollars) for the Non-Voting respective term plus 10%; for EURO - not higher than Libor (Euro) for the respective term plus 10% 2) long-term loans: maximum total amount-157,050,000.0 thousand rubles; term - from 31 days to 7 years; interest rate-no higher than 10% annually; financing arrangement fee-no higher than 1% of the credit amount; credit use fee-no higher than 0.5% annually 91.11 To approve the related party transactions, which may Mgmt For For be executed by OJSC Rosneft Oil Company (the Company) in the future as part of the ordinary economic and business activity: Execution by the Company (client) of transactions with OJSC GPB (bank) involving the attraction by the Company of short-term loans (within the scope of the General Agreement on the Procedure for Concluding Credit Transactions) and long-term loans in rubles and/or US dollars and/or EURO in the maximum total amount of 320,700,000.0 thousand rubles on the following conditions: 1) short-term loans: maximum total amount-216,000,000.0 thousand rubles; term - up to 30 days; interest rate for rubles - no higher than MosPrime (MIBOR) for the respective term plus 15% for US dollars - no higher than Libor (US CONT CONTD no higher than Libor (EURO) for the respective Non-Voting term plus 10% 2) long-term loans: maximum total amount-104,700,000.0 thousand rubles; interest rate-no higher than 10% annually; financing arrangement fee-no higher than 1% of the credit amount; credit use fee-no higher than 0.5% annually term - from 31 days to 7 years 91.12 To approve the related party transactions, which may Mgmt For For be executed by OJSC Rosneft Oil Company (the Company) in the future as part of the ordinary economic and business activity: Execution by the Company (client) of transactions with OJSC AB Russia (bank) involving the attraction by the Company of short-term loans in rubles, and/or US dollars, and/or EURO in the maximum total amount of 216,000,000.0 thousand rubles on the following conditions: term: up to 30 days; interest rate for rubles - no higher than MosPrime (MIBOR) for the respective term plus 15%; for US dollars - no higher than Libor (US dollars) for the respective term plus 10%; for EURO - no higher than Libor for the respective term plus 10% 91.13 To approve the related party transactions, which may Mgmt For For be executed by OJSC Rosneft Oil Company (the Company) in the future as part of the ordinary economic and business activity: Sale by the Company (seller) to LLC RN-Vostoknefteprodukt (buyer) of petroleum products in the amount of 2,238.2 thousand tons for the total value of 67,789,867.1 thousand rubles, including: gasoline - 981,3 thousand tons; diesel and jet fuel - 1,060.7 thousand tons; other petroleum products - 196.2 thousand tons 91.14 To approve the related party transactions, which may Mgmt For For be executed by OJSC Rosneft Oil Company (the Company) in the future as part of the ordinary economic and business activity: Sale by the Company (seller) to LLC RN-Bunker (buyer) of petroleum products in the amount of 3,568.6 thousand tons for the total value of 63,964,123.0 thousand rubles, including: diesel fuel - 580 thousand tons; other petroleum products -2,988.6 thousand tons 91.15 To approve the related party transactions, which may Mgmt For For be executed by OJSC Rosneft Oil Company (the Company) in the future as part of the ordinary economic and business activity: Rendering by LLC RN-Yuganskneftegaz of services (works) involving hydrocarbon production at oil-and-gas fields to which the Company holds the respective development licenses, including: crude oil in the amount of 65,383.2 thousand tons; associated gas in the amount 4,584.3 million cubic meters and transfer of produced hydrocarbons to the Company for further realization for a maximum total fee of 180,632,631.7 thousand rubles 91.16 To approve the related party transactions, which may Mgmt For For be executed by OJSC Rosneft Oil Company (the Company) in the future as part of the ordinary economic and business activity: Transfer of fixed assets (as per the list) belonging to the Company (lessor) to LLC RN-Yuganskneftegaz (lessee) for temporary use and utilization (lease) for a maximum total fee of 77,000,000.0 thousand rubles 91.17 To approve the related party transactions, which may Mgmt For For be executed by OJSC Rosneft Oil Company (the Company) in the future as part of the ordinary economic and business activity: Rendering by OJSC AK Transneft of services to the Company involving the transportation of 123,180.0 thousand tons of crude oil by trunk pipelines in 2013 for a maximum total fee of 208,000,000.0 thousand rubles 9.2.1 To approve the transaction in which all members of the Mgmt For For Board of Directors of the Company are related parties: To set the price of the related party transaction (insurance premium amount), which is the conclusion of the Insurance Agreement between the Company (insurant) and OJSC SOGAZ (insurer) covering the liability of OJSC Rosneft Oil Company, any subsidiary of OJSC Rosneft Oil Company, the members of the Board of Directors, managers and employees of OJSC Rosneft Oil Company, , at 1,200,000 US dollars 9.2.2 To approve the transaction in which all members of the Mgmt For For Board of Directors of the Company are related parties: To approve the Insurance Agreement between the Company (insurant) and OJSC SOGAZ (insurer) covering the liability of OJSC Rosneft Oil Company, any subsidiary of OJSC Rosneft Oil Company, the members of the Board of Directors, managers and employees of OJSC Rosneft Oil Company, as a related party transaction on the following conditions: Subject of the Agreement: on the basis of all terms of the Insurance Agreement, the Insurer shall, in the event of any insured occurrence stipulated in the Agreement, pay the insurance to the insured person and/or beneficiary and/or any other third party that may be entitled to receive such a compensation. Insured persons: 1. OJSC Rosneft Oil CONT CONTD Rosneft Oil Company (as stipulated in the Non-Voting Agreement); 3. any person, who prior to the start of the insurance period was, as of the start of the insurance period is, or in the course of the insurance period becomes a member of the Rosneft's Board of Directors, as well as a director according the securities issue prospectus or an executive mentioned as such in any information on the listing or in the prospectus of the securities issued by Rosneft; 4. any person, who prior to the start of the period was, as of the start of the insurance period is, or during the insurance period becomes (A) a director or an executive (including but not limited to: a member of a collective executive body, the sole executive body) of OJSC Rosneft Oil Company, except for an external CONT CONTD shadow or de facto director, (d) director of a Non-Voting stand-alone/subsidiary entity and/or a representative office/branch, ( ) chief accountant, as well as (f) a person that occupied, occupies, or will occupy the post of director/executive of OJSC ROSNEFTEGAZ to the extent of action (inaction) in respect to making managerial decisions in relation to to the Insurant emanating from the ownership by OJSC ROSNEFTEGAZ of the securities of the Insured, (f) the wife/husband or common-law partner of the insured person, as well as (g) an external administrator, hair, lawful representative or executor of the will of a diseased, legally incompetent or bankrupt entity in respect to losses arising out of a claim for remedy in view of a wrongful action of such an Ensured entity. Beneficiary CONT CONTD , as well as any third parties which may suffer Non-Voting damage/loss. The price of the Agreement (insurance premium amount): 1,200,000 US dollars The insurance period: from July 10, 2012 to July 10, 2013. This Agreement, however, applies to events/actions/events occurred/conducted from July 10, 2006 (the date the continual insurance cover started). Insurance amount under the Agreement (Limit of liability): 150,000,000 US dollars: Additional limits for independent directors (in excess of the general limit of liability): 1,000,000 US dollars - a special additional limit for each independent director, 6,000,000 US dollars - an additional insurance amount for all independent directors. Insurance objects: property interests of the Insured entities, related to CONT CONTD and/or other persons, as well as related to any Non-Voting costs and expenses by the Insured entities. Insurance events under the Agreement: the advent of all following circumstances: (A) the appearance of an obligation of Insured entities to repay monetary or any other damage or any other legal or objective compensation in view of wrongful action of the Insured entities in any jurisdiction, (b) claims against the Insured entities in view of losses of other entities specified in item (A) above. Deductible amount (to be deducted in the event the Insurant pays compensation upon claims against the Insured entities including the Insured itself): in respect to claims on securities, filed in the US or Canada: 500,000 US dollars: in respect to claims on securities, filed in other CONT CONTD other claims filed in the USA or Canada: 100,000 Non-Voting US dollars: in respect to all other claims filed all over the world, except for the US and Canada: 100,000 US dollars ROSTELECOM LONG DISTANCE & TELECOMM. Agenda Number: 933636839 Security: 778529107 Meeting Type: Consent Ticker: ROSYY Meeting Date: 14-Jun-2012 ISIN: US7785291078 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 APPROVAL OF THE COMPANY'S ANNUAL REPORT. Mgmt For Against 02 APPROVAL OF ANNUAL FINANCIAL STATEMENTS, INCLUDING Mgmt For Against PROFIT AND LOSS STATEMENT (PROFIT AND LOSS ACCOUNT) OF THE COMPANY, UPON THE RESULTS OF THE REPORTING FISCAL YEAR 2011. 03 APPROVAL OF PROFIT DISTRIBUTION UPON THE RESULTS OF Mgmt For Against THE REPORTING FISCAL YEAR 2011. 4A ELECTION OF DIRECTOR: DENIS AFANASYEV Mgmt For 4B ELECTION OF DIRECTOR: SERGEI AZATYAN Mgmt Abstain 4C ELECTION OF DIRECTOR: VLADIMIR BONDARIK Mgmt Abstain 4D ELECTION OF DIRECTOR: YURI BULATOV Mgmt For 4E ELECTION OF DIRECTOR: PAVEL GRACHEV Mgmt Abstain 4F ELECTION OF DIRECTOR: ANTON ZLATOPOLSKY Mgmt For 4G ELECTION OF DIRECTOR: ANTON INSHUTIN Mgmt Abstain 4H ELECTION OF DIRECTOR: ANTON KOLPAKOV Mgmt For 4I ELECTION OF DIRECTOR: YURI KUDIMOV Mgmt For 4J ELECTION OF DIRECTOR: SERGEI KUZNETSOV Mgmt Abstain 4K ELECTION OF DIRECTOR: PAVEL KUZMIN Mgmt For 4L ELECTION OF DIRECTOR: DENIS KULIKOV Mgmt Abstain 4M ELECTION OF DIRECTOR: DMITRY LEVKOVSKY Mgmt For 4N ELECTION OF DIRECTOR: MIKHAIL LESHCHENKO Mgmt For 4O ELECTION OF DIRECTOR: ANATOLY MILYUKOV Mgmt For 4P ELECTION OF DIRECTOR: ANDREY MOROZOV Mgmt Abstain 4Q ELECTION OF DIRECTOR: ALEXANDER PERTSOVSKY Mgmt Abstain 4R ELECTION OF DIRECTOR: ALEXANDER PROVOTOROV Mgmt Abstain 4S ELECTION OF DIRECTOR: IVAN RODIONOV Mgmt Abstain 4T ELECTION OF DIRECTOR: VLADIMIR RUMYANTSEV Mgmt Abstain 4U ELECTION OF DIRECTOR: VICTOR SAVCHENKO Mgmt For 4V ELECTION OF DIRECTOR: VADIM SEMENOV Mgmt Abstain 4W ELECTION OF DIRECTOR: ANATOLY TIKHONOV Mgmt Abstain 4X ELECTION OF DIRECTOR: EVGENY YURCHENKO Mgmt For 5A ELECTION OF THE AUDIT COMMISSION OF THE COMPANY: OLEG Mgmt For Against ASHURKOV 5B ELECTION OF THE AUDIT COMMISSION OF THE COMPANY: Mgmt For Against SERGEI BOLTENKOV 5C ELECTION OF THE AUDIT COMMISSION OF THE COMPANY: Mgmt For Against SVETLANA BOCHAROVA 5D ELECTION OF THE AUDIT COMMISSION OF THE COMPANY: Mgmt Abstain For VALENTINA VEREMYANINA 5E ELECTION OF THE AUDIT COMMISSION OF THE COMPANY: Mgmt Abstain For BOGDAN GOLUBITSKY 5F ELECTION OF THE AUDIT COMMISSION OF THE COMPANY: IRINA Mgmt For Against ZELENTSOVA 5G ELECTION OF THE AUDIT COMMISSION OF THE COMPANY: OLGA Mgmt Abstain For KOROLEVA 5H ELECTION OF THE AUDIT COMMISSION OF THE COMPANY: Mgmt For Against ANDREY KUROCHKIN 5I ELECTION OF THE AUDIT COMMISSION OF THE COMPANY: Mgmt For Against VYACHESLAV ULUPOV 5J ELECTION OF THE AUDIT COMMISSION OF THE COMPANY: Mgmt Abstain For ALEXANDER SHEVCHYUK 06 APPROVAL OF THE COMPANY'S AUDITOR. Mgmt For Against 07 APPROVAL OF THE RESTATED CHARTER OF THE COMPANY. Mgmt For Against 08 APPROVAL OF THE RESTATED REGULATIONS ON THE BOARD OF Mgmt For Against DIRECTORS OF THE COMPANY. 09 APPROVAL OF THE RESTATED REGULATIONS ON THE AUDIT Mgmt For Against COMMISSION OF THE COMPANY. 10 REMUNERATION FOR MEMBERS OF THE BOARD OF DIRECTORS FOR Mgmt For Against THE DUTIES AS MEMBERS OF THE COMPANY'S BOARD OF DIRECTORS, WHO ARE NOT PUBLIC OFFICIALS, IN THE AMOUNT SPECIFIED BY INTERNAL DOCUMENTS OF THE COMPANY. RUSGREYN HOLDING JSC, MOSCOW Agenda Number: 703359124 Security: X74365101 Meeting Type: EGM Ticker: Meeting Date: 21-Oct-2011 ISIN: RU000A0JPNP4 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 Approval of a transaction with the interested party - Mgmt For For guarantee contract with OJSC Sberbank of Russia 2 Approval of a transaction with the interested party - Mgmt For For guarantee contract with OJSC Sberbank of Russia 3 Determination of the person, authorised to sign Mgmt For For relevant guarantee agreements with OJSC Sberbank of Russia on the Company's behalf RUSGREYN HOLDING JSC, MOSCOW Agenda Number: 703602929 Security: X74365101 Meeting Type: EGM Ticker: Meeting Date: 01-Mar-2012 ISIN: RU000A0JPNP4 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 On granting by JSC "The Savings Bank of Russia" Mgmt For For guarantee to JSC "Rusgrejn Holding" in volume of obligations equal with the borrower (Open Company "Russian Field") as maintenance of execution of obligations of the borrower for all sum of the credit and percent on the contract on opening of the non-renewable demand line of credit with a limit in the sum 70,000,000 (Seventy millions) Roubles for no more than 1 year, to asked Open Company "Russian Field" JSC "Savings Bank of Russia" under the interest rate of bank and on other conditions of bank 2 On granting by JSC"The Savings Bank of Russia" Mgmt For For guarantee JSC "Rusgrejn Holding" in volume of obligations equal with the borrower (Open Company "Agrofirm" the Small Earth ") as maintenance of execution of obligations of the borrower for all sum of the credit and percent on the contract on opening of the non-renewable demand line of credit with a limit in the sum 75,000,000 (Seventy five millions) Roubles for no more than 1 year, to asked Open Company" Agrofirm "the Small Earth" in JSC "The Savings Bank of Russia" under the interest rate of bank and on other conditions of bank 3 On definition of the proxy person on signing of Mgmt For For contracts of guarantees CMMT PLEASE NOTE THAT THIS IS NOW AN INFORMATION ONLY Non-Voting MEETING. THANK YOU. CMMT PLEASE NOTE THAT THIS IS A REVISION DUE TO RECEIPT OF Non-Voting ADDITIONAL COMMENT. IF YOU HAVE ALREADY SENT IN YOUR VOTES, PLEASE DO NOT RETURN THIS PROXY FORM UNLESS YOU DECIDE TO AMEND YOUR ORIGINAL INSTRUCTIONS. THANK YOU. RUSGREYN HOLDING JSC, MOSCOW Agenda Number: 703933867 Security: X74365101 Meeting Type: EGM Ticker: Meeting Date: 29-Jun-2012 ISIN: RU000A0JPNP4 Prop.# Proposal Proposal Proposal Vote For/Against Type Management CMMT PLEASE NOTE THAT THIS IS AN AMENDMENT TO MEETING ID Non-Voting 991 VOTES RECEIVED ON THE PREVIOUS MEETING WILL BE DISR EGARDED AND YOU WILL NEED TO REINSTRUCT ON THIS MEETING NOTICE. THANK YOU. 1 Early termination of powers of Counting board of the Mgmt For For Company 2 Election of Counting board of the Company (statement Mgmt For For of its quantitative and p ersonal structure) 3 The approval of the annual report of the Company for Mgmt For For 2011 4 The approval of the annual accounting reporting of the Mgmt For For Company, including repo rts on profits and on the Company losses by results of financial 2011 5 Distribution of profit and the Company losses Mgmt For For (including about dividends for 2 011) by results of financial 2011 CMMT PLEASE NOTE THAT CUMULATIVE VOTING APPLIES TO THIS Non-Voting RESOLUTION REGARDING THE EL ECTION OF DIRECTORS. STANDING INSTRUCTIONS HAVE BEEN REMOVED FOR THIS MEETING. PLEASE NOTE THAT ONLY A VOTE "FOR" THE DIRECTOR WILL BE CUMULATED. PLEASE CON TACT YOUR CLIENT SERVICE REPRESENTATIVE IF YOU HAVE ANY QUESTIONS. 6.1 Election of board member of the Company: Akimochkin MM Mgmt For For 6.2 Election of board member of the Company: Verhoturov AV Mgmt For For 6.3 Election of board member of the Company: Zhiznenko OM Mgmt For For 6.4 Election of board member of the Company: Louvrier Mgmt For For Pierre Michelle 6.5 Election of board member of the Company: Tirishkin IA Mgmt For For 7.1 Election of member of Audit commission of the Company: Mgmt For For Gulyaev 7.2 Election of member of Audit commission of the Company: Mgmt For For Egorova 7.3 Election of member of Audit commission of the Company: Mgmt For For Minakov 8 Approval of the auditor of the Company Mgmt For For SBERBANK OF RUSSIA Agenda Number: 933627979 Security: 80585Y308 Meeting Type: Consent Ticker: SBRCY Meeting Date: 01-Jun-2012 ISIN: US80585Y3080 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 APPROVE THE ANNUAL REPORT FOR 2011. Mgmt For 02 APPROVE THE ANNUAL REPORT FOR 2011, INCLUDING: Mgmt For ACCOUNTING BALANCE, PROFIT AND LOSS STATEMENT (DISCLOSURE FORMS). 03 APPROVE DISTRIBUTION OF PROFITS FOR 2011: PAY Mgmt For DIVIDENDS FOR ORDINARY SHARES IN THE AMOUNT OF RUB 2.08 PER ONE SHARE, AND FOR PREFERRED SHARES IN THE AMOUNT OF RUB 2.59 PER ONE SHARE. 04 APPROVE CJSC ERNST & YOUNG VNESHAUDIT AS THE AUDITOR Mgmt For FOR 2 5A ELECTION OF DIRECTOR: GREF HERMAN OSKAROVICH Mgmt For 5B ELECTION OF DIRECTOR: GURIEV SERGEI MARATOVICH Mgmt For 5C ELECTION OF DIRECTOR: DANILOV-DANILYAN ANTON Mgmt For VIKTOROVICH 5D ELECTION OF DIRECTOR: DMITRIEV MIKHAIL EGONOVICH Mgmt No vote 5E ELECTION OF DIRECTOR: ZLATKIS BELLA ILYINICHNA Mgmt For 5F ELECTION OF DIRECTOR: IVANOVA NADEZHDA YURIEVNA Mgmt For 5G ELECTION OF DIRECTOR: IGNATIEV SERGEI MIKHAILOVICH Mgmt No vote 5H ELECTION OF DIRECTOR: LUNTOVSKY GEORGY IVANOVICH Mgmt For 5I ELECTION OF DIRECTOR: MATOVNIKOV MIKHAIL YURIEVICH Mgmt For 5J ELECTION OF DIRECTOR: MAU VLADIMIR ALEKSANDROVICH Mgmt For 5K ELECTION OF DIRECTOR: PROFUMO ALESSANDRO Mgmt For 5L ELECTION OF DIRECTOR: SAVATYUGIN ALEXEI LVOVICH Mgmt For 5M ELECTION OF DIRECTOR: SIMONYAN RAYR RAYROVICH Mgmt For 5N ELECTION OF DIRECTOR: SINELNIKOV-MURYLEV SERGEI Mgmt For GERMANOVICH 5O ELECTION OF DIRECTOR: TKACHENKO VALERY VIKTOROVICH Mgmt For 5P ELECTION OF DIRECTOR: TULIN DMITRY VLADISLAVOVICH Mgmt For 5Q ELECTION OF DIRECTOR: ULYUKAEV ALEXEI VALENTINOVICH Mgmt For 5R ELECTION OF DIRECTOR: FREEMAN RONALD Mgmt For 5S ELECTION OF DIRECTOR: SHVETSOV SERGEI ANATOLIEVICH Mgmt For 6A ELECT THE MEMBER OF THE AUDITING COMMITTEE: BORODINA Mgmt For NATALIA PETROVNA 6B ELECT THE MEMBER OF THE AUDITING COMMITTEE: VOLKOV Mgmt For VLADIMIR MIKHAILOVICH 6C ELECT THE MEMBER OF THE AUDITING COMMITTEE: DOLZHNIKOV Mgmt For MAXIM LEONIDOVICH 6D ELECT THE MEMBER OF THE AUDITING COMMITTEE: ISAKHANOVA Mgmt For YULIYA YURIEVNA 6E ELECT THE MEMBER OF THE AUDITING COMMITTEE: KREMLEVA Mgmt For IRINA VLADIMIROVNA 6F ELECT THE MEMBER OF THE AUDITING COMMITTEE: MINENKO Mgmt For ALEXEI YEVGENIEVICH 6G ELECT THE MEMBER OF THE AUDITING COMMITTEE: POLYAKOVA Mgmt For OLGA VASILIEVNA 07 PAY REMUNERATION TO THE MEMBERS OF THE SUPERVISORY Mgmt For BOARD OF SBERBANK OF RUSSIA OJSC, EXCEPT ALESSANDRO PROFUMO; PAY REMUNERATION TO THE MEMBER OF THE SUPERVISORY BOARD OF SBERBANK OF RUSSIA OJSC ALESSANDRO PROFUMO; PAY REMUNERATION TO THE CHAIRMAN OF THE AUDITING COMMISSION OF SBERBANK OF RUSSIA OJSC, AND TO THE MEMBERS OF THE AUDITING COMMISSION, SUBJECT TO THEIR CONSENT IN ACCORDANCE WITH THE LAWS OF THE RUSSIAN FEDERATION, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 08 APPROVE THE NEW VERSION OF THE BANK'S CHARTER. COMMIT Mgmt For THE PRESIDENT AND THE CHAIRMAN OF THE BANK'S EXECUTIVE BOARD TO SIGN THE DOCUMENTS REQUIRED FOR THE STATE REGISTRATION OF THE NEW VERSION OF THE BANK'S CHARTER. SEVERSTAL CHEREPOVETS METAL FACTORY JSC, CHEREPOVE Agenda Number: 703897388 Security: 818150302 Meeting Type: AGM Ticker: Meeting Date: 28-Jun-2012 ISIN: US8181503025 Prop.# Proposal Proposal Proposal Vote For/Against Type Management CMMT PLEASE NOTE THAT CUMULATIVE VOTING APPLIES TO THIS Non-Voting RESOLUTION REGARDING THE ELECTION OF DIRECTORS. STANDING INSTRUCTIONS HAVE BEEN REMOVED FOR THIS MEETING. PLEASE NOTE THAT ONLY A VOTE "FOR" THE DIRECTOR WILL BE CUMULATED. PLEASE CONTACT YOUR CLIENT SERVICE REPRESENTATIVE IF YOU HAVE ANY QUESTIONS. 1.1 Approve the election of the Board of Director of OAO Mgmt For For Severstal: Alexey Alexandrovich Mordashov 1.2 Approve the election of the Board of Director of OAO Mgmt For For Severstal: Mikhail Vyacheslavovich Noskov 1.3 Approve the election of the Board of Director of OAO Mgmt For For Severstal: Sergei Alexandrovich Kuznetsov 1.4 Approve the election of the Board of Director of OAO Mgmt For For Severstal: Alexey Gennadievich Kulichenko 1.5 Approve the election of the Board of Director of OAO Mgmt For For Severstal: Alexander Dmitrievich Grubman 1.6 Approve the election of the Board of Director of OAO Mgmt For For Severstal: Christopher Richard Nigel Clark 1.7 Approve the election of the Board of Director of OAO Mgmt For For Severstal: Ronald Michael Freeman 1.8 Approve the election of the Board of Director of OAO Mgmt For For Severstal: Peter Kraljic 1.9 Approve the election of the Board of Director of OAO Mgmt For For Severstal: Martin David Angle 1.10 Approve the election of the Board of Director of OAO Mgmt For For Severstal: Rolf Wilhelm Heinrich Stomberg 2 Approve the Company's Annual Report, Annual Accounting Mgmt For For Statements including Profit and Loss Account for 2011 results 3 Allocate the Company's profit based on 2011 financial Mgmt For For year results. Pay (announce) dividends for 2011 results in the amount of 3 rubles 56 kopecks per one ordinary registered share. Form of the dividend payment: bank transfer. Dividend payment procedure: the dividends shall be remitted to shareholders by means of bank transfer into their bank accounts. Profit based on 2011 results not earmarked for the payment of dividends for 2011 results shall not be allocated 4 Pay (announce) dividends for the first quarter 2012 Mgmt For For results in the amount of 4 rubles 07 kopecks per one ordinary registered share. Form of the dividend payment: bank transfer. Dividend payment procedure: the dividends shall be remitted to shareholders by means of bank transfer into their bank accounts 5.1 Elect the Internal Audit Commission of OAO Severstal: Mgmt For For Roman Ivanovich Antonov 5.2 Elect the Internal Audit Commission of OAO Severstal: Mgmt For For Svetlana Viktorovna Guseva 5.3 Elect the Internal Audit Commission of OAO Severstal: Mgmt For For Nikholay Viktorovich Lavrov 6 Approve ZAO KPMG as OAO Severstal Auditor (INN Mgmt For For 7702019950. The Principal Registration Number of the Entry in the State Register of Auditors and Audit Organisations: 10301000804) 7 Approve an execution in the future of an interested Mgmt For For party transaction (several interrelated transactions) in the normal course of business with OAO Sberbank of Russia (Bank) on placing temporary free cash on deposit (deposits) in the currency of the Russian Federation and foreign currency within the total amount of up to 25 (twenty five) billion Rubles (or an equivalent amount in other currencies) of cash deposited on a nonrecurring basis SEVERSTAL CHEREPOVETS METAL FACTORY JSC, CHEREPOVETS Agenda Number: 703641248 Security: 818150302 Meeting Type: EGM Ticker: Meeting Date: 10-Apr-2012 ISIN: US8181503025 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 Reduce OAO Severstal (hereafter 'Company') share Mgmt For For capital by means of buy back (cancellation) the number of the Company's issued shares to decrease their total quantity at the following terms and conditions: 1) Category (type) of shares - ordinary nominal non-documentary shares of the Company (hereafter 'shares'); 2) Quantity of shares - up to 170,000,000 (one hundred seventy million); 3) Buy-back purchase price - 390 rubles per a share; 4) Time limits for the buy-back of shares: receipt of requests on the buy-back of shares from the Company's shareholders - from May 21, 2012 up to June 19, 2012 inclusively; examination of received requests from the Company's shareholders, determination of the quantity of shares to be bought out from each shareholder (including the SEVERSTAL JT STK CO Agenda Number: 703321822 Security: 818150302 Meeting Type: EGM Ticker: Meeting Date: 30-Sep-2011 ISIN: US8181503025 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 Pay (announce) dividends for half year 2011 results in Mgmt For For the amount of 4 rubles 37 kopecks per one ordinary registered share. Form of the dividend payment: bank transfer. Dividend payment procedure: the dividends shall be remitted to shareholders by means of bank transfer into their bank accounts SEVERSTAL JT STK CO Agenda Number: 703495932 Security: 818150302 Meeting Type: EGM Ticker: Meeting Date: 30-Dec-2011 ISIN: US8181503025 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 Pay (announce) dividends for 9 months 2011 results in Mgmt For For the amount of 3 rubles 36 kopecks per one ordinary registered share. Form of the dividend payment: bank transfer. Dividend payment procedure: the dividends shall be remitted to shareholders by means of bank transfer into their bank accounts 2 Approve the Charter of OAO Severstal in the new Mgmt For For edition SURGUTNEFTEGAS OJSC, SURGUT Agenda Number: 703834817 Security: X8799U113 Meeting Type: AGM Ticker: Meeting Date: 29-Jun-2012 ISIN: RU0009029524 Prop.# Proposal Proposal Proposal Vote For/Against Type Management CMMT PLEASE NOTE THAT THESE SHARES HAVE NO VOTING RIGHTS, Non-Voting SHOULD YOU WISH TO ATTEND THE MEETING PERSONALLY, YOU MAY APPLY FOR AN ENTRANCE CARD BY CONTACTING YOUR CLIENT REPRESENTATIVE. THANK YOU. 1 Approval of the annual report as of FY 2011 Non-Voting 2 Approval of the annual accounting report, profit and Non-Voting losses report as of FY 2011 3 Approval of the distribution of profit and losses, Non-Voting dividend payments as of FY 2011 at RUB 0.60 per ordinary share and 2.15 per preferred share 4 Election of the board of directors: 1. Ananev Sergei, Non-Voting 2. Bogdanov Vladimir, 3. Bulanov Aleksandr, 4. Gorbunov Igor, 5. Egorov Oleg, 6. Erohin Vladimir, 7. K linovskaya Taisiya, 8. Matveev Nikolai, 9. Rezyapov Alexandr, 10. Shashkov Vla dimir 5 Election of the audit commission: 1.Komarova Non-Voting Valentina, 2. Oleinik Tamara, and 3. Pozdnyakova Vera 6 Approval of the auditor Non-Voting 7 Approval of interested party transactions which can be Non-Voting concluded in the future in the process of business activity 8 Introduction of amendments intoprovision of the audit Non-Voting commission CMMT PLEASE NOTE THAT THIS IS A REVISION DUE TO RECEIPT OF Non-Voting DIRECTORS AND AUDITORS N AMES. IF YOU HAVE ALREADY SENT IN YOUR VOTES, PLEASE DO NOT RETURN THIS PROXY FORM UNLESS YOU DECIDE TO AMEND YOUR ORIGINAL INSTRUCTIONS. THANK YOU. SYNERGY OJSC, MOSCOW Agenda Number: 703801591 Security: X7844S107 Meeting Type: AGM Ticker: Meeting Date: 29-May-2012 ISIN: RU000A0HL5M1 Prop.# Proposal Proposal Proposal Vote For/Against Type Management CMMT PLEASE NOTE THAT THIS IS AN AMENDMENT TO MEETING ID Non-Voting 971 DIRECTORS AND AUDIT COMMISSION. ALL VOTES RECEIVED ON TH E PREVIOUS MEETING WILL BE DISREGARDED AND YOU WILL NEED TO REINSTRUCT ON THIS MEETING NOTICE. THANK YOU. 1 On approval of the Annual report of the Company Mgmt For For 2 On approval of the annual accounting reporting of the Mgmt For For Company, including the S ociety profit and loss report for 2011 3 Profit distribution (including payment of dividends) Mgmt For For by results of 2011 fiscal years CMMT PLEASE NOTE THAT CUMULATIVE VOTING APPLIES TO THIS Non-Voting RESOLUTION REGARDING THE EL ECTION OF DIRECTORS. STANDING INSTRUCTIONS HAVE BEEN REMOVED FOR THIS MEETING. PLEASE NOTE THAT ONLY A VOTE "FOR" THE DIRECTOR WILL BE CUMULATED. PLEASE CON TACT YOUR CLIENT SERVICE REPRESENTATIVE IF YOU HAVE ANY QUESTIONS. 4.1 Election of board members of the Company: Mechetin A.A Mgmt For For 4.2 Election of board members of the Company: Molchanov S. Mgmt For For V 4.3 Election of board members of the Company: Belokopytov Mgmt For For N. V 4.4 Election of board members of the Company: Kuptsov S.A Mgmt For For 4.5 Election of board members of the Company: Malashenko Mgmt For For N. G 4.6 Election of board members of the Company: Gomzyakov Mgmt For For A.A 4.7 Election of board members of the Company Aleevskiy Mgmt For For D.A 4.8 Election of board members of the Company: Timoshin D. Mgmt For For A 4.9 Election of board members of the Company: Vasilenko G. Mgmt For For V 5.1 Election of members of Revision commission of the Mgmt For For Company: Dmitriev I.A 5.2 Election of members of Revision commission of the Mgmt For For Company: Sorokin N. N 5.3 Election of members of Revision commission of the Mgmt For For Company: Anokhov A.S 5.4 Election of members of Revision commission of the Mgmt For For Company: Ivanov A.M 6 On approval of the Auditor of the Company Mgmt For For CMMT PLEASE NOTE THAT THIS IS A REVISION DUE TO Non-Voting MODIFICATION IN TEXT OF RESOLUTION 5. IF YOU HAVE ALREADY SENT IN YOUR VOTES, PLEASE DO NOT RETURN THIS PROXY FOR M UNLESS YOU DECIDE TO AMEND YOUR ORIGINAL INSTRUCTIONS. THANK YOU. TMK OAO Agenda Number: 703368692 Security: 87260R201 Meeting Type: EGM Ticker: Meeting Date: 07-Nov-2011 ISIN: US87260R2013 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 To approve the distribution of the profit for 6 (six) Mgmt For For months 2011 financial year. Not later than 30 December 2011 to pay to the shareholders of the Company interim dividends for 6 (six) months 2011 financial year in the amount of 93 Kopeks per one ordinary share of the Company of par value 10 Rubles, totaling 871,955,067 Rubles 42 Kopeks. The outstanding after the payment of the dividends amount is not distributable and remains in the possession of the Company TNK-BP HOLDING, MOSCOW Agenda Number: 703308381 Security: X91025100 Meeting Type: EGM Ticker: Meeting Date: 30-Sep-2011 ISIN: RU000A0HGPM9 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 Approval of the interim dividends for the first half Mgmt For For of FY 2011 at RUB 3.41 per ordinary and at RUB 3.41 per preferred share TNK-BP HOLDING, MOSCOW Agenda Number: 703837128 Security: X91025100 Meeting Type: AGM Ticker: Meeting Date: 28-Jun-2012 ISIN: RU000A0HGPM9 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 About the approval of the annual report of JSC TNK-BP Mgmt For For Holding for 2011 2 About the approval of the annual accounting reporting, Mgmt For For including JSC TNK-BP Holding profit and loss report for 2011 3 About distribution of profit and losses JSC TNK-BP Mgmt For For Holding, including payment (announcement) of dividends by results of 2011 CMMT PLEASE NOTE THAT CUMULATIVE VOTING APPLIES TO THIS Non-Voting RESOLUTION REGARDING THE ELECTION OF DIRECTORS. STANDING INSTRUCTIONS HAVE BEEN REMOVED FOR THIS MEETING. PLEASE NOTE THAT ONLY A VOTE "FOR" THE DIRECTOR WILL BE CUMULATED. PLEASE CONTACT YOUR CLIENT SERVICE REPRESENTATIVE IF YOU HAVE ANY QUESTIONS. 4.1 About election of board member JSC TNK-BP Holding: Mgmt For For Akimenko AD 4.2 About election of board member JSC TNK-BP Holding: Mgmt For For Bodon J 4.3 About election of board member JSC TNK-BP Holding: Mgmt For For Breim D 4.4 About election of board member JSC TNK-BP Holding: Mgmt For For Nazariyan PV 4.5 About election of board member JSC TNK-BP Holding: Mgmt For For Rene Robin 4.6 About election of board member JSC TNK-BP Holding: Mgmt For For Skidmor DB 4.7 About election of board member JSC TNK-BP Holding: Mgmt For For Cheremikin IV 4.8 About Election Of Board Member JSC TNK-BP Holding: Mgmt For For Cherou PA 4.9 About election of board member JSC TNK-BP Holding: Mgmt For For Shumilin DV 5 About election of members of Audit commission JSC Mgmt For For TNK-BP Holding 6 About approval of the auditor of JSC TNK-BP Holding Mgmt For For 7 About approval of the size and compensation payment to Mgmt For For board members JSC TNK-BP Holding in execution the of duties of board members by them JSC TNK-BP Holding, and also about establishment of the size and payment of compensations connected with execution by them of functions of board members of JSC TNK-BP Holding 8 About approval of transactions with interest Mgmt For For UNIMILK COMPANY JSC, MOSCOW Agenda Number: 703341622 Security: X9427B105 Meeting Type: EGM Ticker: Meeting Date: 24-Oct-2011 ISIN: RU000A0JPRR1 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 Approval of the order of the meeting Mgmt For For 2 Approval of transaction with an interest Mgmt For For UNIMILK COMPANY JSC, MOSCOW Agenda Number: 703923727 Security: X9427B105 Meeting Type: AGM Ticker: Meeting Date: 28-Jun-2012 ISIN: RU000A0JPRR1 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 Approval of the order of the meeting Mgmt For For 2 Determination of the number of members of the board of Mgmt For For directors 3 Election of the board of directors Mgmt For For 4 Election of the audit commission Mgmt For For 5 Approval of the auditor Mgmt For For 6 Approval of the annual report as of FY 2011, the Mgmt For For annual accounting report, profit and losses report as of FY 2011, profit and loss distribution and non-payment of dividends as of FY 2011 7 Termination of the participation Unimilk Company in Mgmt For For the Russian Milk Companies Union 8 Termination of the participation Unimilk Company in Mgmt For For Uncommercial Organization - the Union of Participants of Consumers' Market 9 Termination of the participation Unimilk Company in Mgmt For For Uncommercial Organization - the Rusbrand 10 Approval of the entry into the uncommercial Mgmt For For organization - the Russian Union of Producers of Juices 11 Approval of transaction with an interest Mgmt For For URALKALI JSC Agenda Number: 703666656 Security: 91688E206 Meeting Type: EGM Ticker: Meeting Date: 16-Apr-2012 ISIN: US91688E2063 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 Approve reorganization via acquisition and merger Mgmt For For agreements with Zao investment company Silvinit-Resurs, Zao Kama, Oao Kamskaya Gornaya Kompaniya 2 Approve reduction in share capital Mgmt For For 3 Approve related-party transaction re: loan agreement Mgmt For For with Oao Sberbank Rossii 4 Approve related-party transaction re: guarantee loan Mgmt For For agreement with Oao Sberbank Rossii 5 Approve related-party transaction re: cross currency Mgmt For For interest rate swap with Oao Sberbank Rossii 6 Amend regulations on audit commission Mgmt For For 7 Approve regulation on remuneration of directors Mgmt For For URALKALIY OJSC, BEREZNIKI Agenda Number: 703439201 Security: 91688E206 Meeting Type: EGM Ticker: Meeting Date: 08-Dec-2011 ISIN: US91688E2063 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 To approve the distribution of 12,378,066.3 thousand Mgmt For For rubles from the undistributed profits of past periods as follows: to pay dividends in the amount of 4.00 rubles per each ordinary share of OJSC "Uralkali" 2 To approve the amendments to the Charter of OJSC Mgmt For For "Uralkali" by ratifying the new edition of the Charter of the Open Joint Stock Company "Uralkali" 3.1 To establish the price of services under the agreement Mgmt For For for liability insurance of the directors and officers of the Company due to the public offering of securities, with the total limit of liability being 100,000,000 (one hundred million) US dollars, as 450,000 (four hundred and fifty thousand) US dollars 3.2 To establish the price of services under the insurance Mgmt For For agreement - a corporate guard directors and officers liability insurance-with the total limit of liability being 100,000,000 (one hundred million) US dollars - as 250,000 (two hundred and fifty thousand) US dollars 4.1 To approve the interested-party transaction-agreement Mgmt For For for liability insurance of directors and officers due to the public offering of securities between OJSC "Uralkali" (Policy Holder) and CJSC "Chartis" (Insurer) for the term from 21 June 2011 until 21 July 2017, with the total limit of liability being 100,000,000 (one hundred million) US dollars and with the payment of an insurance premium in the amount of 450,000 (four hundred and fifty thousand) US dollars, whose subject matter is property and liability insurance of the directors and officers of OJSC "Uralkali" and its subsidiaries (Beneficiaries under this transaction), namely: individuals (including non-residents of the Russian Federation) elected or appointed as past, present or future CONT CONTD subsidiaries, the sole executive body, members Non-Voting of the Management Board, members of the Board of Directors, Supervisory Board or Advisory Board of OJSC "Uralkali" or any of its subsidiaries, as well as past, present or future Chief Legal Counsels, Financial Directors, Chief Accountants, Corporate Secretaries, Secretaries of the Board of Directors and Heads of the Risk Management Department (or analogous posts) of OJSC "Uralkali" or its subsidiaries and other individuals holding posts in OJSC "Uralkali" or its subsidiaries whose duties and area of competence are analogous to the posts/job titles indicated above or any analogous posts in compliance with foreign legislation, and other individuals named as potential directors or CONT CONTD to Trading on the London Stock Exchange of Non-Voting Global Depository Receipts, including the financial information and the appendices included therein (hereinafter the Prospectus), connected with losses incurred due to failure of the indicated directors and officer to perform their official duties including the costs of representation (legal defense), amounts of awarded damages, amounts of settlements and losses, for which the insured are liable under the law, incurred due to claims against the Prospectus, costs of investigations and any other payments made by the insured under any extensions allowing for insurance coverage under the present agreement for liability insurance of directors and officers due to the public offering of 4.2 To approve the interested-party transaction-the Mgmt For For insurance agreement - a corporate guard directors and officers liability insurance-concluded by OJSC "Uralkali" (Policy Holder) and CJSC "Chartis" (Insurer") for the period from 25 July 2011 until 24 July 2012 with the total limit of liability being 100,000,000 (one hundred million) US dollars and with the payment of an insurance premium in the amount of 250,000 (two hundred and fifty thousand) US dollars and an additional limit of 5,000,000 (five million) US dollars for non-executive directors without payment of additional insurance premiums whose subject matter is property and liability insurance of directors and officers of OJSC "Uralkali" and its subsidiaries (Beneficiaries under CONT CONTD elected or appointed as past, present or future Non-Voting directors, officers, administrators or managers of OJSC "Uralkali" and its subsidiaries, the sole executive body, members of the Management Board, members of the Board of Directors, Supervisory Board or Advisory Board of OJSC "Uralkali" or any of its subsidiaries as well as past, present or future Chief Legal Counsels, Financial Directors, Chief Accountants, Corporate Secretaries, Secretaries of the Board of Directors and Heads of the Risk Management Department (or analogous posts) of OJSC "Uralkali" or its subsidiaries and other individuals holding posts in OJSC "Uralkali" or its subsidiaries whose duties and area of competence are analogous to the posts/job titles indicated above or any CONT CONTD losses due to the failure to perform their Non-Voting official duties by the indicated directors and officers, including costs of representation (legal defense), costs of investigations, amounts of awarded damages or payments under out-ofcourt settlements, for which the insured are liable under the law, as the result of claims against the insured in relation to any wrongful act URALKALIY OJSC, BEREZNIKI Agenda Number: 703827432 Security: 91688E206 Meeting Type: AGM Ticker: Meeting Date: 07-Jun-2012 ISIN: US91688E2063 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 To approve the Procedure of the Annual General Meeting Mgmt For For of Shareholders of OJSC "Uralkali" 2 To approve the annual report of OJSC "Uralkali" for Mgmt For For the year 2011 3 To approve the annual financial statements of OJSC Mgmt For For "Uralkali" for the year 2011 4 To approve the distribution of profits of OJSC Mgmt For For "Uralkali" based on the results of the year 2011 as follows: 1. To pay dividends based on the results of the year 2011 in the amount of 4 rubles per each ordinary share of OJSC "Uralkali"; 2. To pay remuneration to the members of the Revision Commission in the amount of 287.4 thousand rubles 5.1 To elect the following individual to the Revision Mgmt For For Commission of OJSC "Uralkali": Olga Vyatkina 5.2 To elect the following individual to the Revision Mgmt For For Commission of OJSC "Uralkali": Lidiya Nikonova 5.3 To elect the following individual to the Revision Mgmt For For Commission of OJSC "Uralkali": Valery Lepekhin 5.4 To elect the following individual to the Revision Mgmt For For Commission of OJSC "Uralkali": Natalya Prokopova 5.5 To elect the following individual to the Revision Mgmt For For Commission of OJSC "Uralkali": Artem Tkachev 6 To approve the Closed Joint Stock Company Mgmt For For "PricewaterhouseCoopers Audit" as the auditor of the financial statements of OJSC "Uralkali" developed in compliance with the International Financial Reporting Standards (IFRS) for the year 2012 7 To approve the Limited Liability Company Audit Firm Mgmt For For "BAT-Audit" as the auditor of the financial statements of OJSC "Uralkali" developed in compliance with the Russian Standards of Accounting (RSA) for the year 2012 8 To approve the new edition of the Charter of OJSC Mgmt For For "Uralkali" 9 To approve the Amendments to the Regulations on Mgmt For For Remuneration and Reimbursement of the Members of the Board of Directors of OJSC "Uralkali" 10 To approve the new edition of the Regulations on the Mgmt For For General Meeting of Shareholders of OJSC "Uralkali" 11 On establishment of the price of property which is the Mgmt For For subject matter of the Deeds of Indemnity between OJSC "Uralkali" and each of the members of the Board of Directors of OJSC "Uralkali" 12 On approval of interconnected transactions - Deeds of Mgmt For For Indemnity between OJSC "Uralkali" and each of the members of the Board of Directors of OJSC "Uralkali" - as related party transactions 13 On establishment of the price of insurance services - Mgmt For For liability insurance of the directors and officers of OJSC "Uralkali" 14 On approval of insurance transactions - liability Mgmt For For insurance of the directors and officers of OJSC "Uralkali"-as related party transactions 15.1 To approve the entry into contractor agreements Mgmt For For (including agreements for design and survey works), agreements for services on a non-gratis basis, agreements to conduct research and design works, testing and design and process works between Open Joint Stock Company "Uralkali" (Customer) and Open Joint Stock Company "Ural Scientific and Research Project Institute of Galurgia" (Contractor) as related party transactions that may be concluded in the future in the course of ordinary business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 1,300 million roubles 15.2 To approve the entry into contractor agreements Mgmt For For (including agreements for design and survey works), agreements for services on a non-gratis basis, agreements to conduct research and design works, testing and design and process works between Open Joint Stock Company "Uralkali" (Customer) and the Closed Joint Stock Company "VNII Galurgii" (Contractor) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 550 million roubles 15.3 To approve the entry into contractor agreements and Mgmt For For agreements for the provision of services on a non-gratis basis between Open Joint Stock Company "Uralkali" (Customer) and Limited Liability Company "Stroitelno-Montazhny Trest "Bereznikovskoye shakhtostroitelnoye upravleniye" (Contractor) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 4,700 million roubles 15.4 To approve the entry into contractor agreements and Mgmt For For agreements for the provision of services on a non-gratis basis between Open Joint Stock Company "Uralkali" (Customer) and "Solikamsky Stroitelny Trest" (Contractor) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 2,400 million roubles 15.5 To approve the entry into contractor agreements and Mgmt For For agreements for the provision of services on a non-gratis basis between Open Joint Stock Company "Uralkali" (Customer) and Closed Joint Stock Company "Novaya Nedvizhimost" (Contractor) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 340 million roubles 15.6 To approve the entry into contractor agreements and Mgmt For For agreements for the provision of services on a non-gratis basis between Open Joint Stock Company "Uralkali" (Customer) and Open Joint Stock Company "Baltic Bulker Terminal" (Contractor) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 1,800 million roubles 15.7 To approve the entry into contractor agreements and Mgmt For For agreements for the provision of services on a non-gratis basis between Open Joint Stock Company "Uralkali" (Customer) and Limited Liability Company "Wagon Depot Balakhontsy" (Contractor) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 2,000 million roubles 15.8 To approve the entry into agreements for the provision Mgmt For For of services on a non-gratis basis between Open Joint Stock Company "Uralkali" (Customer) and Closed Joint Stock Company "Registrator Intraco" (Contractor) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 8 million roubles 15.9 To approve the entry into agreements for the provision Mgmt For For of services on a non-gratis basis between Open Joint Stock Company "Uralkali" (Customer) and Closed Joint Stock Company "Avtrotranskali" (Contractor) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 1,200 million roubles 15.10 To approve the entry into contractor agreements and Mgmt For For agreements for the provision of services on a non-gratis basis between Open Joint Stock Company "Uralkali" (Customer) and Limited Liability Company "Satellite-Service" (Contractor) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 300 million roubles 15.11 To approve the entry into agreements for the provision Mgmt For For of services on a non-gratis basis between Open Joint Stock Company "Uralkali" (Customer) and Limited Liability Company "Vodokanal" (Contractor) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 15 million roubles 15.12 To approve the entry into contractor agreements and Mgmt For For agreements for the provision of services on a non-gratis basis between Open Joint Stock Company "Uralkali" (Customer) and Limited Liability Company "Security agency "Sheriff-Berezniki" (Contractor) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 135 million roubles 15.13 To approve the entry into contractor agreements and Mgmt For For agreements for the provision of services on a non-gratis basis between Open Joint Stock Company "Uralkali" (Customer) and Open Joint Stock Company "Kopeysky Mashinostroitelny Zavod" (Contractor) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 35 million roubles 15.14 To approve the entry into contractor agreements and Mgmt For For agreements for the provision of services on a non-gratis basis between Open Joint Stock Company "Uralkali" (Customer) and Limited Liability Company "EN-Resource" (Contractor) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 400 million roubles 15.15 To approve the entry into contractor agreements and Mgmt For For agreements for the provision of services on a non-gratis basis between Open Joint Stock Company "Uralkali" (Customer) and Limited Liability Company "Centre of Automation and Measurements" (Contractor) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 295 million roubles 15.16 To approve the entry into contractor agreements and Mgmt For For agreements for the provision of services on a non-gratis basis between Open Joint Stock Company "Uralkali" (Customer) and Limited Liability Company "Uralkali-Remont" (Contractor) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 7,200 million roubles 15.17 To approve the entry into contractor agreements and Mgmt For For agreements for the provision of services on a non-gratis basis between Open Joint Stock Company "Uralkali" (Contractor) and Limited Liability Company "Wagon Depot Balakhontsy" (Customer) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 30 million roubles 15.18 To approve the entry into agreements for the provision Mgmt For For of services on a non-gratis basis between Open Joint Stock Company "Uralkali" (Contractor) and Closed Joint Stock Company "Avtrotranskali" (Customer) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 0.3 million roubles 15.19 To approve the entry into contractor agreements and Mgmt For For agreements for the provision of services on a non-gratis basis between Open Joint Stock Company "Uralkali" (Contractor) and Limited Liability Company "Satellite-Service" (Customer) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 0.5 million roubles 15.20 To approve the entry into contractor agreements and Mgmt For For agreements for the provision of services on a non-gratis basis between Open Joint Stock Company "Uralkali" (Contractor) and Limited Liability Company "Centre of Automation and Measurements" (Customer) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 0.6 million roubles 15.21 To approve the entry into contractor agreements and Mgmt For For agreements for the provision of services on a non-gratis basis between Open Joint Stock Company "Uralkali" (Contractor) and Limited Liability Company "Uralkali-Remont" (Customer) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 9 million roubles 15.22 To approve the entry into rent agreements between Open Mgmt For For Joint Stock Company "Uralkali" (Landlord) and Limited Liability Company "Stroitelno-Montazhny Trest "Bereznikovskoye shakhtostroitelnoye upravleniye" (Tenant) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 160 million roubles 15.23 To approve the entry into rent agreements between Open Mgmt For For Joint Stock Company "Uralkali" (Landlord) and Closed Joint Stock Company "Solikamsky stroitelny trest" (Tenant) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 35 million roubles 15.24 To approve the entry into rent agreements between Open Mgmt For For Joint Stock Company "Uralkali" (Landlord) and Closed Joint Stock Company "Novaya Nedvizhimost" (Tenant) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 10 million roubles 15.25 To approve the entry into rent agreements between Open Mgmt For For Joint Stock Company "Uralkali" (Landlord) and Limited Liability Company "Wagon Depot Balakhontsy" (Tenant) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 270 million roubles 15.26 To approve the entry into rent agreements between Open Mgmt For For Joint Stock Company "Uralkali" (Landlord) and Limited Liability Company "Polyclinic Uralkali-Med" (Tenant) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 30 million roubles 15.27 To approve the entry into rent agreements between Open Mgmt For For Joint Stock Company "Uralkali" (Landlord) and Limited Liability Company "Avtotranskali" (Tenant) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 200 million roubles 15.28 To approve the entry into rent agreements between Open Mgmt For For Joint Stock Company "Uralkali" (Landlord) and Limited Liability Company "Satellite-Service" (Tenant) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 20 million roubles 15.29 To approve the entry into rent agreements between Open Mgmt For For Joint Stock Company "Uralkali" (Landlord) and Closed Joint Stock Company "SP Kama" (Tenant) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 10 million roubles 15.30 To approve the entry into rent agreements between Open Mgmt For For Joint Stock Company "Uralkali" (Landlord) and Limited Liability Company "Vodokanal" (Tenant) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 30 million roubles 15.31 To approve the entry into rent agreements between Open Mgmt For For Joint Stock Company "Uralkali" (Landlord) and Limited Liability Company "Security Agency "Sheriff-Berezniki" (Tenant) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 3.3 million roubles 15.32 To approve the entry into rent agreements between Open Mgmt For For Joint Stock Company "Uralkali" (Landlord) and Open Joint Stock Company "Kamskaya Gornaya Kompaniya" (Tenant) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 1 million roubles 15.33 To approve the entry into rent agreements between Open Mgmt For For Joint Stock Company "Uralkali" (Landlord) and Closed Joint Stock Company "Uralkali-Technology" (Tenant) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 3 million roubles 15.34 To approve the entry into rent agreements between Open Mgmt For For Joint Stock Company "Uralkali" (Landlord) and Limited Liability Company "ENResource" (Tenant) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 10 million roubles 15.35 To approve the entry into rent agreements between Open Mgmt For For Joint Stock Company "Uralkali" (Landlord) and Limited Liability Company "Centre of Automation and Measurements" (Tenant) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 10 million roubles 15.36 To approve the entry into rent agreements between Open Mgmt For For Joint Stock Company "Uralkali" (Landlord) and Limited Liability Company "Uralkali-Remont" (Tenant) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 200 million roubles 15.37 To approve the entry into rent agreements between Open Mgmt For For Joint Stock Company "Uralkali" (Tenant) and Open Joint Stock Company "Ural Scientific and Research Project Institute of Galurgia" (Landlord) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 1 million roubles 15.38 To approve the entry into sale and purchase agreements Mgmt For For and supply agreements between Open Joint Stock Company "Uralkali" (Seller, Supplier) and Limited Liability Company Stroitelno-montazhny trust "Bereznikovskoye shakhtostroitelnoye upravleniye" (Buyer) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 500 million roubles 15.39 To approve the entry into sale and purchase agreements Mgmt For For and supply agreements between Open Joint Stock Company "Uralkali" (Seller, Supplier) and Closed Joint Stock Company "Solikamsky Stroitelny Trust" (Buyer) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 260 million roubles 15.40 To approve the entry into sale and purchase agreements Mgmt For For and supply agreements between Open Joint Stock Company "Uralkali" (Seller, Supplier) and Closed Joint Stock Company "Novaya Nedvizhimost" (Buyer) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 2.8 million roubles 15.41 To approve the entry into sale and purchase agreements Mgmt For For and supply agreements between Open Joint Stock Company "Uralkali" (Seller, Supplier) and Limited Liability Company "Wagon Depot Balakhontsy" (Buyer) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 220 million roubles 15.42 To approve the entry into sale and purchase agreements Mgmt For For and supply agreements between Open Joint Stock Company "Uralkali" (Seller, Supplier) and Limited Liability Company "Polyclinic Uralkali-Med" (Buyer) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 1 million roubles 15.43 To approve the entry into sale and purchase agreements Mgmt For For and supply agreements between Open Joint Stock Company "Uralkali" (Buyer) and Closed Joint Stock Company "Belarusian Potash Company" (Buyer) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 30,000 million roubles 15.44 To approve the entry into sale and purchase agreements Mgmt For For and supply agreements between Open Joint Stock Company "Uralkali" (Seller, Supplier) and Limited Liability Company "Avtotranskali" (Buyer) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 50 million roubles 15.45 To approve the entry into sale and purchase agreements Mgmt For For and supply agreements between Open Joint Stock Company "Uralkali" (Seller, Supplier) and Limited Liability Company "Satellite-Service" (Buyer) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 0.25 million roubles 15.46 To approve the entry into sale and purchase agreements Mgmt For For and supply agreements between Open Joint Stock Company "Uralkali" (Seller, Supplier) and Closed Joint Stock Company "SP Kama" (Buyer) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 0.02 million roubles 15.47 To approve the entry into sale and purchase agreements Mgmt For For and supply agreements between Open Joint Stock Company "Uralkali" (Seller, Supplier) and Limited Liability Company "EN-Resource" (Buyer) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 100 million roubles 15.48 To approve the entry into sale and purchase agreements Mgmt For For and supply agreements between Open Joint Stock Company "Uralkali" (Seller, Supplier) and Limited Liability Company "Centre of Automation and Measurements" (Buyer) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 20 million roubles 15.49 To approve the entry into sale and purchase agreements Mgmt For For and supply agreements between Open Joint Stock Company "Uralkali" (Seller, Supplier) and Limited Liability Company "Uralkali-Remont" (Buyer) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 1,800 million roubles 15.50 To approve the entry into sale and purchase agreements Mgmt For For and supply agreements between Open Joint Stock Company "Uralkali" (Buyer) and Limited Liability Company Stroitelno-montazhny trust "Bereznikovskoye shakhtostroitelnoye upravleniye" (Seller, Supplier) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 50 million roubles 15.51 To approve the entry into sale and purchase agreements Mgmt For For and supply agreements between Open Joint Stock Company "Uralkali" (Buyer) and Closed Joint Stock Company "Solikamsky Stroitelny Trust" (Seller, Supplier) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 200 million roubles 15.52 To approve the entry into sale and purchase agreements Mgmt For For and supply agreements between Open Joint Stock Company "Uralkali" (Buyer) and Closed Joint Stock Company "Novaya Nedvizhimost" (Seller, Supplier) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 9 million roubles 15.53 To approve the entry into sale and purchase agreements Mgmt For For and supply agreements between Open Joint Stock Company "Uralkali" (Buyer) and Limited Liability Company "Wagon Depot Balakhontsy" (Seller, Supplier) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 0.5 million roubles 15.54 To approve the entry into sale and purchase agreements Mgmt For For and supply agreements between Open Joint Stock Company "Uralkali" (Buyer) and Limited Liability Company "Satellite-Service" (Seller, Supplier) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 35 million roubles 15.55 To approve the entry into sale and purchase agreements Mgmt For For and supply agreements between Open Joint Stock Company "Uralkali" (Buyer) and Open Joint Stock Company "Kopeysky Mashinostroitelny Zavod" (Seller, Supplier) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 1,200 million roubles 15.56 To approve the entry into sale and purchase agreements Mgmt For For and supply agreements between Open Joint Stock Company "Uralkali" (Buyer) and Limited Liability Company "Uralkali-Remont" (Seller, Supplier) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 100 million roubles 15.57 To approve the entry into loan agreements between Open Mgmt For For Joint Stock Company "Uralkali" (Lender) and Closed Joint Stock Company "Solikasmky stroitelny trust" (Borrower) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 150 million roubles 15.58 To approve the entry into loan agreements between Open Mgmt For For Joint Stock Company "Uralkali" (Lender) and Closed Joint Stock Company "SP Kama" (Borrower) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 10 million roubles 15.59 To approve the entry into loan agreements between Open Mgmt For For Joint Stock Company "Uralkali" (Lender) and Open Joint Stock Company "Kamskaya Gornaya Kompaniya" (Borrower) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 235 million roubles 15.60 To approve the entry into loan agreements between Open Mgmt For For Joint Stock Company "Uralkali" (Lender) and Closed Joint Stock Company "Uralkali-Technology" (Borrower) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 5.5 million roubles 15.61 To approve the entry into licensing agreements between Mgmt For For Open Joint Stock Company "Uralkali" (Licensee) and Limited Liability Company "Satellite-Service" (Licensor) as related party transactions that may be concluded in the future in the ordinary course of business of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 1.1 million roubles 15.62 To approve contributions by Open Joint Stock Company Mgmt For For "Uralkali" into the property of the following subsidiaries of Open Joint Stock Company "Uralkali": (1) Limited Liability Company "Media-Sphera" and/or (2) Limited Liability Company "Avtotranskali" and/or (3) Limited Liability Company "Stroitelno-montazhny trust "Bereznikovskoye shakhtostroitelnoye upravleniye" and/or (4) Limited Liability Company "Wagon Depot Balakhontsy" and/or (5) Limited Liability Company "Polyclinic Uralkali-Med" and/or (6) Limited Liability Company "Satellite-Service" and/or (7) Limited Liability Company "Vodokanal" and/or (8) Limited Liability Company "EN-Resource" and/or (9) Limited Liability Company "Centre of Automation and Measurements" and/or (10) Limited Liability Company CONT CONTD in the future in the ordinary course of business Non-Voting of Open Joint Stock Company "Uralkali" and to set the maximum value of the aforementioned transactions at 1,000 million roubles CMMT PLEASE NOTE THAT CUMULATIVE VOTING APPLIES TO THIS Non-Voting RESOLUTION REGARDING THE ELECTION OF DIRECTORS. STANDING INSTRUCTIONS HAVE BEEN REMOVED FOR THIS MEETING. PLEASE NOTE THAT ONLY A VOTE "FOR" THE DIRECTOR WILL BE CUMULATED. PLEASE CONTACT YOUR CLIENT SERVICE REPRESENTATIVE IF YOU HAVE ANY QUESTIONS. 16.1 To elect the following individual to the Board of Mgmt For For Directors of OJSC "Uralkali": Anton Averin 16.2 To elect the following individual to the Board of Mgmt For For Directors of OJSC "Uralkali": Vladislav Baumgertner 16.3 To elect the following individual to the Board of Mgmt For For Directors of OJSC "Uralkali": Alexander Voloshin 16.4 To elect the following individual to the Board of Mgmt For For Directors of OJSC "Uralkali": Anna Kolonchina 16.5 To elect the following individual to the Board of Mgmt For For Directors of OJSC "Uralkali": Alexander Malakh 16.6 To elect the following individual to the Board of Mgmt For For Directors of OJSC "Uralkali": Vladislav Mamulkin 16.7 To elect the following individual to the Board of Mgmt For For Directors of OJSC "Uralkali": Robert John Margetts 16.8 To elect the following individual to the Board of Mgmt For For Directors of OJSC "Uralkali": Alexander Mosionzhik 16.9 To elect the following individual to the Board of Mgmt For For Directors of OJSC "Uralkali": Paul James Ostling 16.10 To elect the following individual to the Board of Mgmt For For Directors of OJSC "Uralkali": Gordon Holden Sage X5 RETAIL GROUP N.V., AMSTERDAM Agenda Number: 703819170 Security: 98387E205 Meeting Type: AGM Ticker: Meeting Date: 14-Jun-2012 ISIN: US98387E2054 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 Open Meeting Non-Voting 2 Receive Report of Management Board Non-Voting 3 Receive Explanation on Company's Reserves and Dividend Non-Voting Policy 4 Adopt Financial Statements Mgmt For For 5 Approve Allocation of Income and Omission of Dividends Mgmt For For 6 Approve Discharge of Management Board Mgmt For For 7 Approve Discharge of Supervisory Board Mgmt For For 8 Reelect A. Tynkovan to Supervisory Board Mgmt For For 9 Reelect S. DuCharme to Supervisory Board Mgmt For For 10 Elect D. Dorofeev to Supervisory Board Mgmt For For 11 Approve Remuneration of Supervisory Board Mgmt For For 12 Grant Board Authority to Issue Shares Up To 20 Percent Mgmt For For of Issued Capital 13 Authorize Board to Exclude Preemptive Rights from Mgmt For For Issuance under Item 12 14 Authorize Repurchase of Up to 10 Percent of Issued Mgmt For For Share Capital 15 Ratify PricewaterhouseCoopers as Auditors Mgmt For For 16 Other Business Non-Voting YANDEX NV Agenda Number: 933628010 Security: N97284108 Meeting Type: Annual Ticker: YNDX Meeting Date: 15-May-2012 ISIN: NL0009805522 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. APPROVAL OF 2gmt For For COMPANY. 2. ADDITION OF 2gmt For For EARNINGS. 3. GRANTING DISCHARGE TO THE DIRECTORS FOR THEIR Mgmt For For MANAGEMENT DURING THE PAST FINANCIAL YEAR. 4. PROPOSAL TO RE-APPOINT JOHN BOYNTON AS A NONEXECUTIVE Mgmt For For MEMBER OF THE BOARD OF DIRECTORS WITH EFFECT FROM MAY 15, 2012. 5. PROPOSAL TO RE-APPOINT ESTHER DYSON AS A NONEXECUTIVE Mgmt For For MEMBER OF THE BOARD OF DIRECTORS WITH EFFECT FROM MAY 15, 2012. 6. AUTHORIZATION TO CANCEL THE COMPANY'S OUTSTANDING Mgmt For For CLASS C SHARES. 7. AMENDMENT OF THE COMPANY'S ARTICLES OF ASSOCIATION TO Mgmt For For REDUCE THE NUMBER OF AUTHORIZED SHARES. 8. AMENDMENT OF THE COMPANY'S EQUITY INCENTIVE PLAN. Mgmt For For 9. APPOINTMENT OF THE EXTERNAL AUDITOR OF THE COMPANY'S Mgmt For For CONSOLIDATED FINANCIAL STATEMENTS AND STATUTORY ACCOUNTS. 10. AUTHORIZATION TO ISSUE ORDINARY SHARES AND PREFERENCES Mgmt For For SHARES. 11. AUTHORIZATION TO EXCLUDE PRE-EMPTIVE RIGHTS. Mgmt For For 12. AUTHORIZATION OF THE BOARD TO ACQUIRE SHARES IN THE Mgmt For For COMPANY. 13. CONFIRMATION THAT THE SHAREHOLDERS WILL NOT DESIGNATE Mgmt For For ANY OTHER PERSON TO REPRESENT THE COMPANY IN THE CASE OF CONFLICTS OF INTEREST IN CONNECTION WITH THE RESOLUTIONS ABOVE. * Management position unknown SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The World Funds, Inc. (Registrant) /s/ John Pasco, III By (Signature and Title) Name:John Pasco, III Title:Chairman August17, 2012 Date
